Exhibit 10.1

 


 


 
CREDIT AGREEMENT
 
by and among
 


 
The Borrowers, Party Hereto
 
and
 
RBS CITIZENS, N.A., as Sole Lead Arranger, Sole Bookrunner, Swingline Lender and
Administrative Agent
 
and
 
Wells Fargo Bank, N.A., as Documentation Agent,
 
 And
 
The other Lenders, Party Hereto
 
 

--------------------------------------------------------------------------------

 
Dated as of
April 15, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
SECTION 1.
Definitions, other Interpretive Provisions and Authorized Representatives.
1
SECTION 2.
The Commitments and Loans
3
2.1
Committed Loans
3
SECTION 3.
$46,000,000.00 Term Loan Facility.
3
3.1
Term Loan
3
3.2
Purpose of the Term Loan
4
3.3
Funding of the Term Loan
4
3.4
Payments
4
SECTION 4.
$15,000,000.00 Development Line of Credit Loan
4
4.1
Development Line of Credit Loan
4
4.2
Purpose of the Development Line of Credit Loan
5
4.3
Funding of Advances under the Development Line of Credit Loan
5
4.4
Availability of Advances
6
4.5
Development Line Commitment Fee
6
4.6
Development Line of Credit Note
7
4.7
Repayment of Principal on the Development Line of Credit Loan
7
SECTION 5.
Swingline Loan Subfacility
9
5.1
Swingline Commitment
9
5.2
Swingline Loan Borrowings
9
SECTION 6.
$2,000,000.00 Revolving Line of Credit Loan.
11
6.1
Revolving Line of Credit Loan
11
6.2
Purpose of the Revolving Line of Credit Loan
12
6.3
Fundings of Advances Under the Revolving Line of Credit Loan
12
6.4
Availability of Advances
12
6.5
Revolving Line Commitment Fee
13
6.6
Revolving Line of Credit Notes and Payments
13
SECTION 7.
Interest Rate Provisions.
13
7.1
Interest Rates Applicable to the Loans.
13
7.2
Swingline Loans
16
7.3
Default Rate and Payment Dates.
16
7.4
Inability to Determine Interest Rate.
17
7.5
Yield Protection.
17
7.6
Compensation for Losses
19
7.7
Hedging Contracts.
20
7.8
Taxes.
20
7.9
Illegality.
26
7.10
Mitigation Obligations; Replacement of Lenders.
26
SECTION 8.
Payments.
28
8.1
Method of Payment.
28
8.2
Pro Rata Treatment and Payments.
28
8.3
Prepayments.
31
8.4
Non-Receipt of Funds by the Administrative Agent.
33

 
 
 

--------------------------------------------------------------------------------

 
 
8.5
Right to Set-Off; Sharing of Payments.
35
8.6
Payments Set Aside.
37
SECTION 9.
Conditions Precedent to Effectiveness of this Agreement.
37
9.1
Conditions Precedent to Line Advances and Revolver Advances
39
9.2
Requisition Procedures/Line Advances.
41
SECTION 10.
Borrowers’ Representations and Warranties
42
10.1
Existence and Rights
42
10.2
Agreement and Notes Authorized
43
10.3
No Conflict
43
10.4
Litigation
43
10.5
Financial Condition
44
10.6
Title to Assets
44
10.7
Tax Status
44
10.8
Compliance with Law
44
10.9
Other Regulations
44
10.10
Security Interest
45
10.11
Collateral
45
10.12
Other Obligations
45
10.13
Insurance
45
10.14
ERISA
45
10.15
Environmental Matters
46
SECTION 11.
Borrowers’ Affirmative Covenants
47
11.1
Legal Existence, Franchisee Standing, Etc
48
11.2
Insurance
48
11.3
Use of Collateral; Taxes and Other Liabilities
48
11.4
Records and Reports
49
11.5
Inspection
50
11.6
Use of Loan Proceeds
50
11.7
Notice of Certain Events
51
11.8
Compliance with Laws
51
11.9
Compliance with Franchise Documents
51
11.10
Locations of Collateral
51
11.11
Further Assurances
51
11.12
Deposit Account
51
11.13
Annual Clean-up Requirement for Revolving Line of Credit Loan
52
SECTION 12.
Borrower’s Negative Covenants
52
12.1
Additional Indebtedness
52
12.2
Liens and Encumbrances
52
12.3
Merger or Consolidation
53
12.4
Change in Control
53
12.5
Debt Service Coverage Ratio
53
12.6
Lease Adjusted Leverage Ratio (tested on a quarterly basis)
53
12.7
Loans and Investments
54
12.8
Restaurant Closures
54
12.9
Distributions
54
12.10
Guarantee
54
12.11
Nature of Business
54

 
 
 

--------------------------------------------------------------------------------

 
 
12.12
Dispositions
54
12.13
Transactions with Affiliates
55
12.14
Collateral Matters.
55
SECTION 13.
Security Interest
55
13.1
Creation of Security Interest
55
13.2
Rights in Collateral
55
13.3
Cross Collateralization
56
SECTION 14.
Events of Default
56
14.1
Failure to Pay Obligations
56
14.2
Failure to Maintain Legal Existence, Franchisee Standing, Etc
56
14.3
Failure to Comply with Franchise Documents
57
14.4
Breach of Certain Covenants
57
14.5
Breach of Covenant
57
14.6
Breach of Representation or Warranty/Fraud
57
14.7
Default Under Other Agreements
57
14.8
Bankruptcy, Etc
57
14.9
Litigation; Judgments or Attachments
58
14.10
Termination of Franchise
58
14.11
Dissolution; Death
58
14.12
Material Adverse Change; Lien Priority; Governmental Action
58
14.13
Insurance or Condemnation Proceeds
59
14.14
Default on Hedging Contract/Secured Hedge Agreement.
59
SECTION 15.
Rights and Remedies of Administrative Agent, Lenders and Swingline Lender.
59
15.1
Pre- and Post-Default
59
15.2
Post-Default
59
15.3
No Waiver; Cumulative Remedies: Enforcement
59
SECTION 16.
Administrative Agent.
60
16.1
Appointment and Authority
60
16.2
Nature of Duties
61
16.3
Exculpatory Provisions
61
16.4
Reliance by Administrative Agent
62
16.5
Notice of Default
63
16.6
Non-Reliance on Administrative Agent and Other Lenders
63
16.7
Administrative Agent in Its Individual Capacity
64
16.8
Resignation of Administrative Agent.
64
16.9
Collateral and Guaranty Matters.
65
16.10
Bank Products
66
16.11
Notices and Information
66
16.12
Security Agreement
67
16.13
Mortgages
67
16.14
Leasehold Mortgages
67
16.15
Administrative Agent may File Proofs of Claim
67
SECTION 17.
Defaulting Lenders
68
SECTION 18.
Cash Collateral
71
18.1
Cash Collateral.
71
18.2
Grant of Security Interest.
71

 
 
 

--------------------------------------------------------------------------------

 
 
18.3
Application
71
18.4
Termination of Requirement.
72
SECTION 19.
Miscellaneous
72
19.1
Survival of Warranties
72
19.2
Expenses
72
19.3
Amendments, Etc.
73
19.4
Final Agreement; Amendments; Waivers
74
19.5
Severability
75
19.6
Applicable Law
75
19.7
Successors and Assigns
76
19.8
Counterparts; Effectiveness; Electronic Execution.
80
19.9
Section Headings.
80
19.10
Waivers.
81
19.11
Authorization to Conduct Due Diligence with Third Parties
81
19.12
Agency.
81
19.13
Notice
81
19.14
Indemnity
84
19.15
Jury Waiver
85
19.16
Lien and Setoff
86
19.17
Consent to Jurisdiction; Service of Process and Venue.
86
19.18
Confidentiality
87
19.19
No Advisory or Fiduciary Responsibility
88
19.20
Advertising, Promoting and Marketing.
89

 
APPENDIX I DEFINITIONS
93
EXHIBIT 1 AUTHORIZED REPRESENTATIVES
121
EXHIBIT 3.1 TERM NOTE (RBS)
122
EXHIBIT 3.1 TERM NOTE (WELLS)
125
EXHIBIT 3.3 (TERM LOAN) INITIAL NOTICE OF BORROWING
128
EXHIBIT 3.3(i) INDEMNITY LETTER FOR LIBOR RATE LOANS
131
EXHIBIT 3.4 TERM LOAN $46,000,000.00
134
EXHIBIT 4.1 DEVELOPMENT LINE OF CREDIT NOTE (RBS)
135
EXHIBIT 4.1 DEVELOPMENT LINE OF CREDIT NOTE (WELLS)
138
EXHIBIT 4.3 (DEVELOPMENT LINE OF CREDIT LOAN)
141
EXHIBIT 5.2 (FORM SWINGLINE LOAN NOTE)
145
EXHIBIT 5.2(a) (SWINGLINE LOAN) NOTICE OF BORROWING
148
EXHIBIT 6.1 REVOLVING LINE OF CREDIT NOTE (RBS)
151
EXHIBIT 6.1 REVOLVING LINE OF CREDIT NOTE (WELLS)
154
EXHIBIT 6.3 (REVOLVING LINE OF CREDIT LOAN) NOTICE OF BORROWING
157
EXHIBIT 7.1(b) NOTICE OF CONVERSION
160
EXHIBIT 7.1(c) NOTICE OF EXTENSION/INTEREST PERIOD CHANGE (DLOC)
163
EXHIBIT 8.1 AUTOMATED CLEARING HOUSE “ACH” AUTHORIZATION
166
EXHIBIT 9.1(v) JOINDER AGREEMENT
168
EXHIBIT 11.4 COVENANT COMPLIANCE CERTIFICATE
171
EXHIBIT 12.1 INDEBTEDNESS
174
EXHIBIT 16.10 FORM OF BANK PRODUCT PROVIDER NOTICE
175
EXHIBIT 18.7 FORM OF ASSIGNMENT AND ASSUMPTION
176
SCHEDULE A LEASEHOLD PREMISES
181
SCHEDULE 2.1 COMMITMENTS AND APPLICABLE PERCENTAGES
182
SCHEDULE 9.1(xii) SCHEDULE OF PROPERTIES
183

 
 
 

--------------------------------------------------------------------------------

 
 
THIS CREDIT AGREEMENT is dated as of April 15, 2013 by and among the undersigned
borrowers, each having a mailing address at 27680 Franklin Road Southfield, MI
48034 (each, a “Borrower” and collectively, the “Borrowers”, as defined in
Appendix I), each lender from time to time party hereto (collectively the
“Lenders” and individually, a “Lender”), RBS Citizens, N.A., as Administrative
Agent for itself and on behalf of the other Lenders, Sole Lead Arranger, Sole
Bookrunner, Swingline Lender and as a Lender, and Wells Fargo Bank, N.A., as
Documentation Agent and as a Lender.  In consideration of the mutual covenants
and agreements contained herein, the Borrowers, the Lenders and the Swingline
Lender agree as follows with regard to the loans described herein (together the
“Loans”):
 
SECTION 1.           Definitions, other Interpretive Provisions and Authorized
Representatives.   The terms used in this Agreement are defined in Appendix I
hereto.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any organization document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(d)           The Administrative Agent and each of the Lenders are authorized to
rely upon the continuing authority of the persons, officers, signatories or
agents hereafter designated by the Borrowers (hereinafter, the “Authorized
Representatives”) to bind the Borrowers with respect to all matters pertaining
to the Loans and the Loan Documents including the requesting of Borrowings, the
selection of and confirmation of interest rates, the delivery and certification
of financial information (including without limitation the reports,
certification and information required to be delivered pursuant to Section 11.4
hereof).  Such authorization may be changed only upon written notice to the
Administrative Agent accompanied by evidence, reasonably satisfactory to
Administrative Agent, of the authority of the person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent.  The present Authorized Representatives
of the Borrowers are listed on Exhibit 1.  The Administrative Agent shall have a
right of approval, not to be unreasonably withheld or delayed, over the identity
of any replacement of the Authorized Representatives so as to assure
Administrative Agent and each of the Lenders that each Authorized Representative
is a responsible and senior official of the Borrowers.  Any document delivered
in connection with this Agreement or any of the Loan Documents (before, on or
after the Closing Date) that is signed by an Authorized Representative of a
Borrower shall be conclusively presumed to have been authorized by all
corporate, partnership or other action on the part of such Borrower and such
Authorized Representatives shall be conclusively presumed to have acted on
behalf of such Borrower.
 
(e)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
the purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of the
Borrowers and their Subsidiaries shall be deemed to be carried out at 100% of
the outstanding principal amount thereof and the effects of FASB ASC 825 and
FASB ASC 470 20 on financial liabilities shall be disregarded.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           If at any time any change in GAAP (including the adoption of IFRS)
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders, the Swingline Lender and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the
Administrative Agent, the Lenders and the Swingline Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases (whether existing on the date hereof or entered
into following the date hereof, including, without limitation, leases by any
Borrower or any Subsidiary of any Borrower for any aircraft to the extent
permitted by this Agreement) shall continue to be classified and accounted for
on a basis consistent with the way such lease was treated (or if not then
existing, would have been treated) in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter in to a mutually acceptable amendment
addressing such changes, as provided for above.
 
(g)           Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).
 
SECTION 2.           The Commitments and Loans
 
2.1           Committed Loans.   
 
Subject to the terms and conditions set forth herein, each Lender and the
Swingline Lender severally agrees to make the Loans to the Borrowers, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment.
 
SECTION 3.           $46,000,000.00 Term Loan Facility.
 
3.1           Term Loan.  Subject to the terms and conditions of this Agreement
and any other conditions which the Administrative Agent may have specified in
writing to the Borrowers, the Lenders agree to make a loan to the Borrowers in
the aggregate principal amount of up to $46,000,000.00 (the “Term Loan”).  The
Term Loan shall be evidenced by the promissory notes substantially in the form
of Exhibit 3.1 attached hereto (as the same may be amended or replaced, the
“Term Notes”).
 
 
3

--------------------------------------------------------------------------------

 
 
3.2           Purpose of the Term Loan.  The proceeds of the Term Loan shall be
used to (i) refinance existing outstanding debt of the Borrowers with RBS
Citizens, and (ii) pay the fees, costs and expenses associated with the closing
of the Loans.
 
3.3           Funding of the Term Loan.  Subject to the terms and conditions of
this Agreement, upon receipt by the Administrative Agent of each Lender’s
Applicable Percentage of the proceeds of the Term Loan, such proceeds will be
made available to the Borrowers on the Funding Date, to be disbursed by the
Administrative Agent (or its counsel) in like funds as received by the
Administrative Agent from the Lenders to RBS Citizens to refinance the existing
outstanding obligations of the Borrowers to RBS Citizens under the Existing Loan
Facilities.  Except as provided below, the Term Loan will initially be a LIBOR
Rate Loan provided that at least three (3) Business Days prior to the Closing
Date the Borrowers deliver to the Administrative Agent an Initial Notice of
Borrowing for a Term Loan (in the form attached hereto as Exhibit 3.3) (“Initial
Notice of Borrowing”) and a funding indemnity letter, substantially in the form
of Exhibit 3.3(i), reasonably acceptable to the Administrative Agent.  If the
funding indemnity letter is not so delivered to the Administrative Agent, then
the Term Loan will initially be an Alternate Base Rate Loan.  LIBOR Rate Loans
shall be made by each Lender at its LIBOR Lending Office and Alternate Base Rate
Loans (to the extent applicable) at its Domestic Lending Office.  Amounts repaid
or prepaid on the Term Loan may not be reborrowed.
 
3.4           Payments.  The Borrowers shall pay interest on the aggregate
unpaid principal amount of the Term Loan in accordance with the terms of this
Agreement and the Term Notes.  Payments of principal shall be based upon an
84-month straight-line amortization schedule, provided that the final
installment shall be in the amount of all principal and interest outstanding
under the Term Loan, and that the final installment, if not earlier due
hereunder, shall be payable on the Term Loan Maturity Date.  Principal shall be
repaid in the amounts and at the times set forth in Term Loan Repayment Schedule
set forth in Exhibit 3.4 attached hereto.
 
SECTION 4.
$15,000,000.00 Development Line of Credit Loan

 
4.1           Development Line of Credit Loan.  Lenders agree, on the terms and
conditions hereinafter set forth, to provide a line of credit to the Borrowers
(“Development Line of Credit Loan”), and the Administrative Agent shall, subject
to the terms and conditions of this Agreement, upon receipt by the
Administrative Agent of each Lender’s Applicable Percentage of the proceeds of
each request for an advance made in a Notice of Borrowing for the Development
Line of Credit Loan (in the form attached hereto as Exhibit 4.3), make advances
(“Line Advances”) to the Borrowers from time to time during the period from the
date hereof to and including April 15, 2015 (the “Development Line Termination
Date”) in an aggregate amount not to exceed at any time outstanding
$15,000,000.00 (the “Development Line Committed Amount”), and provided further
that for each Lender its aggregate amount of Line Advances shall not exceed such
Lender’s Commitment with respect to the Development Line of Credit Loan. The
aggregate amount of all Line Advances plus the outstanding amount of all
Swingline Loans shall not at any time exceed the Development Line Committed
Amount.  Each Line Advance under this Section 4.1 shall be in an amount of not
less than $75,000.00.  Borrowers may not repay and reborrow under this Section
4.1.  No Line Advance will be made at any time after the Development Line
Termination Date, or at any time that a Default or an Event of Default has
occurred and is continuing hereunder. The Development Line of Credit Loan shall
be evidenced by the promissory notes substantially in the form of Exhibit 4.1
attached hereto (as the same may be amended or replaced, the “Development Line
of Credit Notes”).
 
 
4

--------------------------------------------------------------------------------

 
 
4.2           Purpose of the Development Line of Credit Loan.  Subject to the
terms and conditions contained herein, the proceeds of the Development Line of
Credit Loan shall be used to (i) finance up to 80% of the cost of leasehold
improvements and equipment associated with the development of new Buffalo Wild
Wings Restaurants (each a “BWW Development Advance”), (ii) finance up to 70% of
the cost of leasehold improvements and equipment associated with new Bagger
Dave’s Legendary Burger Tavern Restaurants (each a “BD Development Advance”)
(provided however that under no circumstances shall the aggregate amount of all
BD Development Advances exceed 50% of the entire amounts available under the
Development Line of Credit Loan (or $7,500,000.00)), (iii) finance up to 80% of
the lesser of (a) the appraised value of (as determined by the Administrative
Agent), or (b) the actual cost or the acquisition of, fee real estate acquired
by the Borrowers or an Affiliate of the Borrowers approved by the Administrative
Agent on which the Borrowers or Affiliate of the Borrowers will operate a
Buffalo Wild Wings Restaurant or a Bagger Dave’s Legendary Burger Tavern
Restaurant (each a “Real Estate Advance”), (iv) pay the fees, costs and expenses
associated with the transactions listed in (i), (ii), and (iii) above and in
connection with the closing of the Loans.  All Line Advances shall be
conditioned on the satisfaction of the Incurrence Test defined in Section
9.1(vii) herein.
 
4.3           Funding of Advances under the Development Line of Credit
Loan.  Subject to the terms and conditions contained herein, any Borrower may,
from time to time, irrevocably request a Line Advance by delivering to the
Administrative Agent a written Notice of Borrowing for the Development Line of
Credit Loan (in the form attached hereto as Exhibit 4.3) not later than
2:00 P.M. (i) on the third Business Day prior to the date of the requested
Borrowing for LIBOR Rate Loans, and (ii) on the first Business Day prior to the
date of the requested Borrowing for Alternate Base Rate Loans.  Each such Notice
of Borrowing shall be irrevocable and shall specify (A) that a Line Advance is
requested, (B) the date of the requested Borrowing (which shall be a Business
Day), (C) whether the Borrowing is a BWW Development Advance, a BD Development
Advance or a Real Estate Advance, (D) the aggregate principal amount to be
borrowed, and (E) whether the Borrowing shall be comprised of Alternate Base
Rate Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate Loans
are requested, the Interest Period(s) therefore, which shall be a period of one
month or one week.  If the Borrowers shall fail to specify in any such Notice of
Borrowing (i) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed a request for an Interest Period of one month,
or (ii) the Type of loan requested, then such notice shall be deemed to be a
request for a LIBOR Rate Loan with an Interest Period of one month.  The
Administrative Agent shall give notice to each Lender promptly upon receipt of
each Notice of Borrowing hereunder, the contents thereof and each such Lender’s
Applicable Percentage thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
4.4           Availability of Advances.  Each Lender will make its Applicable
Percentage of each Line Advance Borrowing available to the Administrative Agent
for the account of the Borrowers at the office of the Administrative Agent
specified in Section 19.13, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. on the date specified in the applicable
Notice of Borrowing, in Dollars and in funds immediately available to the
Administrative Agent.  The Administrative Agent will, upon receipt by the
Administrative Agent of each Lender’s Applicable Percentage of the proceeds of
the requested Line Advance, make a Line Advance as a LIBOR Rate Loan or an
Alternate Base Rate Loan (as the case may be) which will be made in a minimum
amount of $75,000.00 and in integral multiples of $10,000.00, provided that
after giving effect to such Line Advance, the aggregate amount of all Line
Advances, plus the outstanding amount of all Swingline Loans shall not exceed
$15,000,000.00, and provided further that the aggregate of all BD Development
Advances shall not at any time exceed $7,500,000.00.  On the terms and subject
to the conditions of this Agreement, the proceeds of each Line Advance shall be
made available to the Borrowers by deposit to an account designated by the
Borrowers as shall have been specified in the Notice of Borrowing no later than
11:00 a.m. on the third or first Business Day (as applicable) following receipt
of a proper request.  Additional conditions to making Line Advances are
contained in Sections 9.1 and 9.2 hereof.
 
4.5           Development Line Commitment Fee.  Accruing from the date hereof
until the Development Line Termination Date, the Borrowers agree to pay to the
Administrative Agent for the ratable benefit of the Lenders in accordance with
their Applicable Percentage, as consideration for the Lenders’ commitment to
make the Line Advances hereunder, a nonrefundable commitment fee (the
“Development Line Commitment Fee”) equal to 0.25% per annum (computed on the
basis of a year of 360 days and actual days elapsed) on the average daily
difference between the amount of: (a) $15,000,000.00, and (b) all Line Advances
outstanding for the quarterly period then ended. All Development Line Commitment
Fees shall be payable quarterly in arrears on the first day of each October,
January, April and July after the date hereof and on the Development Line
Termination Date or upon acceleration of the Development Line of Credit Notes,
if earlier.
 
 
6

--------------------------------------------------------------------------------

 
 
4.6           Development Line of Credit Notes.  Until converted to a Conversion
Obligation, the Borrowers shall pay interest only on the aggregate unpaid
principal amount of all Line Advances made by Administrative Agent in accordance
with the terms of this Agreement and with the Development Line of Credit Notes
evidencing the indebtedness resulting from such Line Advances.  The outstanding
balance of the Development Line of Credit Loan (except to the extent converted
to a Conversion Obligation) shall be payable as to interest only from the date
of this Agreement until the Line Termination Date, unless accelerated sooner
pursuant to the terms of this Agreement.
 
4.7           Repayment of Principal on the Development Line of Credit Loan.
 
(a)           First Conversion Date.  On the date which is the earlier of (i)
the first anniversary of the Closing Date, or (ii) the date on which the
Development Line of Credit Loan has been fully advanced (the “First Conversion
Date”), the then aggregate unpaid principal balance of all Line Advances made
under the Development Line of Credit Loan as of such date (the “First Conversion
Amount”) shall be termed out, and such amount payable monthly as to interest and
principal based on the following amortization schedules:
 
(i) the aggregate unpaid principal balances of all Line Advances used to finance
or refinance (or is otherwise based on) equipment costs or improvements on sites
leased by any Borrower (or New Affiliate) with respect to Space Leases, shall be
payable as to principal based on an eighty-four (84) month amortization
schedule, (ii) the aggregate unpaid principal balance of all Line Advances used
to finance or refinance (or is otherwise based on) equipment costs or
improvements on sites leased by any Borrower (or New Affiliate) with respect to
Ground Leases, shall be payable as to principal based on a one hundred and
forty-four (144) month amortization schedule, and, (iii) the aggregate unpaid
principal balances of all Line Advances used to finance (or is otherwise based
on) the acquisition and development costs of fee simple real estate by any of
the Borrowers (or New Affiliate), shall be payable as to principal based on a
one hundred and eighty (180) month amortization schedule.  The obligation to pay
the First Conversion Amount based on the amortization schedules provided above
shall be known as the (“First Conversion Obligation”).  The Administrative Agent
shall provide the Borrowers with Conversion Obligation payment schedules within
thirty (30) days of the First Conversion Date.  All unpaid principal balances
and accrued interest outstanding under the First Conversion Obligation shall be
due and payable on the Term Loan Maturity Date.  Unless otherwise prohibited by
this Agreement, the First Conversion Obligation shall initially be classified as
LIBOR Rate Loans having an Interest Period of one month.  The First Conversion
Obligation will not be termed if on the First Conversion Date, there exists a
Default or an Event of Default, in which case the aggregate unpaid principal
balance of all Line Advances made under the Development Line of Credit Loan and
all accrued interest thereon shall be due and payable upon acceleration but no
later than on the Development Line Termination Date (unless earlier
accelerated).  Once termed out, the First Conversion Amount shall be deducted
from the availability under the Development Line of Credit Loan and the
Borrowers shall not be permitted to borrow said amounts thereafter under the
Development Line of Credit Loan.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Second Conversion Date.  Commencing on the day following the First
Conversion Date until the second anniversary of the Closing Date (also known as
the Development Line of Credit Termination Date), the Borrowers may borrow the
unused portion of the Development Line of Credit Loan on the same terms provided
in Sections 4.1, 4.2, 4.3 and 4.4 hereof.  On the date which is the earlier of
(i) the second anniversary of the Closing Date, or (ii) the date on which the
Development Line of Credit Loan has been fully advanced (the “Second Conversion
Date”), the then aggregate unpaid principal balance of all Line Advances made
under the Development Line of Credit Loan as of such date (the “Second
Conversion Amount”) shall be termed out, and such amount payable monthly as to
interest and principal based on the following amortization schedules:
 
(i) the aggregate unpaid principal balances of all Line Advances used to finance
or refinance (or is otherwise based on) equipment costs or improvements on sites
leased by any Borrower (or New Affiliate) with respect to Space Leases, shall be
payable as to principal based on an eighty-four (84) month amortization
schedule, (ii) the aggregate unpaid principal balance of all Line Advances used
to finance or refinance (or is otherwise based on) equipment costs or
improvements on sites leased by any Borrower (or New Affiliate) with respect to
Ground Leases, shall be payable as to principal based on a one hundred and
forty-four (144) month amortization schedule, and, (iii) the aggregate unpaid
principal balances of all Line Advances used to finance (or is otherwise based
on) the acquisition and development costs of fee simple real estate by any of
the Borrowers (or New Affiliate), shall be payable as to principal based on a
one hundred and eighty (180) month amortization schedule.  The obligation to pay
the Second Conversion Amount based on the amortization schedules provided above
shall be known as the (“Second Conversion Obligation”). The Administrative Agent
shall provide the Borrowers with Conversion Obligation payment schedules within
thirty (30) days of the Second Conversion Date. All unpaid principal balances
and accrued interest outstanding under the Second Conversion Obligation shall be
due and payable on the Term Loan Maturity Date.  Unless otherwise prohibited by
this Agreement, the Second Conversion Obligation shall initially be classified
as LIBOR Rate Loans having an Interest Period of one month.  The Second
Conversion Obligation will not be termed if on the Second Conversion Date, there
exists a Default or an Event of Default, in which case the aggregate unpaid
principal balance of all Line Advances made under the Development Line of Credit
Loan and all accrued interest thereon shall be due and payable upon acceleration
but no later than on the Development Line Termination Date (unless earlier
accelerated).  The Borrowers shall no longer be permitted to borrow under the
Development Line of Credit Loan following the Second Conversion Date.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 5.
Swingline Loan Subfacility

 
5.1           Swingline Commitment.  During the Swingline Commitment Period,
subject to the terms and conditions hereof, the Swingline Lender, in its
individual capacity, may, in its discretion and in reliance upon the agreements
of the other Lenders set forth in this Section, make certain credit loans to the
Borrowers (each a “Swingline Loan” and, collectively, the “Swingline Loans”) for
the purposes hereinafter set forth; provided, however, (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed ONE
MILLION DOLLARS ($1,000,000.00) (the “Swingline Committed Amount”), and (ii) the
sum of the aggregate principal amount of outstanding Swingline Loans plus the
outstanding amount of all Line Advances shall not exceed the Development Line
Committed Amount then in effect.  Swingline Loans hereunder may be repaid and
reborrowed in accordance with the provisions hereof.
 
5.2           Swingline Loan Borrowings.
 
(a)           Notice of Borrowing and Disbursement.  Upon receiving a Notice of
Borrowing for a Swingline Loan (in the form attached hereto as Exhibit 5.2(a))
from the Borrowers not later than 12:00 P.M. on any Business Day requesting that
a Swingline Loan be made, the Swingline Lender will make Swingline Loans
available to the Borrower on the same Business Day such request is received by
the Administrative Agent.  Swingline Loan Borrowings hereunder shall be made in
the minimum aggregate amounts of $75,000.00 (or the remaining available amount
of the Swingline Committed Amount if less) and in integral amounts of $75,000.00
in excess thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Repayment of Swingline Loans.  Each Swingline Loan Borrowing shall
be due and payable on the earlier of (A) the Development Line Termination Date
and (B) seven (7) days following such Borrowing.  The Swingline Lender may, at
any time, in its sole discretion, by written notice to the Borrowers and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Development Line of Credit Loan Borrowing, in which case the Borrower shall be
deemed to have requested a Development Line of Credit Loan Borrowing comprised
entirely of Alternate Base Rate Loans in the amount of such Swingline Loans;
provided, however, that, in the following circumstances, any such demand shall
also be deemed to have been given one Business Day prior to each of (A) the
Development Line Termination Date, (B) the occurrence of any Bankruptcy Event,
(C) upon acceleration of the Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (D) the exercise of remedies
in accordance with the provisions of Section 15 hereof (each such Development
Line of Credit Loan Borrowing made on account of any such deemed request
therefor as provided herein being hereinafter referred to as “Mandatory
Swingline Borrowing”).  Each Lender hereby irrevocably agrees to make such
Development Line of Credit Loans promptly upon any such request or deemed
request on account of each Mandatory Swingline Borrowing in the amount and in
the manner specified in the preceding sentence on the date such notice is
received by the Lenders from the Administrative Agent if such notice is received
at or before 2:00 P.M., otherwise such payment shall be made at or before
12:00 P.M. on the Business Day next succeeding the date such notice is received
notwithstanding (1) the amount of Mandatory Swingline Borrowing may not comply
with the minimum amount for borrowings of Development Line of Credit Loans
otherwise required hereunder, (2) whether any conditions specified in Sections
9.1 and 9.2 are then satisfied, (3) whether a Default or an Event of Default
then exists, (4) failure of any such request or deemed request for Development
Line of Credit Loans to be made by the time otherwise required in Section 4.1,
(5) the date of such Mandatory Swingline Borrowing, or (6) any reduction in the
Development Line Committed Amount or termination of the Commitments for the
Development Line of Credit Loan immediately prior to such Mandatory Swingline
Borrowing or contemporaneously therewith.  In the event that any Mandatory
Swingline Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code), then each Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrowers on or after such date and prior to such purchase) from the Swingline
Lender the outstanding Swingline Loans as shall be necessary to cause each such
Lender to share in such Swingline Loans ratably based upon its Applicable
Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 4.1); provided that (x) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective Applicable Percentage is purchased, and (y) at
the time any purchase of interest pursuant to this sentence is actually made,
the purchasing Lender shall be required to pay to the Swingline Lender interest
on the principal amount of such interest purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but excluding the date of payment for such interest, at the
rate equal to, if paid within two (2) Business Days of the date of the Mandatory
Swingline Borrowing, the Federal Funds Effective Rate, and thereafter at a rate
equal to the Alternate Base Rate.  The Borrowers shall have the right to repay
the Swingline Loan in whole or in part from time to time in accordance with
Section 8.3.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Interest on Swingline Loans.  Subject to the provisions of Section
7, Swingline Loans shall bear interest at a per annum rate equal to the LIBOR
Advantage Rate plus the Applicable Margin.  Interest on Swingline Loans shall be
payable in arrears on each Interest Payment Date.
 
(d)           Swingline Loan Note; Covenant to Pay.  The Swingline Loans shall
be evidenced by this Agreement and, upon request of the Swingline Lender, by a
duly executed promissory note of the Borrowers in favor of the Swingline Lender
in the original amount of the Swingline Committed Amount and substantially in
the form of Exhibit 5.2.  The Borrowers covenant and agree to pay the Swingline
Loans in accordance with the terms of this Agreement.
 
(e)           Cash Collateral.  At any point in time in which there is a
Defaulting Lender, the Swingline Lender may require the Borrowers to Cash
Collateralize the outstanding Swingline Loans pursuant to Section 18.
 
SECTION 6.
$2,000,000.00 Revolving Line of Credit Loan.

 
6.1           Revolving Line of Credit Loan.  Lenders agree, on the terms and
conditions hereinafter set forth (including without limitation, the conditions
contained in Section 11.13 of this Agreement), to provide a line of credit to
the Borrowers (“Revolving Line of Credit  Loan”), and the Administrative Agent
shall, subject to the terms and conditions of this Agreement, upon receipt by
the Administrative Agent of each Lender’s Applicable Percentage of the proceeds
of each request for an advance made in a Notice of Borrowing for the Revolving
Line of Credit Loan (in the form attached hereto as Exhibit 6.3), make advances
(“Revolver Advances”) to the Borrowers from time to time during the period from
the date hereof to and including April 15, 2015 (the “Revolving Line Termination
Date”) provided that after giving effect to such Revolver Advances the aggregate
amount of Revolver Advances shall not exceed $2,000,000.00.  Within such limits
of time and amount and subject to the other provisions of this Agreement, the
Borrowers may borrow, repay and reborrow pursuant to this Section 6.1.  No
Revolver Advance will be made at any time after the Revolving Line Termination
Date, or at any time that a Default or an Event of Default has occurred and is
continuing hereunder.  The Revolving Line of Credit Loan shall be evidenced by
the promissory notes substantially in the form of Exhibit 6.1 attached hereto
(as the same may be amended or replaced, the “Revolving Line of Credit Notes”).
 
 
11

--------------------------------------------------------------------------------

 
 
6.2           Purpose of the Revolving Line of Credit Loan.  Subject to the
terms and conditions contained herein, the proceeds of the Revolving Line of
Credit Loan shall be used for working capital and general corporate purposes of
the Borrowers.
 
6.3           Fundings of Advances Under the Revolving Line of Credit
Loan.  Subject to the terms and conditions contained herein, any Borrower may,
from time to time, irrevocably request a Revolver Advance by delivering to
Administrative Agent a written Notice of Borrowing for the Revolving Line of
Credit Loan (in the form attached hereto as Exhibit 6.3) not later than
2:00 P.M. on (i) the third Business Day prior to the date of the requested
Borrowing for the LIBOR Rate Loans and (ii) on the first Business Day prior to
the date of the requested Borrowing for Alternate Base Rate Loans.  Each such
Notice of Borrowing shall be irrevocable and shall specify (A) that a Revolver
Advance is requested, (B) the aggregate principal amount to be borrowed, and
(C) whether the Borrowing shall be comprised of Alternate Base Rate Loans, LIBOR
Rate Loans or a combination thereof.  If the Borrowers shall fail to specify in
any such Notice of Borrowing the Type of loan requested, then such notice shall
be deemed to be a request for a LIBOR Rate Loan with an Interest Period of one
month.  The Administrative Agent shall give notice to each Lender promptly upon
receipt of each Notice of Borrowing hereunder, the contents thereof and each
such Lender’s Applicable Percentage thereof.
 
6.4           Availability of Advances.  Each Lender will make its Applicable
Percentage of each Revolver Advance Borrowing available to the Administrative
Agent for the account of the Borrowers at the office of the Administrative Agent
specified in Section 19.13, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. on the date specified in the applicable
Notice of Borrowing, in Dollars and in funds immediately available to the
Administrative Agent.  The Administrative Agent will, upon receipt by the
Administrative Agent of each Lender’s Applicable Percentage of the proceeds of
the requested Revolver Advance, make a Revolver Advance as a LIBOR Rate Loan or
an Alternate Base Rate Loan (as the case may be) which will be made in a minimum
amount of $100,000.00 and in integral multiples of $50,000.00, provided that
after giving effect to such Revolver Advance, the aggregate amount of all
Revolver Advances shall not exceed $2,000,000.00.  On the terms and subject to
the conditions of this Agreement, the proceeds of each Revolver Advance shall be
made available to the Borrowers by deposit to the account of the Borrowers as
shall have been specified in the Notice of Borrowing no later than 11:00 a.m. on
the third or first (as applicable) Business Day following receipt of a proper
request.  Additional conditions to making Revolver Advances are contained in
Sections 9.1 and 9.2 hereof.
 
 
12

--------------------------------------------------------------------------------

 
 
6.5           Revolving Line Commitment Fee.  Accruing from the date hereof
until the Revolving Line Termination Date, the Borrowers agree to pay to the
Administrative Agent for the ratable benefit of the Lenders in accordance with
their Applicable Percentage, as consideration for the Lenders’ commitment to
make the Line Advances hereunder, a nonrefundable commitment fee (the “Revolving
Line Commitment Fee”) equal to 0.25% per annum (computed on the basis of a year
of 360 days and actual days elapsed) on the average daily difference between the
amount of: (a) $2,000,000.00, and (b) all Line Advances outstanding for the
quarterly period then ended. All Revolving Line Commitment Fees shall be payable
quarterly in arrears on the first day of each October, January, April and July
after the date hereof and on the Revolving Line Termination Date or upon
acceleration of the Revolving Line of Credit Notes, if earlier.
 
6.6           Revolving Line of Credit Notes and Payments.  The Borrowers shall
pay interest on the aggregate unpaid principal amount of all Revolver Advances
made by the Administrative Agent in accordance with the terms of this Agreement
and the Revolving Line of Credit Notes evidencing the indebtedness resulting
from such Revolver Advances.  The outstanding principal amount of all Revolver
Advances and all accrued interest shall be due and payable in full on the
Revolving Line Termination Date.
 
SECTION 7.           Interest Rate Provisions.
 
7.1           Interest Rates Applicable to the Loans.

 
(a)           Interest on the outstanding principal amount of each of the Loans,
when classified as a: (i) LIBOR Rate Loan, shall accrue during each LIBOR
Interest Period at a rate per annum equal to the sum of the Adjusted LIBOR Rate
for such Interest Period plus the Applicable Margin and shall be due and payable
on each Interest Payment Date and on the Applicable Maturity Date; (ii)
Alternate Base Rate Loan, shall accrue at a rate per annum equal to the sum of
the Alternate Base Rate plus the Applicable Margin, and shall be due and payable
on each Interest Payment Date and on the Applicable Maturity Date; and (iii)
LIBOR Advantage Loan, shall accrue during each LA Interest Period at a rate per
annum equal to the sum of the LIBOR Advantage Rate plus the Applicable Margin,
and shall be due and payable on each Interest Payment Date, and on the
Applicable Maturity Date.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           The Borrowers may elect from time to time to convert its
respective Alternate Base Rate Loans to LIBOR Rate Loans by delivering a Notice
of Conversion (in the form attached hereto as Exhibit 7.1(b)) (“Notice of
Conversion”) to the Administrative Agent at least three Business Days prior to
the proposed date of conversion.  In addition, the Borrowers may elect from time
to time to convert all or any portion of its LIBOR Rate Loans to Alternate Base
Rate Loans by giving the Administrative Agent irrevocable written notice thereof
by 2:00 P.M. one (1) Business Day prior to the proposed date of conversion.  If
the date upon which an Alternate Base Rate Loan is to be converted to a LIBOR
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such loan shall bear interest as if it
were an Alternate Base Rate Loan.  Loans that are LIBOR Rate Loans may only be
converted to Alternate Base Rate Loans on the last day of the applicable
Interest Period.  If the date upon which such a LIBOR Rate Loan is to be
converted to an Alternate Base Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such loan shall bear interest as if it were an Alternate Base Rate Loan.  All or
any part of outstanding Loans that are Alternate Base Rate Loans may be
converted as provided herein; provided that (i) no portion of any Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $100,000.00 or a whole multiple of $50,000.00 in excess
thereof.  All or any part of outstanding Loans that are LIBOR Rate Loans may be
converted as provided herein; provided that partial conversions shall be in an
aggregate principal amount of $100,000.00 or a whole multiple of $50,000.00 in
excess thereof.
 
(c)           Upon the expiration of an Interest Period any LIBOR Rate Loans of
any of the Borrowers shall be continued as a LIBOR Rate Loan with the same
Interest Period as the Interest Period then ended, unless prior thereto, with
respect to amounts outstanding under the Development Line of Credit Loan prior
to the Development Line Termination Date which have not been converted into the
First Conversion Amount or the Second Conversion Amount, Borrowers have
delivered to the Administrative Agent a Notice of Extension/Interest Period
Change in the form of Exhibit 7.1(c) specifying the new Interest Period to be
used for the applicable LIBOR Rate Loan, provided that the Interest Period shall
only be so changed as requested in the Notice of Extension/Interest Period
Change is delivered to the Administrative Agent within three (3) Business Days
prior to the end of the Interest Period than ending (otherwise the Interest
Period for the applicable LIBOR Rate Loan shall be the same as the Interest
Period then ending).  No LIBOR Rate Loan or LIBOR Advantage Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, in which case such LIBOR Rate Loan or LIBOR Advantage Loan shall be
automatically converted to an Alternate Base Rate Loan at the end of the
applicable Interest Period with respect thereto.  If the continuation of LIBOR
Rate Loans or LIBOR Advantage Loans is not permitted hereunder, such Loans shall
be automatically converted to Alternate Base Rate Loans at the end of the
applicable Interest Period with respect thereto.
 
 
14

--------------------------------------------------------------------------------

 
 
Interest payable hereunder with respect to any Alternate Base Rate Loan based on
the Prime Rate shall be calculated on the basis of a year of 365 days (or 366
days, as applicable) for the actual days elapsed.  All other fees, interest and
all other amounts payable hereunder shall be calculated on the basis of a
360-day year for the actual days elapsed.  The Administrative Agent shall as
soon as practicable notify the applicable Borrowers, the Lenders and the
Swingline Lender of each determination of an Adjusted LIBOR Rate on the Business
Day of the determination thereof.  Any change in the interest rate on a Loan
resulting from a change in the Prime Rate shall become effective as of the
opening of business on the day on which such change in the Prime Rate shall
become effective.  The Administrative Agent shall as soon as practicable notify
the applicable Borrowers, the Lenders and the Swingline Lender of the effective
date and the amount of each such change.
 
(d)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers, the Lenders and the Swingline Lender in the absence of manifest
error.  The Administrative Agent shall, at the request of the Borrowers, deliver
to the applicable Borrowers a statement showing the computations used by the
Administrative Agent in determining any interest rate.
 
(e)           It is the intent of the Lenders, the Swingline Lender and the
Borrowers to conform to and contract in strict compliance with applicable usury
law from time to time in effect.  All agreements between the Lenders, the
Swingline Lender and the Borrowers are hereby limited by the provisions of this
subsection which shall override and control all such agreements, whether now
existing or hereafter arising and whether written or oral.  In no way, nor in
any event or contingency (including, but not limited to, prepayment or
acceleration of the maturity of any Obligation), shall the interest taken,
reserved, contracted for, charged, or received under this Agreement, under the
Notes or otherwise, exceed the maximum nonusurious amount permissible under
applicable law.  If, from any possible construction of any of the Loan Documents
or any other document, interest would otherwise be payable in excess of the
maximum nonusurious amount, any such construction shall be subject to the
provisions of this paragraph and such interest shall be automatically reduced to
the maximum nonusurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document.  If any Lender or
Swingline Lender shall ever receive anything of value which is characterized as
interest on the Loans under applicable law and which would, apart from this
provision, be in excess of the maximum nonusurious amount, an amount equal to
the amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on the Loans and not to
the payment of interest, or refunded to the Borrowers or the other payor thereof
if and to the extent such amount which would have been excessive exceeds such
unpaid principal amount of the Loans.  The right to demand payment of the Loans
or any other Indebtedness evidenced by any of the Loan Documents does not
include the right to receive any interest which has not otherwise accrued on the
date of such demand, and the Lenders and Swingline Lender do not intend to
charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders and Swingline Lender with
respect to the Loans shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term
(including any renewal or extension) of the Loans so that the amount of interest
on account of such Indebtedness does not exceed the maximum nonusurious amount
permitted by applicable law.
 
 
15

--------------------------------------------------------------------------------

 
 
7.2           Swingline Loans.  The outstanding principal amount of each
Swingline Loan (until converted to a Development Line of Credit Loan), when
classified as a LIBOR Advantage Loan, shall bear interest during the LA Interest
Period at a rate per annum equal to the sum of the LIBOR Advantage Rate for such
LA Interest Period plus the Applicable Margin, and be due and payable on each
Interest Payment Date and on the Development Line Termination Date, with
interest calculated for the actual number of days elapsed on the basis of a
360-day year, including the first date of the applicable period to, but not
including, the date of repayment.
 
7.3           Default Rate and Payment Dates.
 
(a)           If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan or a LIBOR Advantage Loan shall not be paid when due (after
giving effect to any applicable notice or cure periods) (whether at the stated
maturity, by acceleration or otherwise), such overdue principal amount of such
Loan shall be converted to an Alternate Base Rate Loan at the end of the
Interest Period (or LA Interest Period, as applicable) applicable thereto.
 
(b)           Upon the occurrence and during the continuance of a (i) Bankruptcy
Event or a Payment Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Loan Documents shall automatically bear interest at a rate per
annum which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Loan Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date of such Event of Default until such Event of Default is cured (to the
extent permitted) or waived in accordance with Section 19.3.  Any default
interest owing under this Section 7.3(b) shall be due and payable on the earlier
to occur of (x) demand by the Administrative Agent (which demand the
Administrative Agent shall make if directed by the Required Lenders) and (y)
the Applicable Maturity Date.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand.
 
7.4           Inability to Determine Interest Rate.  Notwithstanding any other
provision of this Agreement, if (a) the Administrative Agent shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that, by reason of circumstances affecting the relevant market,
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
such Interest Period (or the LIBOR Advantage Rate for such LA Interest Period),
or (b) the Required Lenders shall reasonably determine or the Swingline Lender
shall reasonably determine with respect to the LIBOR Advantage Rate (which
determination shall be conclusive and binding absent manifest error), that the
LIBOR Rate or LIBOR Advantage Rate, as applicable, does not adequately and
fairly reflect the cost to such Lenders of funding LIBOR Rate Loans (or LIBOR
Advantage Loans, as applicable) that the Borrowers have requested be outstanding
as a LIBOR Tranche during such Interest Period (or LA Interest Period, as
applicable), the Administrative Agent shall forthwith give telephone notice of
such determination, confirmed in writing, to the applicable Borrowers, Lenders
and Swingline Lender at least two (2) Business Days prior to the first day of
such Interest Period (or LA Interest Period, as applicable).  Unless the
applicable Borrowers shall have notified the Administrative Agent upon receipt
of such telephone notice that it wishes to rescind or modify its request
regarding such LIBOR Rate Loans (or LIBOR Advantage Loans, as applicable), any
Loans that were requested to be made as LIBOR Rate Loans (or LIBOR Advantage
Loans, as applicable)  shall be made as Alternate Base Rate Loans and any Loans
that were requested to be converted into or continued as LIBOR Rate Loans (or
LIBOR Advantage Loans, as applicable) shall remain as or be converted into
Alternate Base Rate Loans.  Until any such notice has been withdrawn by the
Administrative Agent, no further Loans shall be made as, continued as, or
converted into, LIBOR Rate Loans (or LIBOR Advantage Loans, as applicable) for
the Interest Periods (or LA Interest Periods, as applicable) so affected.
 
7.5           Yield Protection.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR
Rate);
 
 
17

--------------------------------------------------------------------------------

 
 
(ii)           subject any Recipient to any Taxes (other than Indemnified Taxes,
Other Connection Taxes and Excluded Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
 
(iii)           impose on any Lender or Swingline Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or Swingline Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or Swingline Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender or Swingline Lender, or to
reduce the amount of any sum received or receivable by such Lender, Swingline
Lender or Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, Swingline Lender or other Recipient
as set forth in clause (c) below, the Borrowers so affected will pay to such
Lender, Swingline Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, Swingline Lender or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)           Capital Requirements.  If any Lender or Swingline Lender
determines that any Change in Law affecting such Lender or Swingline Lender or
any lending office of such Lender or Swingline Lender or such Lender’s or
Swingline Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or Swingline Lender’s capital or on the capital of such Lender’s or
Swingline Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or Swingline Lender or the Loans made or
participation in Swingline Loans held by such Lender or Swingline Lender to a
level below that which such Lender or Swingline Lender or such Lender’s or
Swingline Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or Swingline Lender’s policies and
the policies of such Lender’s or Swingline Lender’s holding company with respect
to capital adequacy), then from time to time the affected Borrowers will pay to
such Lender or Swingline Lender, as the case may be as set forth in clause (c)
below, such additional amount or amounts as will compensate such Lender or
Swingline Lender or such Lender’s or Swingline Lender’s holding company for any
such reduction suffered.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or
Swingline Lender setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or Swingline Lender or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the applicable Borrowers and Administrative Agent shall be
conclusive absent manifest error.  The affected Borrowers shall pay such Lender
or Swingline Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
Swingline Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Swingline Lender’s right to demand such
compensation, provided that the affected Borrowers shall not be required to
compensate a Lender or Swingline Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date such Lender or Swingline Lender notifies the Borrowers of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
or Swingline Lender’s intention to claim compensation therefore (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
7.6           Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the applicable Borrowers shall
promptly compensate such Lender or Swingline Lender for and hold such Lender or
Swingline Lender harmless from any loss, cost or expense incurred by it as a
result of:
 
(a)           Any continuation, conversion, payment or prepayment of any Loan
other than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period (or LA Interest Period, as the case may be) for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b)           Any failure by any of the borrowers (for a reason other than the
failure of such Lender or Swingline Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than an Alternate Base Rate Loan on the date
or in the amount notified by such Borrowers; or
 
(c)           Any assignment of a LIBOR Rate Loan (or LIBOR Advantage Loan, as
applicable) on a day other than the last day of the Interest Period (or LA
Interest Period, as applicable) therefor as a result of a request by the
Borrowers pursuant to Section 7.10(b);
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The affected Borrowers shall also pay any customary administrative
fees charged by such Lender or Swingline Lender in connection with the
foregoing.
 
 
19

--------------------------------------------------------------------------------

 
 
For purposes of calculating amounts payable by the Borrowers to the Lenders or
the Swingline Lender under this Section, each Lender or Swingline Lender shall
be deemed to have funded each LIBOR Rate Loan (or LIBOR Advantage Loan, as
applicable) made by it at the LIBOR Rate (or LIBOR Advantage Rate, as
applicable) for such Loan by a matching deposit or other borrowing in the London
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan (or LIBOR Advantage Loan, as applicable) was
in fact so funded.
 
7.7           Hedging Contracts.  Borrowers shall enter into Hedging Contracts
with a Lender within thirty (30) days of the date hereof, hedging at least one
half of the aggregate maximum principal amount of proceeds advanced to the
Borrowers under the Term Loan.
 
7.8           Taxes.

 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
 
(b)           Payment of Other Taxes by the Borrowers.  The Borrowers shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.  If a Borrower determines in good faith that a
reasonable basis exists for contesting any taxes for which indemnification has
been demanded hereunder, the relevant Lender or Swingline Lender or
Administrative Agent, as applicable, shall cooperate with the Borrower in a
reasonable challenge of such taxes if so requested by the Borrower, provided
that (a) such Lender or Swingline Lender or Administrative Agent determines in
its reasonable discretion that it would not be prejudiced by cooperating in such
challenge, (b) the Borrower pays all related expenses of such Administrative
Agent or Lender or Swingline Lender and (c) the Borrower indemnifies such Lender
or Swingline Lender or Administrative Agent for any liabilities or other costs
incurred by such party in connection with such challenge.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           Indemnification by the Borrowers.  Without duplication, the
Borrowers shall jointly and severally indemnify each Recipient, within 10
Business Days after demand therefor (in written form explaining to the
Borrowers, in reasonable detail, the Lender’s or Swingline Lender’s right to
indemnification hereunder), for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender or Swingline Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or Swingline Lender, shall be conclusive absent
manifest error.
 
(d)           Indemnification by the Lenders.  Each Lender and Swingline Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender or Swingline
Lender (but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s or Swingline Lender’s failure to comply with the provisions of Section
19.7(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender or Swingline Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender or Swingline Lender by the Administrative
Agent shall be conclusive absent manifest error.  Each Lender or Swingline
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or Swingline Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender or
Swingline Lender from any other source against any amount due to the
Administrative Agent under this paragraph (d).
 
(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Borrower to a Governmental Authority pursuant to this Section 7.8,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
 
21

--------------------------------------------------------------------------------

 
 
(f)            Status of Lenders and Swingline Lender.
 
(i)           Any Lender or Swingline Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the applicable Borrower and the Administrative
Agent, at the time or times prescribed by applicable law or  reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender or Swingline
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender or Swingline Lender is subject to backup withholding or information
reporting requirements.
 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 7.8(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s or Swingline Lender’s judgment such
completion, execution or submission would subject such Lender or Swingline
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender or the Swingline
Lender.


(ii)           Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Borrower,
 
A.            any Lender or Swingline Lender that is a U.S. Person shall deliver
to the Borrowers and the Administrative Agent on or prior to the date on which
such Lender or Swingline Lender becomes a Lender or Swingline Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), properly completed and duly executed
originals of IRS Form W-9 certifying that such Lender or Swingline Lender is
exempt from U.S. federal backup withholding tax;
 
 
22

--------------------------------------------------------------------------------

 
 
B.           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender or Swingline Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent), whichever of the following is applicable:
 
i.              in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, properly completed and duly
executed originals of IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, properly completed and duly executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
ii.             properly completed and duly executed originals of IRS Form
W-8ECI;
 
iii.            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) a certificate to the effect that (A) such Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) properly completed and
duly executed originals of IRS Form W-8BEN; or
 
23

--------------------------------------------------------------------------------

 
 
iv.           to the extent a Foreign Lender is not the beneficial owner
properly completed and duly executed originals of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;
 
C.               any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrowers and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender or Swingline Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and
 
D.               if a payment made to a Lender or Swingline Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender or Swingline Lender shall deliver to the Borrowers
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrowers or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Swingline Lender
has complied with such Lender’s or Swingline Lender’s obligations under FATCA or
to determine the amount to deduct and withhold from such payment.  For purposes
of this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
 
Each Lender and Swingline Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall, to the extent it is legally entitled to do so, update and deliver to
the Borrowers and the Administrative Agent such form or certification on or
prior to the date such form or certification expires or becomes obsolete or
inaccurate.
 
(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 7.8
(including by the payment of additional amounts pursuant to this Section 7.8),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
 
(h)           Survival.  Each party’s obligations under this Section 7.8 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or Swingline Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document.
 
 
25

--------------------------------------------------------------------------------

 
 
7.9           Illegality. Notwithstanding any other provision of this Agreement,
if any Change in Law shall make it unlawful for a Lender or Swingline Lender or
their respective LIBOR Lending Office to make or maintain LIBOR Rate Loans (or
LIBOR Advantage Loans, as applicable) as contemplated by this Agreement or to
obtain in the interbank Eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender or Swingline Lender shall
promptly notify the Administrative Agent and the affected Borrowers thereof,
(b) the commitment of such Lender or Swingline Lender hereunder to make LIBOR
Rate Loans (or LIBOR Advantage Loans, as applicable) or continue LIBOR Rate
Loans (or LIBOR Advantage Loans, as applicable) as such shall forthwith be
suspended until the Administrative Agent shall give notice that the condition or
situation which gave rise to the suspension shall no longer exist, and (c) such
Lender’s or Swingline Lender’s Loans then outstanding as LIBOR Rate Loans (or
LIBOR Advantage Loans, as applicable), if any, shall be converted on the last
day of the Interest Period (or LA Interest Period, as applicable) for such Loans
or within such earlier period as required by law as Alternate Base Rate
Loans.  The Borrowers hereby agree, jointly and severally, to promptly pay any
Lender or Swingline Lender, upon its demand, any additional amounts necessary to
compensate such Lender or Swingline Lender for actual and direct costs (but not
including anticipated profits) reasonably incurred by such Lender or Swingline
Lender in making any repayment in accordance with this Section including, but
not limited to, any interest or fees payable by such Lender or Swingline Lender
to lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans (or LIBOR Advantage Loans, as applicable) hereunder.  A certificate (which
certificate shall include a description of the basis for the computation) in
reasonable detail as to any additional amounts payable pursuant to this Section
submitted by such Lender or Swingline Lender, through the Administrative Agent,
to the Borrowers shall be conclusive in the absence of manifest error.  Each
Lender and Swingline Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender or
Swingline Lender of any additional costs or legal or regulatory burdens deemed
by such Lender or Swingline Line in their sole discretion to be material.


7.10         Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If (i) any Lender or
Swingline Lender requests compensation under Section 7.5, (ii) requires any of
the Borrowers to pay any Indemnified Taxes or additional amounts to any Lender
or Swingline Lender or any Governmental Authority for the account of any Lender
or Swingline Lender pursuant to Section 7.8, or (iii) any Lender or Swingline
Lender is a Non-Consenting Lender, then such Lender or Swingline Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or Swingline Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 7.5 or Section 7.7, as the case
may be, in the future and (ii) would not subject such Lender or Swingline Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender or Swingline Lender.  The Borrowers hereby, jointly and
severally, agree to pay all reasonable costs and expenses incurred by any Lender
or Swingline Lender in connection with any such designation or assignment.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           Replacement of Lenders.  If any Lender or Swingline Lender
requests compensation under Section 7.5, or if any of the Borrowers are required
to pay any Indemnified Taxes or additional amounts to any Lender or Swingline
Lender or any Governmental Authority for the account of any Lender or Swingline
Lender pursuant to Section 7.8 and, in each case, such Lender or Swingline
Lender has declined or is unable to designate a different lending office, or if
any Lender or Swingline Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender or Swingline Lender and the Administrative Agent, require such
Lender or Swingline Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 19.7), all of its interests, rights (other than its
existing rights to payments pursuant to Section 7.5 or Section 7.8) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender or Swingline Lender, if a Lender or Swingline Lender accepts such
assignment), provided that:
 
(i)            the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 19.7;
 
(ii)           such Lender or Swingline Lender shall have received payment of an
amount equal to the outstanding principal of its Applicable Percentage of the
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents or any of the Borrowers (in the
case of all other amounts);
 
(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 7.5 or payments required to be made pursuant to
Section 7.8, such assignment will result in a reduction in such compensation or
payments thereafter;
 
 
27

--------------------------------------------------------------------------------

 
 
(iv)           such assignment does not conflict with applicable law;
 
(v)           in the case of any assignment by a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver,
consent or such other modification.
 
No Lender or Swingline Lender shall be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
Swingline Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.
 
 
SECTION 8.          Payments.
 
8.1           Method of Payment.  Unless otherwise directed by the
Administrative Agent, except as set forth in this Agreement, all payments due
under each Note and all payments of any other amounts due hereunder shall be
made in Dollars to the Administrative Agent by debits by the Administrative
Agent, or an agent of the Administrative Agent designated pursuant to Section
16.2 and acting on behalf of the Administrative Agent, through the Automated
Clearing House System to the operating accounts maintained by the Administrative
Agent in the name of the Borrowers as designated in writing (the
“Account”).  Borrowers agree that the Account will have sufficient funds to
cover such charges and that any disputes over the sufficiency of such funds will
be resolved strictly between the Borrowers and the depository institution
maintaining such Account.  Unless otherwise directed by the Administrative
Agent, the final installment due under any Note shall be due and payable by the
applicable Borrowers in immediately available funds and shall not be made by
debit through the Automated Clearing House System.  On the date hereof, the
Borrowers shall execute and deliver to the Administrative Agent an Automated
Clearing House (“ACH”) Authorization form in the form attached hereto as Exhibit
8.1 printed on the letterhead of the respective Borrowers.
 
8.2           Pro Rata Treatment and Payments.
 
(a)           Allocation of Payments Prior to Exercise of Remedies.  Unless
otherwise required by the terms of this Agreement, each payment by the Borrowers
under this Agreement and the Notes shall be applied, first, to any fees then due
by the Borrowers, second, to interest then due and owing hereunder and under the
respective Notes, and, third, to principal then due and owing hereunder and
under the respective Notes.  Each payment on account of any fees shall be made
pro rata in accordance with the respective amounts due and owing.  Each
regularly scheduled payment, and each optional repayment and prepayment by the
Borrowers on account of principal of and interest on the Loans  shall be applied
to such Loans on a pro rata basis and, to the extent applicable, in accordance
with the terms of Section 8.2(a) hereof.  Each mandatory prepayment by the
Borrowers on account of principal of the Loans shall be applied to such Loans,
as applicable, on a pro rata basis and, to the extent applicable, in accordance
with Section 8.2(b).  All payments (including prepayments) to be made by the
Borrowers on account of principal, interest and fees shall be made without
defense, set-off or counterclaim and shall be made to the Administrative Agent
for the account of the Lenders and the Swingline Lender at the Administrative
Agent’s office specified on Section 19.13 in Dollars and in immediately
available funds not later than 1:00 P.M. on the date when due.  The
Administrative Agent shall distribute such payments to the Lenders and the
Swingline Lender entitled thereto promptly upon receipt in like funds as
received in accordance with their proportional share based upon their respective
Applicable Percentage.  If any payment hereunder (other than payments on the
LIBOR Rate Loans or LIBOR Advantage Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.  If any payment on
a LIBOR Rate Loan or LIBOR Advantage Loans becomes due and payable on a day
other than a Business Day, such payment date shall be extended to the next
succeeding Business Day.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provisions of this Agreement to the
contrary, after the exercise of remedies (other than the application of default
interest pursuant to Section 7.3) by the Administrative Agent or the Lenders or
the Swingline Lender pursuant to Section 14 or Section 15 (or after all amounts
under the Loan Documents shall automatically become due and payable in
accordance with the terms of Section 14), all amounts collected or received by
the Administrative Agent or any Lender or Swingline Lender on account of the
Obligations or any other amounts outstanding under any of the Loan Documents or
in respect of the Collateral shall be paid over or delivered as follows
(irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Obligations are allowed, permitted or
recognized as a claim in any proceeding resulting from the occurrence of a
Bankruptcy Event):
 
FIRST, to the payment of any fees owed to the Administrative Agent, and to the
payment of all reasonable out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees) of the Administrative Agent in
connection with enforcing the rights of the Lenders under the Loan Documents and
any protective advances made by the Administrative Agent with respect to the
Collateral under or pursuant to the terms of the Collateral Documents;


SECOND, to the payment of any fees, expenses and costs of the Lenders and
Swingline Lender and Hedge Providers, and to the payment of all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees) of each of the Lenders and Swingline Lender in connection with
enforcing its rights under the Loan Documents or otherwise with respect to the
Obligations owing to such Lender;
 
 
29

--------------------------------------------------------------------------------

 


THIRD, to the payment of all of the Obligations consisting of interest on the
Loans and scheduled payments in connection with Hedging Contracts and Secured
Hedge Agreements;


FOURTH, to pay that portion of the Obligations constituting (i) unpaid principal
of the Loans, and (ii) termination amounts due in connection with the Hedging
Contracts and Secured Hedge Agreements;


FIFTH, to the payment of any fees, premiums and scheduled periodic payments due
under Bank Products and any interest accrued thereon, and with respect to any
Bank Product, any breakage, termination or other payments due under such Bank
Product and any interest accrued thereon;


SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Loan Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “FIFTH” above; and


SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders and any Bank Product
Provider shall receive an amount equal to its pro rata share (based on each
Lender’s respective Applicable Percentage or the outstanding obligations payable
to such Bank Product Provider bears to the aggregate then outstanding Loans and
obligations payable under all Bank Products) of amounts available to be applied
pursuant to clauses “SECOND”, “THIRD”, “FOURTH”, “FIFTH”, and “SIXTH”
above.  Notwithstanding the foregoing terms of this Section, only Collateral
proceeds (as opposed to ordinary course principal, interest and fee payments
hereunder) shall be applied to obligations under any Bank Product.  Amounts
distributed with respect to any Bank Product Debt shall be the last Bank Product
Amount reported to the Administrative Agent; provided that any such Bank Product
Provider may provide an updated Bank Product Amount to the Administrative Agent
prior to payments made pursuant to this Section.  The Administrative Agent shall
have no obligation to calculate the amount to be distributed with respect to any
Bank Product Debt, but may rely upon written notice of the amount (setting forth
a reasonably detailed calculation) from the applicable Bank Product
Provider.  In the absence of such notice, the Administrative Agent may assume
the amount to be distributed is the Bank Product Amount last reported to the
Administrative Agent.
 
 
30

--------------------------------------------------------------------------------

 


8.3           Prepayments.
 
(a)           Optional Prepayments and Repayments. The Borrowers shall have the
right to prepay the Term Loans in whole or in part from time to time; provided,
however, that each partial prepayment or repayment of (i)  Term Loans that are
Alternate Base Rate Loans shall be in a minimum principal amount of $250,000.00
and integral multiples of $250,000.00 in excess thereof (or the remaining
outstanding principal amount) and (ii) Term Loans that are LIBOR Rate Loans
shall be in a minimum principal amount of $250,000.00 and integral multiples of
$250,000.00 in excess thereof (or the remaining outstanding principal
amount).  The Borrowers shall give four Business Days’ irrevocable notice of
prepayment in the case of LIBOR Rate Loans and same-day irrevocable notice on
any Business Day in the case of Alternate Base Rate Loans, to the Administrative
Agent (which shall notify the Lenders thereof as soon as practicable); provided,
that if a notice of prepayment is given in connection with a refinancing of Term
Loans in full, the Borrowers may rescind such notice of prepayment if such
refinancing shall not be consummated or shall be delayed.  To the extent that
the Borrowers elect to prepay the Term Loans, amounts prepaid under this Section
shall be (i) applied to the applicable Term Loans in the inverse order of
maturity, and (ii) applied to such in accordance with each Lender’s Applicable
Percentages, as applicable.  To the extent the Borrowers elect to prepay the
Development Line of Credit Loan, amounts prepaid under this Section shall be
applied to the Lenders and Swingline Lender in accordance with their respective
Applicable Percentages.  Within the foregoing parameters, prepayments under this
Section shall be applied first to Alternate Base Rate Loans and then to LIBOR
Rate Loans in direct order of Interest Period maturities.  All prepayments under
this Section shall be subject to Section 7.6, but otherwise without premium or
penalty.  Interest on the principal amount prepaid shall be payable on the next
occurring Interest Payment Date that would have occurred had such loan not been
prepaid or, at the request of the Administrative Agent, interest on the
principal amount prepaid shall be payable on any date that a prepayment is made
hereunder through the date of prepayment.
 
(b)           Mandatory Prepayments.
 
(i)           Asset Dispositions.  Promptly following any Asset Disposition (or
related series of Asset Dispositions), the Borrowers shall prepay the Loans in
an aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds
derived from such Asset Disposition (or related series of Asset Dispositions)
(such prepayment to be applied as set forth in clause (v) below).  The
Administrative Agent, the Lenders and the Swingline Lender agree to execute lien
releases with respect to any Asset Dispositions approved by them or in
connection with the sale or disposition of other Collateral permitted pursuant
to the terms of this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
(ii)           Debt Issuances.  Immediately upon receipt by any of the Borrowers
of proceeds from any Debt Issuance, the Borrowers shall prepay the Loans in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds of
such Debt Issuance (such prepayment to be applied as set forth in clause (v)
below).
 
(iii)           Issuances of Equity.  Immediately upon receipt by any of the
Borrowers of proceeds from any Equity Issuance (which offering is subject to the
prior written approval of the Administrative Agent), the Borrowers shall prepay
the Loans in an aggregate amount equal to one hundred percent (100%) of the Net
Cash Proceeds of such Equity Issuance; provided, however, that, with respect to
the secondary equity offering contemplated by the Borrowers to be completed in
2013 (which has been approved by the Administrative Agent) only up to forty
percent (40%) of the Net Cash Proceeds of such transaction (as required by the
Administrative Agent), shall be required to be used to prepay the Loans.  Such
prepayment to be applied as set forth in clause (v) below.
 
(iv)           Recovery Events.  Promptly upon receipt by any of the  Borrowers
of proceeds from any Recovery Event, the Borrowers shall prepay the Loans in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds of
such Recovery Event (such prepayment to be applied as set forth in clause (v)
below); provided, however, that, so long as no Default or Event of Default has
occurred and is continuing, Net Cash Proceeds from any Recovery Event shall not
be required to be so applied to the extent the Borrowers deliver to the
Administrative Agent within 180 days of the receipt of such Net Cash Proceeds a
certificate stating that such Borrowers intend to use such Net Cash Proceeds to
replace the assets which were lost, damaged or destroyed as a result of the
Recovery Event, and thereafter diligently pursue the acquisition of such assets
(provided that such assets must be acquired with the Net Cash Proceeds no later
than 365 days of receipt of such Net Cash Proceeds), it being expressly agreed
that any Net Cash Proceeds not so reinvested shall be applied to prepay the
Loans immediately thereafter (such prepayment to be applied as set forth in
clause (v) below).
 
 
32

--------------------------------------------------------------------------------

 
 
(v)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section shall be applied as follows:
 
(A)  with respect to all amounts prepaid pursuant to Sections 8.3(b)(i) through
(iv), (a) if made prior to the Development Line Termination Date, first, to the
principal repayment installments of the Term Notes in the inverse order of
maturity to each of the Lenders based on their Applicable Percentage of such
Term Notes, and, second, to the Development Line of Credit Notes to the unpaid
interest thereunder and then to reduce the outstanding principal balance
thereunder to each of the Lenders based on their Applicable Percentage of such
Development Line of Credit Notes, and (b) if made on and after the Development
Line Termination Date, first, to the principal repayment installments of the
Term Loans on a ratable basis (meaning on the basis that each of the Term Loans
bears to the entire outstanding amount of all of the Term Loans) in the inverse
order of maturity to each of the Lenders based on their Applicable Percentage of
such Term Loans, and second, to any Obligations as determined by the
Adminstrative Agent.  Within the parameters of the applications set forth above,
prepayments shall be applied first to Alternate Base Rate Loans and then to
LIBOR Rate Loans and LIBOR Advantage Loans in direct order of Interest Period
(or LA Interest Period, as applicable) maturities. All prepayments under this
Section shall be subject to Section 7.6 and be accompanied by interest on the
principal amount prepaid through the date of prepayment, but otherwise without
premium or penalty.
 
(vi)           Bank Product and Hedging Obligations Unaffected.  Any repayment
or prepayment made pursuant to this Section shall not affect the Borrower’s
obligation to continue to make payments under any Bank Product, Hedging Contract
or Secured Hedge Agreements, which shall remain in full force and effect
notwithstanding such repayment or prepayment, subject to the terms of such Bank
Product, Hedging Contract or Secured Hedge Agreements.
 
8.4           Non-Receipt of Funds by the Administrative Agent.
 
(a)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received written notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with this Agreement and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers to which such credit was made available severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrowers to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Alternate Base Rate Loans.  If the Borrowers and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrowers the
amount of such interest paid by the Borrowers for such period.  If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such
Borrowing.  Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           Payments by Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or Swingline Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or Swingline
Lender the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders and the Swingline Lender severally agree
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Swingline Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or Swingline Lender or the
Borrowers with respect to any amount owing under subsections (a) and (b) of this
Section shall be conclusive, absent manifest error.
 
 
34

--------------------------------------------------------------------------------

 
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender or
Swingline Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Borrowing are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender or
Swingline Lender) to such Lender or Swingline Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
and the Swingline Lender hereunder to make Loans in and to make payments
pursuant to Sections 2.1 and 8.5(b) are several and not joint.  The failure of
any Lender or Swingline Lender to make any Loan or to make any such payment
under Sections 2.1 and 8.4(b) on any date required hereunder shall not relieve
any other Lender or Swingline Lender of its corresponding obligation to do so on
such date, and no Lender or Swingline Lender shall be responsible for the
failure of any other Lender or Swingline Lender to so make its Loan, or to make
its payment under Sections 2.1 and 8.4(b).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender or Swingline Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender or Swingline
Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
8.5           Right to Set-Off; Sharing of Payments.
 
(a)           If an Event of Default shall have occurred, each Lender and the
Swingline Lender, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Swingline
Lender, or any such Affiliate to or for the credit or the account of the
Borrowers (other than against payroll accounts of the Borrowers, which by law
may not be set off against by the Administrative Agent or the Lenders or the
Swingline Lender) or any of them against any and all of the Obligations of such
Borrowers now or hereafter existing under this Agreement or any other Loan
Document to such Lender or Swingline Lender, irrespective of whether or not such
Lender or Swingline Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower may be
contingent or unmatured or are owed to a branch, office or affiliate of such
Lender or Swingline Lender, different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (i)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, and the other Lenders and the Swingline Lender, and (ii) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender and Swingline
Lender, and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
Swingline Lender, or their respective Affiliates may have.  Each Lender and
Swingline Lender agrees to notify the affected Borrowers and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
 
 
35

--------------------------------------------------------------------------------

 
 
(b)           If any Lender or Swingline Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans or other obligations hereunder
resulting in such Lender’s or Swingline Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender or Swingline Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders or the Swingline Lender, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders or the Swingline Lender ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:
 
A.            if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
B.            the provisions of this paragraph shall not be construed to apply
to (i) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (ii) any payment obtained by a Lender
or Swingline Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
any Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply), or (iii) any amounts applied by the Swingline Lender to
outstanding Swingline Loans, or (iv) any amounts received by the Swingline
Lender to secure the obligations of a Defaulting Lender to fund risk
participations hereunder.
 
 
36

--------------------------------------------------------------------------------

 
 
C.            Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender or Swingline
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each of these Borrowers rights of setoff and counterclaim with
respect to such participation as fully as if such Lender or Swingline Lender
were a direct creditor of each Borrower in the amount of such participation.
 
8.6           Payments Set Aside.  To the extent that any payment by or on
behalf of any of the Borrowers is made to Administrative Agent, or any Lender or
Swingline Lender, or Administrative Agent, or any Lender or Swingline Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent, or such Lender or Swingline Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and Swingline Lender severally agrees to pay to Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect.  The
obligations of the Lenders and the Swingline Lender under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
SECTION 9.           Conditions Precedent to Effectiveness of this Agreement.
 
The effectiveness of this Agreement shall be subject to the condition precedent
that the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, each of the following:
 
 
(a)
executed originals of this Agreement and the Notes;

 
 
37

--------------------------------------------------------------------------------

 
 
(b)           executed originals of the Guaranties, the Security Agreements, the
IP Security Agreements, the Stock Pledge Agreement, the Mortgage Documents and
any other agreement and documents required by Administrative Agent;
 
(c)           Solvency certificates executed by such Person(s) or entity(ies) as
the Administrative Agent may require, in the form presented to the Borrowers by
the Administrative Agent;
 
(d)           certificates executed by such person(s) or entity(ies) as the
Administrative Agent may require, in the form presented to the Borrowers by the
Administrative Agent;
 
(e)           evidence that the Collateral is free and clear of all encumbrances
and rights of others (except as otherwise permitted herein) and that the
security interests and liens in favor of the Administrative Agent, for itself
and on behalf of the Lenders are valid, enforceable, properly perfected in a
manner acceptable to the Administrative Agent and prior to all others’ rights
and interests, other than those expressly consented to in writing by the
Administrative Agent;
 
(f)           (i) a copy of each Borrower’s formation documents (e.g. Articles
of Organization, Certificate of Formation) certified by the Secretary of State
of such entity’s jurisdiction of organization of reasonably recent date, if
requested by the Administrative Agent, and (ii) a certificate of good standing
for each from its state of formation and from any other state in which any such
entity is required to qualify to conduct its business, if requested by the
Administrative Agent;
 
(g)           a Secretary/Manager’s certificate with respect to each Borrower
and each Entity Guarantor with respect to its form of organization, all
corporate or other appropriate action taken by each of the Borrowers and Entity
Guarantors authorizing the execution and delivery of this Agreement, the Notes,
the Hedging Contracts, the Collateral Documents, all other documents executed
and delivered in connection with the Loans,  and the transactions contemplated
hereby and thereby, confirming the authority and providing specimen signatures
of the representatives of the executing such documents;
 
(h)           certificates of insurance endorsement reflecting a lender’s loss
payable endorsement in favor of the Administrative Agent, the Lenders and the
Swingline Lender or naming the Administrative Agent, the Lenders and the
Swingline Lender as an additional insured executed by the Borrowers’ insurer of
the Collateral, or its agent, and indicating compliance with the insurance
requirements set forth in Section 11.2 of this Agreement;
 
(i)            a certificate for each Borrower dated the date of this Agreement
signed by an appropriate representative of such entity (i) certifying that the
Buffalo Wild Wings Documents and Bagger Dave’s Documents (as appropriate) are in
full force and effect, (ii) certifying that the Borrower is a Buffalo Wild Wings
franchisee or Bagger Dave’s franchisee (as appropriate) in good standing; (iii)
identifying all locations of the Collateral, and (iv) certifying that no
material default has occurred and is continuing under the Franchise Documents,
all as of the date of this Agreement;
 
 
38

--------------------------------------------------------------------------------

 
 
(j)            evidence that any existing Indebtedness required by the
Administrative Agent to be repaid in full has been, or will be, repaid and any
related credit facility terminated or cancelled, as the case may be, on or
before the Closing Date;
 
(k)           a signed copy of an authority and enforceability opinion of
counsel for the Borrowers and Entity Guarantors reasonably satisfactory to
Administrative Agent;
 
(l)           A certification from an officer of the Borrowers as to the
financial condition and solvency of  (i) each entity constituting the Borrowers,
and (ii) all entities constituting the Borrowers and their subsidiaries, taken
as a whole (in each case, after giving effect to the transactions contemplated
hereby and the incurrence of indebtedness related thereto);
 
(m)           title insurance policies and endorsements covering the Fee
Mortgages, in form and substance satisfactory to the Administrative Agent;
 
(n)           a proforma compliance certificate dated as of the Closing Date
demonstrating compliance with all of the financial covenants contained herein;
 
(o)           payoff letters related to the Borrowers’ outstanding indebtedness
thereto in form and substance satisfactory to Administrative Agent;
 
(p)           such other documents as Administrative Agent may reasonably
request in order to effect fully the purposes and intent of the parties to this
Agreement;
 
(q)           copies of Franchise Agreements and Development Agreements for each
of the Borrowers that have a Franchise Agreement with Buffalo Wild Wings or
Bagger Dave’s;
 
(r)            a signed certificate of the Borrowers and Entity Guarantors
certifying that no material litigation exists as of the Closing Date and that no
material charges have occurred to the business or assets of any of them since
December 31, 2011;
 
(s)           a signed agreement with Buffalo Wild Wings (in form and substance
satisfactory to the Administrative Agent) confirming and amending a document
titled “Franchisor Agreement” dated September 25, 2012.
 
9.1           Conditions Precedent to Line Advances and Revolver
Advances.  Administrative Agent’s obligation to make the any Line Advance,
Revolver Advance or Swingline Loan is subject to the conditions precedent that
(a) Administrative Agent shall have received on or before the date of each Line
Advance, Revolver Advance or Swingline Loan (as applicable), in form and
substance reasonably satisfactory to Administrative Agent and its special
counsel, Partridge Snow & Hahn LLP, the following documents, and (b) the
following conditions have been satisfied to the reasonable satisfaction of the
Administrative Agent:
 
 
39

--------------------------------------------------------------------------------

 
 
(i)            The representations and warranties contained in Section 10 are
correct on and as of the date of such Line Advance, Revolver Advance or
Swingline Loan (as applicable) as though made on and as of such date;
 
(ii)           No event has occurred and is continuing under this Agreement,
which constitutes a Default or an Event of Default;
 
(iii)          There shall be no liens filed against the Collateral other than
those (a) in favor of Administrative Agent, (b) reflected in the Proforma Title
Insurance Policies delivered to the Administrative Agent and accepted by the
Administrative Agent prior to the Closing Date, (c) permitted in Section 12.2
hereof, or (d) approved by the Administrative Agent in writing as of the date of
this Agreement or any date thereafter;
 
(iv)          No Line Advance, Revolver Advance or Swingline Loan shall be made
after the second anniversary of the date hereof;
 
(v)           With respect to any Line Advance involving a restaurant or fee
property to be operated or owned by a New Affiliate (which is not at the time of
this Agreement a Borrower hereunder), the execution by such new entity of a
joinder agreement in the form attached hereto as Exhibit 9.1(v) (a “Joinder
Agreement”) pursuant to which the New Affiliate will become obligated for all
obligations of the Borrowers to the Lenders and the Swingline Lender;
 
(vi)          The execution by the New Affiliate of such documents as the
Administrative Agent shall require, including without limitation, an all asset
security agreement covering all assets of the New Affiliate, and if applicable,
a Fee Mortgage or Leasehold Mortgage, and such other documents related thereto
as shall be reasonably required by Administrative Agent;
 
(vii)         The Lease Adjusted Leverage Ratio as of the date of such Line
Advance, after giving effect to the Line Advance to be made shall be .50x less
than the ratio that the Loan Parties are required to be in compliance with
pursuant to Section 12.6 hereof as of the date of such requested Line Advance
(this condition shall be referred to as the “Incurrence Test”);
 
(viii)        As to any Line Advance to be used to acquire real estate, a
satisfactory environmental assessment, a lender’s title insurance policy in form
and substance satisfactory to the Administrative Agent, and a satisfactory
appraisal prepared by an appraiser approved by the Administrative Agent directed
to the Administrative Agent, and such other documents related thereto as shall
be reasonably required by Administrative Agent;
 
 
40

--------------------------------------------------------------------------------

 
 
(ix)           With respect to any Line Advance, Administrative Agent shall have
been granted a valid first priority fee mortgage or leasehold mortgage (as the
case may be) covering the property on which the project is located, in form and
substance satisfactory to the Administrative Agent and such other documents
related thereto as shall be reasonably required by Administrative Agent; and
 
(x)           A Notice of Borrowing for a Line Advance, a Revolver Advance, or
Swingline Loan as applicable in the form attached hereto as Exhibit 4.3, Exhibit
6.3, or Exhibit 5.2(a) signed by a duly authorized officer of the Borrowers
dated the date of such Advance.
 
(xi)           If a Swingline Loan is requested, (i) all conditions set forth in
Section 5 shall have been satisfied and (ii) there shall exist no Lender that is
a Defaulting Lender unless the Swingline Lender has entered into satisfactory
arrangements with the Borrowers or such Defaulting Lender to eliminate the
Swingline Lender’s risk with respect to such Defaulting Lender’s in respect of
its Swingline Commitment; and
 
(xii)          landlord estoppel and consent agreements or
acknowledgement/consent of landlord estoppel and consent Agreements (as
applicable) for each of the properties listed on the attached Schedule 9.1(xii).
 
9.2            Requisition Procedures/Line Advances.
 
Line Advances shall be made on the basis of written requisitions signed by the
Borrowers with respect to each project which shall be irrevocable when delivered
by the Borrowers to the Administrative Agent.  Written requisitions shall be in
form and substance reasonably acceptable to Administrative Agent.  The
Administrative Agent will with reasonable promptness notify the Borrowers as to
any incomplete, missing or deficient items, but the failure of the
Administrative Agent to so notify the Borrowers shall not affect the conditions
to a Line Advance contained herein.
 
(a)           Each requisition for a Line Advance must be satisfactorily
reviewed by the Administrative Agent or an Administrative Agent’s representative
prior to the advance being made.
 
(b)           Each Line Advance shall be in an amount no greater than the
percentages set forth in Section 4.2 hereof with respect to the acquisition cost
of fee property or the value of the cost of construction work and materials
(i.e., so-called “hard” costs) and so-called "soft" costs completed, requested
by Borrowers and actually then due and payable certified by the Borrowers (and
evidenced by invoices), with respect to that particular requisition.  This
Agreement is solely for the benefit of the Lenders and the Swingline Lender and
the Borrowers, and nothing contained herein shall confer upon anyone other than
the Borrowers or the Administrative Agent, any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or be a beneficiary of any such obligations.
 
 
41

--------------------------------------------------------------------------------

 
 
(c)           Advances under this Agreement shall be made by credit to an
account designated by the Borrowers in the Notice of Borrowing for a Development
Line of Credit Loan.
 
(d)           Funds advanced to the Borrowers shall be applied only to the costs
of the project as set forth in the corresponding project budget and to the
Borrowers’ other obligations under this Agreement.
 
(e)           Each requisition for an advance must be satisfactorily reviewed by
the Administrative Agent or an Administrative Agent’s representative prior to
the Advance being made.
 
(f)           The Administrative Agent shall make Line Advances for materials
stored on site or at other suitable locations in the Administrative Agent’s
reasonable judgment, subject to the Administrative Agent’s receipt of adequate
proof that the Borrowers (or its applicable subsidiary or Affiliate) have
absolute title thereto and sufficient insurance thereon.
 
SECTION 10.         Borrowers’ Representations and Warranties
 
To induce the Lenders and the Swingline Lender to enter into this Agreement and
to make the Loans hereunder, each Borrower makes the following representations
and warranties which shall survive the execution and delivery of this Agreement
and the Notes:
 
10.1         Existence and Rights.
 
(a)           Each Loan Party is duly organized, validly existing and in good
standing under the laws of its state of organization, has full power and
authority, rights and franchises to own its properties and assets and to carry
on its business as now conducted, and is duly qualified to do business and in
good standing in each jurisdiction in which the character of the properties and
assets owned by it or the business transacted by it makes such qualification
necessary;
 
(b)           Borrower has all necessary power and authority to enter into and
perform its obligations under this Agreement, the Notes, the Hedging Contracts,
the Secured Hedge Agreements and the Collateral Documents, to borrow money and
to grant security interests in the Collateral;
 
 
42

--------------------------------------------------------------------------------

 
 
(c)           Except as specifically set forth herein, Borrower possesses all
permits, memberships, franchises, contracts and licenses required and all
trademark rights, trade name rights, patent rights, copyrights, and fictitious
name rights necessary to enable it to conduct the business in which it is now
engaged. The Franchise Documents and all documents executed in connection
therewith are in full force and effect, no material defaults thereunder have
occurred and are continuing, and no notice of intent to either terminate or not
renew the Franchise Documents has been received by the Borrower.
 
10.2         Agreement and Notes Authorized.  The execution, delivery, and
performance of this Agreement, the Notes, the Hedging Contracts, the Secured
Hedge Agreements and each of the Collateral Documents are duly authorized and do
not require the consent or approval of Buffalo Wild Wings or the consent,
approval or authorization of or filing or registration with any governmental
body or regulatory authority, other than such consents or approvals as have been
obtained and the filing of Uniform Commercial Code financing statements with
respect to the Collateral; and this Agreement is, and the Notes, the Hedging
Contracts, the Secured Hedge Agreements and the Collateral Documents when
executed will be, legal, valid and binding obligations of each signor thereof,
enforceable against each person as may be a party thereto in accordance with
their respective terms.
 
10.3         No Conflict.  The execution, delivery, and performance of this
Agreement, the Notes, the Hedging Contracts, the Secured Hedge Agreements and
the Collateral Documents will not breach or constitute a default under any of
the Franchise Documents or any other agreement, indenture, undertaking, or other
instrument to which the Borrowers are a party or by which they or any of their
property may be bound or affected, and will not contravene or conflict with any
law, regulation, writ, judgment, decree or order of any court or governmental or
regulatory authority applicable to it, or, if it is not a sole proprietorship,
any term or provision of its organizational documents; and other than in favor
of the Administrative Agent, such execution, delivery, and performance will not
result in the creation or imposition of (or the obligation to create or impose)
any Lien on, any of its property pursuant to the provisions of any of the
foregoing.
 
10.4         Litigation.  To the best of the knowledge of each Borrower, there
are no suits, actions or other proceedings pending or, to its knowledge,
threatened against or affecting any of the Loan Parties or any of their
respective properties, and, other than as disclosed in writing to the
Administrative Agent, no other suits, actions, tax claims or proceedings are
pending or threatened which, if determined adversely, would impair its financial
condition or ability to repay the Obligations or otherwise have a Materially
Adverse Effect on the assets, business or prospects of any of the Borrowers.
 
 
43

--------------------------------------------------------------------------------

 
 
10.5         Financial Condition.  The financial statements and all other
statements and data submitted by the Borrowers in connection with this Agreement
are true and correct in all material respects and sufficiently complete to give
the Lenders and the Swingline Lender accurate knowledge of the financial
condition of each Loan Party, including all material contingent liabilities, and
said financial statements fairly present the financial condition  of each of the
Loan Parties at the date thereof and the results of the periods covered thereby,
and have been prepared in accordance with the financial reporting requirements
specified in Appendix I to this Agreement.  Since the date of the most recent
financial statements referred to above, there have been no Material Adverse
Changes in the financial condition, business or prospects of any of the Loan
Parties other than changes in the ordinary course of business, and no such
changes have been Materially Adverse Changes.  None of the Borrowers have any
knowledge of any liabilities, contingent or otherwise, not reflected in said
financial statements.
 
10.6         Title to Assets.  Each of the Loan Parties has good and marketable
title to their assets, including without limitation all assets shown on the
financial statements from time to time delivered or pledged to the
Administrative Agent; and except as permitted under this Agreement, such assets
are not subject to any Liens other than those permitted under Section 12.2 and
real estate loans of TM Apple Company, LLC in favor of RBS Citizens and
guaranteed by T. Michael Ansley and AMC Wings, Inc. and real estate loans of MCA
Enterprises Brandon, Inc. in favor of Bank of America, N.A. and the U.S. Small
Business Association secured by real estate located in Brandon, FL.
 
10.7         Tax Status.  Each of the Loan Parties has filed all federal, state,
city and other tax returns required to be filed.  All taxes, assessments and
other governmental charges shown to be due on said returns or in any assessments
made against it or any of its property and all other taxes, fees or other
charges imposed on it or any of its property by any governmental authority have
been paid.  None of the Borrowers has any knowledge of any pending assessments
or adjustments of their income tax for any year.
 
10.8         Compliance with Law.  Each of the Loan Parties has duly observed,
conformed and complied in all material respects with all laws, decisions,
judgments, rules, regulations and orders of all courts, governmental and
regulatory authorities relating to the conduct of its business, or its
properties and assets, except those being contested in good faith by appropriate
proceedings diligently pursued with adequate reserves established.
 
10.9         Other Regulations.  None of the Loan Parties are subject to any
statute or regulation restricting its ability to incur Indebtedness or encumber
its properties.
 
 
44

--------------------------------------------------------------------------------

 
 
10.10       Security Interest.  The Notes and all other Obligations of the
Borrowers hereunder will be secured by, and the security interests created by
the Security Agreements, the Mortgage Documents and the other Loan Documents
will create, a valid, first priority security interest in favor of the
Administrative Agent for the benefit of the Lenders and the Swingline Lender in
the Collateral (except as provided in Section 9.1(iii) hereof), enforceable
against the creditors of the Borrowers, any person with an interest in the real
property where any Collateral is located and any present or future creditor
obtaining a Lien on such property.  All Collateral owned by the Borrowers, or
any of them, shall also secure all other present and future Obligations of the
Borrowers to the Lenders (excluding any consumer credit covered by the federal
Truth in Lending law, unless the Borrower has otherwise agreed in writing or
received written notice thereof).  All personal property collateral securing any
other present or future obligations of the Borrowers to the Lenders shall also
secure the Obligations.
 
10.11       Collateral.  All Collateral is owned by the grantor of the security
interest therein free and clear of any title defects or any Liens or interests
of others, except those approved in writing by the Lenders.  Without limiting
the generality of the foregoing, each of the Borrowers expressly represents that
they are the legal and equitable owners of the Collateral represented by them to
be owned by them and hold the same free and clear of all Liens and rights of
others of every kind and nature whatsoever, except for any security interest
permitted by Section 12.2 of this Agreement, and each has good right and legal
authority to assign, deliver, and/or create a security interest in such
Collateral in the manner hereby provided or contemplated.
 
10.12       Other Obligations.  None of the Loan Parties are in default on any
material obligation for borrowed money, any purchase money obligation or any
other material lease, commitment, contract, instrument or obligations.  There is
no event which is, or with notice or lapse of time, or both, would be a default
under this Agreement.
 
10.13       Insurance.  The Borrowers have obtained, and maintained in effect,
the insurance coverage required by Section 11.2 of this Agreement.
 
10.14       ERISA.  That the most recent annual report filed by each Borrower
pursuant to Section 104 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), (including without limitation, all related financial and
actuarial statements) is complete and correct, and no event has occurred and is
continuing which would permit the Pension Benefit Guaranty Corporation (“PBGC”)
established under ERISA to institute proceedings to terminate any pension plan,
or other class of employee benefit which the PBGC has elected to insure
(“Pension Plan”), established or maintained by each Borrower or any Affiliate.
 
 
45

--------------------------------------------------------------------------------

 
 
10.15       Environmental Matters.  Each of the Borrowers and their Subsidiaries
have conducted in the ordinary course of business a review of the effect of
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof each of the
Borrowers have reasonably concluded that to their knowledge, except as disclosed
in the environmental reports obtained by the Administrative Agent in connection
with the Loans (hereinafter referred to as the “Environmental Reports”), such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Borrowers make the
following additional representations and warranties:
 
(a)           To their knowledge, none of the Borrowers nor any operator of any
of Borrowers’ properties (herein collectively called the “Real Estate”), or any
operations thereon, is in violation, or alleged violation, of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act of 1977, the Federal Clean Air Act, the Toxic Substances Control Act,
the Hazardous Materials Transportation Act, or any other federal, or state or
local statute, regulation, ordinance, order or decree relating to health, safety
or the environment, which violation involves any Real Estate or would have a
material adverse effect on the environment or a Material Adverse Effect.
 
(b)           None of the Borrowers has received any written notice from any
third party, including without limitation any federal, state or local
governmental authority, (i) that it has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any hazardous waste, as defined by 42
U.S.C. § 9601(5), any hazardous substances as defined by 42 U.S.C. § 9601(14),
any pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws (collectively, “Hazardous Materials”) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that any Borrower conduct a remedial investigation, removal or other
response action pursuant to any Environmental Laws; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with Hazardous Materials.
 
 
46

--------------------------------------------------------------------------------

 
 
(c)           To the best knowledge of the Borrowers, and except to the extent
disclosed in the Environmental Reports, no portion of the Real Estate has been
used for the handling, processing, storage or disposal of Hazardous Materials
except in accordance with applicable Environmental Laws; and no underground tank
or other underground storage receptacle for Hazardous Materials is located on
any portion of the Real Estate except in accordance with applicable
Environmental Laws; and (i) in the course of any activities conducted by any
Borrower or the operators of its properties, no Hazardous Materials have been
generated or are being used on the Real Estate except in accordance with
applicable Environmental Laws; (ii) there has been no past or present releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, disposing or dumping (a “Release” or “Releases”) or threatened Release
of Hazardous Materials on, upon, into or from the Real Estate, which Release
would have an adverse effect on the value of the Real Estate or adjacent
properties or the environment; (iii) there have been no Releases on, upon, from
or into any real property in the vicinity of the Real Estate which, through soil
or groundwater contamination, may have come to be located on, and which would
have a material adverse effect on the value of, the Real Estate; and (iv) any
Hazardous Materials that have been generated on the Real Estate have been
transported off-site only by carriers having an identification number issued by
the EPA, treated or disposed of only by treatment or disposal facilities
maintaining valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are operating in compliance with such
permits and applicable Environmental Laws.
 
(d)           To the best knowledge of the Borrowers and except as disclosed in
the Environmental Reports, no part of the Real Estate is or shall be subject to
any applicable environmental clean-up responsibility law or environmental
restrictive transfer law or regulation, by virtue of the transactions set forth
herein and contemplated hereby.
 
10.15       Regulation U.  None of the Loan Parties are engaged principally, or
as one of their important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any extension of credit under this Agreement will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock.
 
SECTION 11.         Borrowers’ Affirmative Covenants
 
Each Borrower covenants and agrees that until payment in full of all amounts
outstanding hereunder and under the Notes, each shall do all of the following
(and shall where specifically indicated herein, cause the other Loan Parties to
do the following):
 
 
47

--------------------------------------------------------------------------------

 
 
11.1         Legal Existence, Franchisee Standing, Etc.  Maintain and preserve
its legal existence in the form of organization identified in the certificates
delivered to the Administrative Agent and the Swingline Lender pursuant to
Section 9(f) of this Agreement; continue to be a franchisee of Buffalo Wild
Wings or Bagger Dave’s (as applicable) in good standing and maintain all rights,
privileges, franchises, and other authority adequate for the conduct of its
business; maintain the Collateral and its other properties, equipment, and
facilities in good order and repair; and conduct its business in an orderly
manner without voluntary interruption.
 
11.2         Insurance.  Maintain insurance for the Collateral and its other
properties in such amounts and in such form as is customary for similarly
situated businesses in accordance with the requirements of the Franchise
Documents, and the Collateral Documents (including without limitation Flood
Insurance (if applicable) errors and omissions and Directors and Officers
Insurance) providing for not less than thirty (30) days notice of cancellation
or change in form or nonrenewal to the Administrative Agreement, the Lenders and
the Swingline Lender or such Party’s assignee, as the case may be, and with
losses with respect to the Collateral payable to the Administrative Agent under
a lender’s loss payable endorsement with respect to personal property, an
additional insured with respect to liability insurance, and as mortgagee with
respect to the Fee Premises and the Leasehold Premises.  Upon the request of the
Administrative Agent to deliver to the Lenders or the Swingline Lender a copy of
each insurance policy, or if permitted by the Administrative Agent, a
certificate or other evidence of insurance listing all insurance in force.
 
11.3         Use of Collateral; Taxes and Other Liabilities.  Keep the
Collateral in good order and repair, and use the same in compliance with all
applicable laws and policies of insurance thereon, and pay and discharge, before
the same become delinquent and before penalties accrue thereon, all taxes,
assessments, and governmental charges upon or against it or the Collateral, or
for its use or operation, or any of its other properties, and all its other
liabilities at any time existing.  Upon an Event of Default, the Administrative
Agent may discharge taxes and other encumbrances at any time levied or placed on
the Collateral, make reasonably necessary repairs thereon, or provide reasonably
necessary maintenance with respect to it, and place and pay for appropriate
insurance thereon and pay any necessary filing fees, and the Borrowers will
reimburse the Administrative Agent on demand for any and all expenditures so
made, and, until paid, the amount thereof shall be an obligation secured by the
Collateral and shall bear interest at a rate equal to the Alternate Base Rate
plus five percent (5%) per annum until paid, provided that neither the
Administrative Agent nor any of the Lenders nor the Swingline Lender shall have
any obligation to make any such expenditures nor shall the making thereof
relieve any of the Borrowers of any Default;
 
 
48

--------------------------------------------------------------------------------

 
 
11.4         Records and Reports.  Maintain a system of accounting in accordance
with GAAP and, as applicable, furnish to the Administrative Agent, the following
information and reports (all of which must be in form and substance reasonably
satisfactory to the Administrative Agent, the Lenders and the Swingline Lender):
 
(a)           as soon as available, and in any event within one hundred and
twenty (120) days after the close of each fiscal year of each of the Loan
Parties, annual financial statements (the “Audited Financial Statements”) of the
Loan Parties on a consolidated and consolidating basis, including balance
sheets, income statements, profit and loss statement, and statements of cash
flow, and store-by-store operating performance (profit and loss statement),
including a comparison of each store’s performance for the prior fiscal year
prepared by each Borrower's independent certified public accountant reasonably
satisfactory to the Administrative Agent (such certificate to be in such form as
generally recognized as unqualified and to be accompanied by an opinion of such
certified public accountants that, to their knowledge, there had occurred no
event which is, or with the lapse of time or the giving of notice or both would
be, an Event of Default hereunder or, if the contrary had appeared from their
examination, to state facts found by them);
 
(b)           as soon as available, and in any event within one hundred twenty
(120) days after the close of each fiscal year of each of the Loan Parties, a
covenant compliance certificate substantially in the form attached hereto as
Exhibit 11.4 signed by a duly authorized officer of each such Borrower or other
duly authorized agent for each Borrower together with the Loan Parties’
calculations evidencing compliance with the financial covenants contained in
Sections 12.5 and 12.6 of this Agreement;
 
(c)           as soon as available, and in any event within forty-five (45) days
after the close of each fiscal quarter each of the Loan Parties, internally
prepared quarterly balance sheets and income statements of the Loan Parties on a
consolidated and consolidating basis with store-by-store operating performance
(profit and loss statement), and, at any time that an Event of Default has
occurred and is continuing hereunder, if requested by Administrative Agent,
quarterly balance sheets and income statements of the Loan Parties on a
consolidating and consolidated basis prepared by the Loan Parties’ independent
accountants, reasonably satisfactory to the Required Lenders;
 
(d)           Within twenty (20) days after the end of each calendar month
individual store sales reports in form and substance satisfactory to the
Administrative Agent, for the immediately preceding month;
 
(e)           as soon as available, and in any event within forty-five (45) days
after the close of each fiscal quarter of each of the Loan Parties, a covenant
compliance certificate substantially in the form attached hereto as Exhibit 11.4
signed by a duly authorized officer of each such Borrower or other duly
authorized agent for each such Borrower;
 
 
49

--------------------------------------------------------------------------------

 
 
(f)            as soon as available, and in any event within ninety (90) days
after the close of each fiscal year of each of the Borrowers, commencing with
the year ending December 31, 2012, annual management prepared
projections/forecasts and business plans for each such Borrower for each of the
stores operated by the Borrowers, in form and substance satisfactory to the
Administrative Agent;
 
 
(g)           within thirty (30) days after filing but no later than October 31
of any year, copies of federal tax returns filed by the Personal Guarantor,
along with a signed personal financial statement in form and substance
reasonably acceptable to Administrative Agent for such Personal Guarantor;
 
 
(h)           when received notices of material litigation and proceedings,
material environmental actions and liabilities and material ERISA and Tax events
and liabilities; and
 
 
(i)            such other information relating to the affairs of the Loan
Parties as the Administrative Agent reasonably may request from time to time,
including, without limitation, financial statements, in form and substance
satisfactory to the Lender, certificates of good standing issued by the
Governmental Authorities of the relevant jurisdiction of formation, and copies
of federal, state and local tax returns.
 
11.5         Inspection.  Permit the Administrative Agent, the Lenders and the
Swingline Lender, or their agents or designees, at any time and from time to
time, and at Lender’s sole cost and expense (absent an Event of Default), to
discuss the affairs, finances and accounts of the Borrowers with their officers,
representatives, accountants, and with any employee, agent or representative of
Buffalo Wild Wings or Bagger Dave’s, to visit and inspect the Collateral and
other properties of the Borrowers, provided that any such visit shall be
conducted in a manner so as not to unreasonably interfere with the business of
the store where the Collateral is located and shall require prior notice to the
Borrowers, and to examine and make copies of and take abstracts from the books
and records of the Borrowers.  If any of the properties, books or records are in
the possession of a third party, the Borrowers authorize that third party to
permit the Administrative Agent, the Lenders and the Swingline Lender, or their
agents to have access to perform inspections or audits and to respond to the
Administrative Agent’s, the Lender’s and the Swingline Lender’s requests for
information concerning such properties, books and records, following prior
notice to Borrowers by Administrative Agent or Lenders or the Swingline Lender.
 
11.6         Use of Loan Proceeds.  No portion of any proceeds of any Loan will
be used for personal, family, or household purposes.  No portion of any proceeds
of any Loan will be used directly or indirectly to purchase or carry any “margin
stock” as that term is defined in Regulation U of the Board of Governors of the
Federal Reserve System, or to extend credit to, or invest in, other parties for
the purpose of purchasing or carrying any such “margin stock,” or to reduce or
retire any Indebtedness incurred for such purpose.
 
 
50

--------------------------------------------------------------------------------

 
 
11.7         Notice of Certain Events.  Promptly notify the Administrative Agent
of the occurrence of (i) any Default or Event of Default; (ii) any change in the
name, address(es), identity, place of business, chief executive office (if any),
or organizational structure of any of the Borrowers from that shown on the
certificate delivered to the Administrative Agent pursuant to Section 9(f)
hereof or in any subsequent notice delivered pursuant to this Section, (which
notice shall be given no later than one month prior to the effective date of any
such change); (iii) any litigation with Buffalo Wild Wings or Bagger Dave’s and
any other litigation which, if adversely determined, might have a Material
Adverse Effect on the assets, business or prospects of any of the Borrowers;
(iv) any attachment, levy, execution or other legal process levied against any
of the Collateral.
 
11.8         Compliance with Laws.  Duly observe, conform and comply in all
material respects with all laws (including any fictitious or tradename statute),
decisions, judgments, rules, regulations and orders of all governmental and
regulatory authorities relating to the conduct of its business or its properties
and assets, except those being contested in good faith by appropriate
proceedings diligently pursued.
 
11.9         Compliance with Franchise Documents. Duly observe, conform and
comply in all material respects with each of the obligations imposed on it in
each of the Franchise Documents.
 
11.10       Locations of Collateral.  All Collateral, will be kept at the
locations disclosed to the Administrative Agent as of the date of this
Agreement; provided, however, that inventory may be moved to any Buffalo Wild
Wings or Bagger Dave’s store operated by any of the Borrowers without prior
written notice to the Administrative Agent in order to maintain the normal
business operations of such store.
 
11.11       Further Assurances.  At all times, and from time to time, execute
and deliver such further documents and agreements and perform such acts as may
reasonably be requested by the Administrative Agent to effect the purposes and
intent of the parties to this Agreement, including without limitation,
performing any act and providing the Administrative Agent with any documentation
necessary to perfect the security interest in the Collateral.
 
11.12       Deposit Account.  The Borrowers shall have all of their Cash
Management Services (excluding lockbox services and including but not limited to
the agreements relating to the Borrowers’ arrangements regarding the management
and investment of the Borrowers’ cash assets) maintained with a Lender
acceptable to the Administrative Agent.
 
 
51

--------------------------------------------------------------------------------

 
 
11.13       Annual Clean-up Requirement for Revolving Line of Credit Loan.  The
Borrowers shall cause the outstanding principal balance of the Revolving Line of
Credit Loan to be $0 for at least 90 consecutive days during each twelve (12)
month period while the Revolving Line of Credit Loan is outstanding, commencing
with the first twelve (12) month period measured from the Closing Date.
 
SECTION 12.         Borrower’s Negative Covenants
 
Each Borrower covenants and agrees that until payment in full of all amounts
outstanding hereunder and under the Notes and under the Loan Documents, each
Borrower shall not do any of the following, and shall not cause, allow or permit
any of the other Loan Parties to do any of the following:
 
12.1         Additional Indebtedness. Create, incur, assume or permit to
continue any Indebtedness, except (i) Indebtedness to the Lender and the
Swingline Lender, (ii) indebtedness related to the purchase money security
interests referred to in Section 12.2(e) below, (iii) Indebtedness listed on the
attached Exhibit 12.1, and (iv) Indebtedness to any shareholders or members of
the any Loan Party (in an aggregate amount of not more than $100,000.00),
provided that any indebtedness to any shareholders or members of any Loan Party
shall be subordinated to all Indebtedness of the Borrower to the Lenders and the
Swingline Lender pursuant to subordination agreements in form and satisfactory
to Administrative Agent, and provided further that no payment on any such
shareholder or member indebtedness may be made at any time that a Default or an
Event of Default has occurred and is continuing hereunder or when such payment
on any such shareholder indebtedness would result or would be reasonably
expected to result in a Default or an Event of Default immediately upon such
payment or with the passage of time.
 
12.2         Liens and Encumbrances.  Create, incur, assume, or permit to exist
any Lien on, or sell or transfer, either with or without recourse, any interest
in, the Collateral other than the following:
 
(a)           Liens in favor of the Administrative Agent, the Swingline Lender
or the Lenders or any of their Affiliates;
 
(b)           Liens for Taxes not delinquent or being contested in good faith
and in appropriate proceedings for which adequate reserves have been
established, provided that no notice of lien has been filed or other action
taken to perfect or foreclose on such Lien;
 
 
52

--------------------------------------------------------------------------------

 
 
(c)           Liens in connection with workers' compensation, unemployment
insurance, or social security obligations;
 
(d)           Mechanics', workmen's, materialmen's, landlords', carriers', or
other like Liens arising in the ordinary and normal course of business with
respect to obligations which are not due or which are being contested diligently
in good faith with adequate reserves established;
 
(e)           Purchase money security interests securing Indebtedness not to
exceed $100,000 in the aggregate for all of the Borrowers outstanding at any
time incurred in purchasing fixed assets in the ordinary course of business
(which Indebtedness does not, when incurred, exceed the lesser of the purchase
price or fair market value of the property being acquired) or in leasing fixed
assets pursuant to capital leases, provided that no such purchase money security
interest shall cover property other than property acquired with the proceeds of
such Indebtedness and provided further that the Administrative Agent shall have
been given prior written notice thereof;
 
(f)            Liens granted to Buffalo Wild Wings or Bagger Dave’s under the
respective Franchise Agreements with each, provided that all such Liens shall be
subordinated to the Lender and the Swingline Lender on terms and conditions
satisfactory to the Administrative Agent; and
 
(g)           Liens specifically permitted in Sections 9.1(iii) and 10.6 of this
Agreement.
 
12.3         Merger or Consolidation.  Liquidate, dissolve, merge or consolidate
(except with another Loan Party), or sell or lease all or substantially all of
its business or assets (except to another Loan Party) or materially change any
of their entity organizational documents referred to in Section 9(f).  Borrowers
shall notify the Administrative Agent in writing of any permitted merger or
consolidation or sale of assets within two (2) business days of such event.
 
12.4         Change in Control.  Except as permitted in Section 12.3 above,
permit any Change in Control.
 
12.5         Debt Service Coverage Ratio.  Permit the Debt Service Coverage
Ratio of the Loan Parties on a consolidated basis to be less than 1.20 to 1.0,
on the last day of each fiscal quarter of the Loan Parties, measured on the
basis of the twelve (12) month period immediately preceding the date of such
computation, commencing with the fiscal period ending on December 31, 2012.
 
12.6         Lease Adjusted Leverage Ratio (tested on a quarterly
basis).  Permit the Lease Adjusted Leverage Ratio of the Loan Parties on a
consolidated basis to be greater than the Applicable Ratio, said ratio to be
tested on a quarterly basis for the trailing twelve (12) month period commencing
with the fiscal period ending in December, 2012.  “Applicable Ratio” shall mean
5.50:1.00 for calculations made on or before June 30, 2014; 5.00:1.00 for
calculations made after June 30, 2014 and on or before June 30, 2015; and 4.50
to 1.00 for calculations made thereafter.
 
 
53

--------------------------------------------------------------------------------

 
 
12.7         Loans and Investments.  Make investments in, or loans or advances
to, any individual, partnership, corporation, trust or other organization or
person, except that the Loan Parties may invest their excess funds in readily
marketable securities issued by the United States of America maturing within one
(1) year from the date of acquisition, and in prime commercial paper and in
certificates of deposit maturing within one (1) year issued by commercial banks
having capital, surplus and undivided profits aggregating not less than
$20,000,000.00.
 
12.8         Restaurant Closures.  Close any Restaurant operated by any of
the  Loan Parties without prior written consent of the Required Lenders, except
that the Borrowers may close any Restaurant provided that a new Restaurant is
opened within a ten (10) mile radius of the closed Restaurant within one hundred
eighty (180) days of the closure, and Administrative Agent receives such
documents as it deems necessary to perfect a security interest in all of the
assets of the applicable Loan Parties associated with the new location at the
time such assets are acquired by such Loan Party.  Borrowers shall notify the
Administrative Agent in writing of the closure no less than thirty (30) days
prior to such anticipated closure.
 
12.9         Distributions.  Except as otherwise permitted herein, make any
Distribution without the prior written consent of the Required Lenders,
provided, however, that, Distributions may be made so long as the Loan Parties
remain in compliance with the Debt Service Coverage Ratio, after giving effect
to such Distribution.
 
12.10       Guarantee.  None of the Borrower Loan Parties shall Guarantee the
debt of, or become a surety or an accommodation party for, any other entity.
 
12.11       Nature of Business.  None of the Loan Parties will, nor will any of
them permit any Subsidiary to, alter the character of its business in any
material respect from that conducted as of the Closing Date.
 
12.12       Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property; and
 
 
54

--------------------------------------------------------------------------------

 
 
(d)           Dispositions of property by any Subsidiary to a Loan Party or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor;
 
provided, however, that any Disposition pursuant to clauses (a) through (d)
shall be for fair market value.
 
12.13       Transactions with Affiliates.  Enter into any transaction with any
Affiliates which are outside of the ordinary course of business of such Loan
Party, without the prior written consent of the Required Lenders, which consent
shall not be unreasonably withheld, conditioned or delayed.
 
12.14       Collateral Matters.  Release any lien on any property granted to, or
held by, the Administrative Agent under any Collateral Document and any Personal
Guarantor or Entity Guarantor under any Guaranty except (a) upon termination of
the Commitments and payment in full of all Obligations (including any
obligations in connection with any Hedging Contract or Secured Hedge Agreement,
whether due at such time or in the future or upon the occurrence of a
contingency), (b) in connection with a sale permitted under the Loan Documents,
or (c) upon approval of all of the Lenders and the Hedge Provider.
 
SECTION 13.         Security Interest
 
13.1         Creation of Security Interest.  As collateral security for the
payment and performance in full of all Obligations, each of the Borrowers shall
execute and deliver to the Administrative Agent, for itself and for the benefit
of the Lenders and the Swingline Lender on the date hereof a Security Agreement
and the Mortgage Documents.
 
13.2         Rights in Collateral.  In addition to and not in limitation of its
rights under the Security Agreements and the Mortgage Documents, the
Administrative Agent may, except to the extent limited in Section 19.3, at its
option, at any time, whether or not obligations of the Borrowers to the Lender
or the Swingline Lender are due, without notice or demand on the Borrowers, with
respect to any Collateral (i) make, adjust and settle claims under any insurance
policy related thereto; and (ii) take such other action, including, without
limitation, the execution and delivery of any instruments, documents and
agreements in the name of Borrowers, or any of them, as the Administrative Agent
deems necessary or desirable to protect its interests therein and to carry out
the purposes of this Agreement.  Neither the Administrative Agent nor any of the
Lenders nor the Swingline Lender shall have any duty as to the collection or
protection of the Collateral or as to the preservation of any rights pertaining
thereto.  Administrative Agent shall have no obligation whatsoever to any Lender
or the Swingline Lender or any other Person to assure that the Collateral exists
or is owned by the Borrowers or any of them or is cared for, protected or
insured or that the Liens granted to the Administrative Agent herein or in any
of the Collateral Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Administrative Agent
in this Section 13.2 or in any of the Collateral Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, given Administrative Agent's own interest
in the Collateral as one of  Lenders or the Swingline Lender and that the
Administrative Agent shall have no duty or liability whatsoever to any of the
Lenders.
 
 
55

--------------------------------------------------------------------------------

 
 
13.3         Cross Collateralization.  All of the Loans and the obligations of
the Guarantors under the Guaranties of the obligations of the Borrowers under
the Loans shall be cross collateralized by all of the Collateral granted by the
Borrowers and Guarantors or any of them to the Administrative Agent.
 
SECTION 14.         Events of Default
 
Upon the occurrence of any of the following events (each an “Event of Default”),
at the option of the Required Lenders, or automatically without notice or any
other action upon the occurrence of any event specified in Section 14.8, the
obligation of the Lenders and the Swingline Lender under their respective
Commitments to make any of the Loans or any Line Advance or Revolver Advance or
Swingline Loan shall terminate, and the unpaid principal amount of all Loans
together with accrued interest and all other Obligations owing by the Borrowers,
and each of them, to the Administrative Agent and/or the Lenders and the
Swingline Lender shall become immediately due and payable without presentment,
demand, protest, or further notice of any kind, all of which are hereby
expressly waived:
 
14.1         Failure to Pay Obligations.  Failure to provide sufficient funds in
the Account to enable payment, or otherwise fail to make payment, of any
principal amount owing under the Notes when due, or any interest thereon, or any
fees or any other amount required hereunder, which failure shall continue beyond
any applicable grace or cure period.
 
14.2         Failure to Maintain Legal Existence, Franchisee Standing,
Etc.  Failure of Borrowers, or any of them, to perform any covenant contained in
Section 11.1, provided that Borrowers shall have thirty (30) days to remedy the
condition giving rise to such failure unless such condition gives Buffalo Wild
Wings or Bagger Dave’s (as applicable) the right to terminate any franchise
agreement between such entity and any of the Borrowers.
 
 
56

--------------------------------------------------------------------------------

 
 
14.3         Failure to Comply with Franchise Documents.  Failure of Borrowers,
or any of them, to perform any covenant contained in Section 11.9 after giving
effect to any applicable cure periods contained in the Franchise Documents.
 
14.4         Breach of Certain Covenants.  Failure of Borrowers, or any of them,
to perform any covenant contained in Sections 11.2, 11.7 and 12.1 through 12.14
of this Agreement.
 
14.5         Breach of Covenant.  Failure of Borrowers, or any of them, to
perform any term, covenant or condition of this Agreement, the Notes, the
Hedging Contracts, the Secured Hedge Agreements or the Collateral Documents
(other than those specified in Sections 14.1, 14.2, 14.3 and 14.4 above), which
failure shall continue beyond any applicable grace or cure period.
 
14.6         Breach of Representation or Warranty/Fraud.  Any fraud committed or
permitted by Borrowers, or any of them, or any Guarantor, or any representation
or warranty of Borrowers, or any of them, or any Guarantor made herein, in any
or in connection with any of the Collateral Documents or in any statement or
certificate at any time given in writing pursuant hereto or in connection
herewith shall be false or misleading in any material respect when made.
 
14.7         Default Under Other Agreements.  Default by a Loan Party, or any of
them, (as principal or guarantor or other surety) in the payment of any
obligation for borrowed money or other credit accommodation (including
obligations under leases), or in the performance of any agreement evidencing or
securing such obligations, which alone or in the aggregate exceed $500,000.00,
for such period of time which permit or as would have permitted the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof, assuming the delivery of any required notices, or would have
constituted an event of default thereunder.
 
14.8         Bankruptcy, Etc.  The occurrence of any of following by, against or
with respect to the Loan Parties, or any of them, or any endorser, guarantor or
surety for any obligation of Borrowers to the Lender or the Swingline Lender, or
 
any general partner of any Borrower or any such endorser, guarantor or
surety:  Dissolution, termination of existence or insolvency; or appointment of
a receiver of any property of substantial value; or a common law assignment or
trust mortgage for the benefit of creditors; or the filing of a petition in
bankruptcy or the commencement of any proceedings under any bankruptcy or
insolvency laws or any law relating to the relief of debtors, readjustment of
indebtedness, reorganization, composition or extension; provided however, in the
case of the filing of a petition in bankruptcy or the commencement of any such
proceedings against any such party, such party shall have sixty (60) days from
the date of such filing or the commencement of such proceedings to dismiss such
proceedings.
 
 
57

--------------------------------------------------------------------------------

 
 
14.9         Litigation; Judgments or Attachments.  Any material litigation
against Borrowers, or any of them, shall be initiated by Buffalo Wild Wings or
Bagger Dave’s and not dismissed within thirty (30) days; or any money judgment
or judgments in the aggregate sum of $500,000.00 or more shall be rendered
against Loan Parties, or any of them, or any of their respective assets and
shall remain unsettled or unsatisfied for a period of thirty (30) days unless
the effectiveness or finality of such judgment shall have been stayed within
such thirty-day period; or any writ or warrant of attachment or similar process
involving the aggregate sum of $500,000.00 or more shall be entered or filed or
levied against Loan Parties, or any of them, or any of their respective assets
and shall not be discharged, released, stayed or bonded within thirty (30) days
after its entry, filing or levy, or in any event by five (5) days prior to the
date of any proposed sale thereunder.
 
14.10       Termination of Franchise.  Any franchise agreement in which the
Borrowers, or any of them, are a party shall have been terminated or not renewed
for any reason without the prior written consent of the Administrative Agent or
the Borrowers, or any of them, shall have been notified that Buffalo Wild Wings
or Bagger Dave’s intends either to terminate or not renew its franchise.
 
14.11       Dissolution; Death.  (i) A receiver or similar official is appointed
for a substantial portion of any Loan Party’s business or the business of any
guarantor of the Obligations, or such business is terminated, or Loan Parties,
or any of them, or any such guarantor is liquidated or dissolved, (ii) any
order, judgment or decree shall be entered against Borrowers, or any of them, or
any Entity Guarantor decreeing its dissolution or division or the expropriation
or confiscation of its assets; or (iii) the death or permanent incapacity of the
Personal Guarantor shall have occurred.
 
14.12       Material Adverse Change; Lien Priority; Governmental Action.  A
Materially Adverse Change in the business, operations, properties, assets or
condition (financial or otherwise) of any of the Borrowers or the ability to
repay
 
the Loans, occurs, or in the reasonable determination of the Required Lenders,
is reasonably likely to occur; the Required Lenders shall have reasonably
determined that it is insecure for any reason; the Required Lenders shall fail
to have an enforceable first priority Lien in the Collateral, or any
governmental authority shall take any action which the Required Lenders
reasonably believe would result in a Materially Adversely Effect, or any
Governmental Authority shall take any action that the Required Lenders
reasonably believes materially adversely affects any Borrower’s ability, or the
ability of any guarantor of the Obligations, to repay the Loans.
 
 
58

--------------------------------------------------------------------------------

 
 
14.13       Insurance or Condemnation Proceeds.  The Borrowers, or any of them,
or any Guarantor uses or applies (i) any insurance proceeds paid by reason of
any loss, damage or destruction to the Collateral or (ii) any awards or other
amounts received in connection with the condemnation of all or a portion of the
Collateral, in violation of the terms of the Loan Documents.
 
14.14       Default on Hedging Contract/Secured Hedge Agreement.  A Default,
Event of Default, termination event or other similar condition or event
(howsoever described in respect of a Loan Party), shall have occurred under any
Hedging Contract or Secured Hedge Agreement and shall not have been cured or
waived.
 
SECTION 15.         Rights and Remedies of Administrative Agent, Lenders and
Swingline Lender.
 
15.1         Pre- and Post-Default.  Regardless of whether or not an Event of
Default has occurred, in any jurisdiction where enforcement of its rights
hereunder is sought, the Administrative Agent, the Lenders  and the Swingline
Lender shall have, in addition to all other rights and remedies, the rights and
remedies of a secured party under the Uniform Commercial Code of Massachusetts
or such other law as may be applicable and the Administrative Agent may exercise
any and all rights it has under this Agreement, the Notes, the Collateral
Documents or any other documents or agreements executed in connection herewith
or therewith, or at law or in equity and proceed to protect and enforce its
rights by any action at law, in equity or other appropriate proceeding.
 
15.2         Post-Default.  Upon the occurrence of an Event of Default, the
Administrative Agent, the Lenders and the Swingline Lender shall have the rights
and remedies with respect to the Collateral provided for in the Collateral
Documents, and all rights and remedies under any of the Loan Documents.
 
15.3         No Waiver; Cumulative Remedies: Enforcement.  No failure by any
Lender or Swingline Lender or Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial
 
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
 
59

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or Guarantors or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by,
Administrative Agent in accordance with Sections 14 and 15 for the benefit of
all Lenders and the Swingline Lender; provided, however, that the foregoing
shall not prohibit (a) Administrative Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (in its capacity as
Administrative Agent or as a Lender or Swingline Lender hereunder) hereunder and
under the other Loan Documents, (b) any Lender or Swingline Lender from
exercising setoff rights in accordance with Section 8.5, or (c) any Lender or
Swingline Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Borrower
under any Debtor Relief Law (subject to Section 16.15); and provided, further,
that if at any time there is no Person acting Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to Agent pursuant to Sections 14 and 15 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 8.2, any Lender or Swingline Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.
 
SECTION 16.         Administrative Agent.
 
16.1         Appointment and Authority.  (a) Each of the Lenders hereby
irrevocably appoints RBS Citizens to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Swingline Lender, and none of the
Borrowers shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “Agent” or
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create
 
or reflect only an administrative relationship between contracting parties; (b)
Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders and the Swingline Lender hereby irrevocably
appoints and authorizes Administrative Agent to act as the agent for the Lenders
and the Swingline Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Borrowers or Guarantors to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by Administrative Agent pursuant to Section 16.2 or otherwise for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of Administrative Agent), shall be entitled to the
benefits of all provisions of this Section 16, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto.
 
 
60

--------------------------------------------------------------------------------

 
 
16.2         Nature of Duties.  Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender or Swingline Lender hereunder.  Without
limiting the foregoing, none of the Lenders or the Swingline Lender or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender or Swingline Lender.  Each Lender and Swingline Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any subagents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
 
16.3         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its obligations hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
 
61

--------------------------------------------------------------------------------

 
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders or Swingline
Lender as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may affect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders and the Swingline Lender as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 18.3) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by a Borrower or a Lender or the Swingline Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 9 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
16.4         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender or Swingline Lender, the Administrative Agent
may presume that such condition is satisfactory to such Lender or Swingline
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or Swingline Lender prior to the making of such
Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for any of the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
62

--------------------------------------------------------------------------------

 
 
16.5         Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or Swingline Lender or a Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders and the
Swingline Lender.  The Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders; provided, however, that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders and the Swingline Lender except to the extent
that this Agreement expressly requires that such action be taken, or not taken,
only with the consent or upon the authorization of the Required Lenders, or all
of the Lenders and the Swingline Lender, as the case may be.
 
16.6         Non-Reliance on Administrative Agent and Other Lenders
 
Each Lender and the Swingline Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review
 
of the affairs of any Borrower, shall be deemed to constitute any representation
or warranty by the Administrative Agent to any Lender.  Each Lender and the
Swingline Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or Swingline Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or the
Swingline Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
 
63

--------------------------------------------------------------------------------

 
 
16.7         Administrative Agent in Its Individual Capacity.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrowers, or any of them, or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders or the Swingline Lender.
 
16.8         Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Swingline Lender and the Borrowers.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Swingline
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall nonetheless become effective in accordance with such notice on the
Resignation Effective Date.
 
(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrowers and such Person remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
 
64

--------------------------------------------------------------------------------

 
 
(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the Swingline Lender under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and Swingline Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by any of the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Section
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
(d)           Any resignation by RBS Citizens, as Administrative Agent pursuant
to this Section shall also constitute its resignation as Swingline Lender.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender and (ii) the
retiring Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents.
 
16.9           Collateral and Guaranty Matters.
 
(a)           The Lenders, the Swingline Lender, the Bank Product Provider, and
the Hedge Provider irrevocably authorize and direct the Administrative Agent:
 
 
65

--------------------------------------------------------------------------------

 
 
(i)            to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (B) that is transferred or to be transferred as
part of or in connection with any sale or other disposition permitted under
Section 8.3(b)(i) or Section 12.12, or (C) if approved, authorized or ratified
in writing by the Required Lenders;
 
(ii)           to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such Collateral that is permitted by Section 12.2; and
 
(iii)          to release any Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder.
 
(b)           In connection with a termination or release pursuant to this
Section, the Administrative Agent shall promptly execute and deliver to the
applicable Person, at the Borrowers’ expense, all documents that the applicable
Person shall reasonably request to evidence such termination or release.  Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.
 
16.10       Bank Products.  Except as otherwise provided herein, no Bank Product
Provider or Hedge Provider that obtains the benefits of Sections 7.1(b) and 14,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Products or any Hedging Contract or Secured Hedge
 
Agreement unless the Administrative Agent has received written notice
(including, without limitation, a Bank Product Provider Notice) of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Bank Product Provider or Hedge Provider.
 
16.11       Notices and Information.  Administrative Agent shall promptly send
Lenders and the Swingline Lender copies of financial statements and information
received by Administrative Agent from Borrowers pursuant to Section 11.4.
 
 
66

--------------------------------------------------------------------------------

 
 
16.12       Security Agreement.  In consideration of the Loans made by the
Lenders and the Swingline Lender to Borrowers, the Borrowers have granted to
Administrative Agent, for the benefit of all of the Lenders and the Swingline
Lender, first priority security interests in all assets of the Borrowers,
including without limitation accounts receivable, inventory, contracts,
accounts, insurance policies, prepaid premiums, trademarks, trade names,
computer software and programs, equipment, fixtures, machinery, furniture,
furnishings and general intangibles (other than interests in the Franchise
Agreements and license rights thereunder) of the Borrowers more particularly
described in the Security Agreement, which security interests shall be security
for all of the obligations of all of the Borrowers to the Lenders and the
Swingline Lender now or hereafter existing, and the provisions of which are
hereby incorporated herein by reference having the same force and effect as if
set forth herein.
 
16.13       Mortgages.  In consideration of the Loans made by Lenders and the
Swingline Lender to Borrowers, the Borrowers have granted to Administrative
Agent, for the benefit of all of the Lenders and the Swingline Lender listed in
the attached Schedule A, a first priority mortgage lien on and security interest
in the Fee Properties listed in the attached Schedule A, including, without
limitation, all fixtures and machinery related thereto, all as more particularly
described in such Mortgages.  The Mortgages granted by the Borrowers shall be
security for all of the Obligations of all of the Borrowers to Lenders and the
Swingline Lender now or hereafter existing, and the provisions of which are
hereby incorporated herein by reference having the same force and effect as if
set forth herein.
 
16.14       Leasehold Mortgages.  In consideration of the Loans made by Lenders
and the Swingline Lender to Borrowers, the Borrowers have granted to
Administrative Agent, for the benefit of all of the Lenders and the Swingline
Lender, first priority leasehold mortgage liens on and security interest in the
Leasehold Properties listed in the attached Schedule A, including, without
limitation, all fixtures and machinery related thereto, all as more particularly
described in the Leasehold Mortgages, which Leasehold Mortgages shall be
security for all of the obligations of the Borrowers to the Lenders and the
Swingline Lender now or hereafter existing, and the provisions of which are
hereby incorporated herein by reference having the same force and effect as if
set forth herein.
 
16.15       Administrative Agent may File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any of the Borrowers) shall
be entitled and empowered, by intervention in such proceeding or otherwise:
 
 
67

--------------------------------------------------------------------------------

 
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders, Swingline Lender and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, Swingline Lender and
Administrative Agent and their respective agents and counsel and all other
amounts due Lenders, Swingline Lender and Administrative Agent) allowed in such
judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Swingline Lender to make such payments to Administrative Agent
and, in the event that Agent shall consent to the making of such payments
directly to Lenders, to pay to Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel.  Nothing contained herein shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or Swingline Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Swingline Lender or to authorize Administrative Agent to vote in respect of
the claim of any Lender or Swingline Lender in any such proceeding.
 
SECTION 17.        Defaulting Lenders
 
(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 19.3.
 
 
68

--------------------------------------------------------------------------------

 
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8.2 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.5 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to any Swingline Lender hereunder; third, to Cash Collateralize the
Swingline Lender’s Fronting Exposure in accordance with Section 18; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Swingline Lender’s future Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 18; sixth, to the payment of
any amounts owing to the Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (B) such Loans were made at a time when the
conditions set forth in Section 9 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis
 
prior to being applied to the payment of any Loans of such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments under
the applicable facility without giving effect to Section 17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
 
69

--------------------------------------------------------------------------------

 
 
(iii)           Commitment Fees.  No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
(iv)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation Swingline Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Development Line of Credit Committed Amount) but only to the extent that (x) the
conditions set forth in Section 9 are satisfied at the time of such reallocation
(and, unless the Borrower shall have otherwise notified the Administrative Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time) and (y) such reallocation does
not cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Development Line of Credit Commitmed
Amount.  No reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, prepay Swingline Loans in an amount equal to the
Swingline Lender’s Fronting Exposure.
 
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 17(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
 
70

--------------------------------------------------------------------------------

 
 
(c)           New Swingline Loans.  So long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan.
 
SECTION 18.         Cash Collateral
 
18.1         Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or any Swingline Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize all Fronting Exposure of the
Swingline Lender with respect to such Defaulting Lender (determined after giving
effect to Section 17(b) and any Cash Collateral provided by the Defaulting
Lender).
 
18.2         Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligations to which such Cash Collateral may be applied
pursuant to Section 18.3 below.  If at any time the Administrative Agent or
Swingline Lender determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure, the Borrower will, promptly upon demand by the Administrative
Agent or
 
Swingline Lender pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
 
18.3         Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 18 or Section
17 in respect of Swingline Loans, shall be held and applied to the satisfaction
of the specific, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
 
71

--------------------------------------------------------------------------------

 
 
18.4         Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
no longer be required to be held as Cash Collateral pursuant to this Section 18
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Swingline Lender that there exists excess Cash
Collateral; provided that, Subject to Section 17, the Person providing Cash
Collateral and each Swingline Lender may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations.
 
SECTION 19.         Miscellaneous
 
19.1         Survival of Warranties.  All agreements, representations, and
warranties made herein shall survive the execution and delivery of this
Agreement, the making of the Loans hereunder.
 
19.2           Expenses.  The Borrowers agree, on a joint and several basis, to
pay on demand all reasonable costs and expenses of (i) the Administrative Agent
in connection with the preparation and administration of this Agreement, the
Notes and any other agreement or instrument required by this Agreement, and (ii)
the Administrative Agent, Lenders and Swingline Lender in connection with the
enforcement of this Agreement, the Notes and any other agreement or instrument
required by this Agreement, and the realization on the Collateral, and any
waiver or amendment of any provision hereof or thereof, any “workout” or
restructuring under this Agreement including, without limitation, stamp or other
documentary taxes and charges, intangible taxes and other state and local taxes
and charges, filing and recording fees and costs and fees associated with search
reports with respect to the Lenders’ lien priorities on the Collateral and the
reasonable attorneys' fees.  The amount of such costs and expenses, until paid,
shall be an obligation secured by the Collateral. The Borrowers, on a joint and
several basis, agree to indemnify the Administrative Agent and the Lenders and
the Swingline Lender from and hold them harmless against any such taxes,
charges, fees and costs which the Administrative Agent or the Lenders or the
Swingline Lender, in their sole discretion, undertake to pay on behalf of
Borrowers, or any of them.  If an Event of Default shall have occurred and is
then continuing, the Borrowers further agree, on a joint and several basis, to
pay on demand the costs of periodic field examinations and inspections of
Borrowers’ books, records and Collateral, and appraisals of the Collateral, at
such intervals as the Administrative Agent or the Lenders may reasonably
require, provided that, unless an Event of Default has occurred, Borrowers shall
not be required to pay for more than one of any such examination, inspection or
appraisal in any calendar year. Such examinations, inspections and appraisals
may be performed by employees of the Administrative Agent, the Lenders or the
Swingline Lender or by independent examiners and appraisers.  In the event of
litigation or an arbitration proceeding between the parties hereto, the
prevailing party is entitled to recover costs and reasonable attorneys’ fees
incurred in connection therewith, as determined by the court or arbitrator.  In
the event that any case is commenced by or against any of the Borrowers under
the Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute, the Administrative Agent and the Lenders and the Swingline Lender shall
be entitled to recover costs and reasonable attorneys’ fees incurred by such
Party in the preservation, protection, or enforcement of any rights of the
Administrative Agent and the Lenders in such a case.  The obligations of the
Borrowers under this Section 19.2 shall survive payment of the Loans and
assignment of any rights hereunder.
 
 
72

--------------------------------------------------------------------------------

 
 
19.3         Amendments, Etc.  No amendment, waiver or consent affecting the
rights or duties of the Administrative Agent or the Swingline Lender under any
Loan Document shall in any event be effective, unless in writing and signed by
the Administrative Agent and/or the Swingline Lender, as applicable, in addition
to the Lenders required hereinabove to take such action.  No amendment or waiver
of any provision of this Agreement or any other Loan Document (except as
otherwise provided herein or in any of the Loan Documents), and no consent to
any departure by the Borrowers or any of them (except as otherwise provided
herein or in any of the Loan Documents), shall be effective unless in writing
signed by the Required Lenders and the affected Borrowers, as the case may be,
and acknowledged by Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
 
(a)           waive any condition set forth in Section 9 without the written
consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Sections 4, 14, or 15) without the written
consent of such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document, or amend any financial covenant hereunder (or any defined term
used therein) without the written consent of each Lender; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of any of the Borrowers
to pay interest at the Default Rate;
 
 
73

--------------------------------------------------------------------------------

 
 
(e)           change Section 8.2 or 8.3 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or
 
(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
 
(g)           release any Borrower from its obligations under any of the Notes,
or release any Guarantor from the Guaranty, or release or voluntarily
subordinate the Liens on all or substantially all of the Collateral in any
transaction or series of related transactions except in accordance with the
terms of any Loan Document, without the written consent of each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) and Section 19.3 may not be
amended unless in a writing executed by all Lenders and the Administrative
Agent.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
 
(h)           No amendment, modification, supplement, waiver or consent shall
(i) release all or a substantial portion of the Collateral from the Liens of the
Collateral Documents, in each case without written consent of each Lender and
each Hedge Provider; or (ii) change any definitions or any other provision in a
manner that would alter the nature of the secured position of the Hedge Provider
or its entitlement to a pro rata allocation of the assets securing the
Lenders/Hedge Providers upon termination or acceleration of Obligations, without
the written consent of each such Lender and Hedge Provider directly affected
thereby.
 
19.4         Final Agreement; Amendments; Waivers.  Except for the provisions of
the Fee Letter which according to their terms expressly survive the termination
or expiration thereof or execution of this Agreement and the Closing of the
Loans, this Agreement, the Notes, the Hedging Contracts, the Secured Hedge
Agreements, the Collateral Documents and all other Loan Documents (i) represent
the sum of the understandings and agreements between the Administrative Agent,
the Lenders, the Swingline Lender and the Borrowers concerning the extension of
credit under the Loans, (ii) replace any prior oral or written agreements
between the Administrative Agent, the Lenders and any such parties concerning
the extension of credit under the Loans, and (iii) are intended by the
Administrative Agent, the Lenders and the Borrowers as the final, complete and
exclusive statement of the terms agreed to by them.  Any conflict between any of
the terms of the Fee Letter and this Agreement or any of the Loan Documents
shall be governed by the terms of this Agreement and the Loan Documents.  No
waiver of compliance with any of the terms and conditions of this Agreement, the
Collateral Documents, the Notes or the Loan Documents shall be effective unless
in writing signed by the Administrative Agent.  No failure or delay on the part
of the Administrative Agent or the Lenders or the Swingline Lender in the
exercise of any power, right, or privilege hereunder or under the Collateral
Documents, or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right, or privilege
preclude other or further exercise thereof or of any other right, power, or
privilege.  All rights and remedies existing under this Agreement, the Notes,
the Hedging Contracts, the Secured Hedge Agreements, the Collateral Documents or
any other Loan Document are cumulative to, and not exclusive of, any rights or
remedies otherwise available.  The Administrative Agent, the Lenders and the
Swingline Lender retain all rights hereunder notwithstanding any course of
conduct to the contrary, including the making of any Loan after and during the
continuance of a default or an Event of Default.
 
 
74

--------------------------------------------------------------------------------

 
 
19.5         Severability.  In case any provision in this Agreement shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of such contract and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
19.6         Applicable Law.  This Agreement, the Notes, and the Collateral
Documents and all documents provided for herein and therein and the rights and
obligations of the parties thereto shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts without regard to
its conflicts of law rules; provided, however, that any leasehold mortgage or
mortgage provided for herein which covers a property located in Indiana shall be
governed and construed in accordance with the laws of the State
 
of Indiana without regard to it conflict of law rules; and provided further that
any leasehold mortgage or mortgage provided for herein which covers a property
located in Michigan shall be governed and construed in accordance with the laws
of the State of Michigan without regard to its conflict of law rules; and
provided further that any leasehold mortgage or mortgage provided for herein
which covers a property located in Illinois shall be governed and construed in
accordance with the laws of the State of Illinois without regard to its conflict
of law rules.  Borrower agrees that any suit for the enforcement of this
Agreement, any Note or the Collateral Documents may be brought in the courts of
the Commonwealth of Massachusetts or any Federal Court sitting therein and
consents to the non-exclusive jurisdiction of such court and to service of
process in any such suit being made upon the Borrower by mail at the address
specified herein for notices.  Borrower hereby waives any objection that it may
now or hereafter have to the venue of any such suit or any such court or that
such suit was brought in an inconvenient court.
 
 
75

--------------------------------------------------------------------------------

 
 
19.7         Successors and Assigns
 
(a)           Successors and Assigns Generally.  This Agreement may not be
assigned by any of the Borrowers and shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns
at law.  Subject to the terms and conditions contained in this Section 19.7
hereof, the Lenders may sell, assign, transfer, or grant participations, in
whole or in part, in any Loan without the prior written consent of any of the
Borrowers, and the Borrowers agree that (i) any such purchaser, assignee, or
transferee shall be entitled to all rights, remedies and benefits of a Lender
and Swingline Lender (to the extent applicable) in, to, and under this
Agreement, the Notes and Collateral Documents, and such purchaser, assignee, or
transferee shall be and become the “Lender” hereunder for all purposes of this
Agreement, the Notes, and the Collateral Documents, and (ii) any such purchaser,
assignee, transferee, or participant shall be entitled to the benefits this
Agreement to the same extent provided for herein.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)            Minimum Amounts.
 
(1)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment under any Commitment and the Loans at the time
owing to it under such Commitment or in the case of an assignment to a Lender or
an Affiliate of a Lender no minimum amount need be assigned; and


(2)           in any case not described in subsection (b)(i)(1) of this
Section,  the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to Administrative Agent
or, if “Trade Date” is specified in the Assignment and Assumption, as of the
Trade Date, shall not be less than $1,000,000.00, in the case of any assignment
in respect of any of the Loans unless each of the Administrative Agent and, so
long as no Default or Event of Default has occurred and is continuing, Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee  (or to an Eligible Assignee and members of its
Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;
 
 
76

--------------------------------------------------------------------------------

 


(3)           in case of assignment of an assigning Lender’s Commitment under
the Development Line of Credit Loan, the prior written consent of the Swingline
Lender must first be obtained, which consent may be withheld in the Swingline
Lender’s sole discretion.


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Loans on
a non-pro rata basis;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(2) of this Section
and, in addition:
 
(1)           the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender or an Affiliate of a
Lender; and


(2)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of the applicable Loan Facility, or an Affiliate of
such Lender or (2) any Loan to a Person that is not a Lender; or an Affiliate of
a Lender.
 
 
77

--------------------------------------------------------------------------------

 


(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500.00;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire.
 
(v)           No Assignment to Borrower.  No such assignment shall be made to
any of the Borrowers or any of their Affiliates or Subsidiaries.
 
(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 7.6, 7.8, and 18.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
 
(c)           Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrowers, shall maintain at Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and Borrowers, Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
 
78

--------------------------------------------------------------------------------

 
 
(d)           Participations.  Any Lender or Swingline Lender may at any time,
without the consent of, or notice to, any of the Borrowers or the Administrative
Agent, sell participations to any Person (other than a natural Person or any of
the Borrowers or any Affiliates or Subsidiaries of any Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s or Swingline Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender and
Swingline Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrowers, the Administrative
Agent and Lenders and Swingline Lender shall continue to deal solely and
directly with such Lender or Swingline Lender in connection with such Lender’s
or Swingline Lender’s rights and obligations under this Agreement.  For the
avoidance of doubt, each Lender and Swingline Lender shall be responsible for
the indemnity under Section 8.4 with respect to any payments made by such Lender
or Swingline Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender or Swingline Lender sells
such a participation shall provide that such Lender or swingline Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender or Swingline Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 18.3 that affects such
Participant.  The Borrowers each agree that each Participant shall be entitled
to the benefits of Sections 7.4, 7.6 and 7.8 (subject to the requirements and
limitations therein, including the requirements under Section 7.8(f) (it being
understood that the documentation required under Section 7.8(f) shall be
delivered to the participating Lender or Swingline Lender)) to the same extent
as if it were a Lender or Swingline Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 7.10 as if it
were
 
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Section 7.4 or Section 7.8, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender or Swingline Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
7.10 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.5 that such
Participant agrees to be subject to Section 8.5 as though it were a
Lender.  Each Lender or Swingline Lender that sells a participation shall,
acting solely for this purpose as an agent of each Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender or Swingline Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
or Swingline Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
 
79

--------------------------------------------------------------------------------

 
 
19.8         Counterparts; Effectiveness; Electronic Execution.
 
(a)           Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 9, this
Agreement shall become effective when it shall have been executed by the
Borrowers, the Guarantors, the Lenders, the Swingline Lender and the
Administrative Agent and the Administrative Agent shall have received copies
hereof and thereof (telefaxed or otherwise), and thereafter this Agreement shall
be binding upon and inure to the benefit of the Borrowers, the Guarantors, the
Administrative Agent, each Lender, and the Swingline Lender, and their
respective successors and permitted assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or email shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
19.9         Section Headings. The various headings used in this Agreement are
inserted for convenience only and shall not affect the meaning or
interpretations of this Agreement or any provision hereof.
 
 
80

--------------------------------------------------------------------------------

 
 
19.10       Waivers. Borrowers waive presentment, demand, notice, protest,
notice of acceptance of this Agreement, notice of any loan made, credit or other
extensions granted, collateral received or delivered or any other action taken
in reliance hereon, all demands and notices in connection with the delivery,
acceptance, performance, default, or enforcement of any Note or other evidence
of Indebtedness secured by the Collateral and all other demands and notice of
any description, except for any notices to be provided to Borrowers pursuant to
the terms of this Agreement and/or the other Loan Documents.  With respect to
both the obligations and the Collateral, Borrowers assent to any extension or
postponement of the time of payment or any other forgiveness or indulgence, to
any substitution, exchange or release of Collateral, to the addition or release
of any party or person primarily or secondarily liable, to the acceptance of
partial payment thereon and the settlement, compromising or adjusting of any
thereof, all in such manner and at such time or times as the Required Lenders
may deem advisable.  The Administrative Agent, the Lenders and the Swingline
Lender may exercise their rights with respect to the Collateral without
resorting, or regard, to other collateral or sources of reimbursement for
obligations.
 
19.11       Authorization to Conduct Due Diligence with Third
Parties.  Borrowers hereby authorize the Administrative Agent, the Lenders, the
Swingline Lender and any of their representatives, agents or assigns, to contact
each Franchisor, the Borrowers’ respective accountants, insurance agents,
attorneys and other representatives and agents of each Franchisor  and the
Borrowers for the purpose of discussing the Borrowers’ affairs and financial
condition and to obtain such information from, and conduct such other due
diligence with, such third parties from time to time as the Lender or the
Swingline Lender deem necessary or desirable.  Borrowers hereby authorize and
direct all such third parties to provide such information to the Administrative
Agent, the Lenders, and the Swingline Lender, their representatives, agents and
assigns, and to cooperate fully in all respects in connection with any requests
for
 
information regarding the Borrowers.
 
19.12       Agency.  Borrowers acknowledge and agree that all of the rights and
remedies which may be exercised by the Administrative Agent, the Lenders and the
Swingline Lender under this Agreement, the Notes, the Hedging Contracts, the
Secured Hedge Agreements and all Collateral Documents, and all demands and
notices which may be given by the Administrative Agent, the Lenders and the
Swingline Lender under this Agreement, may be exercised and/or given (as the
case may be) by an agent appointed by such Parties for such purposes and
identified to the Borrowers in writing by such Parties from time to time.
 
19.13       Notice.  All notices and other communications shall have been duly
given and shall be effective (i) when delivered, (ii) when transmitted via
telecopy (or other facsimile device) to the number set forth below, (iii) on the
day following the day on which the same has been delivered prepaid to a
reputable national overnight air courier service, (iv) if hand-delivered, by
courier or otherwise (including telegram, lettergram or mailgram), when
delivered, or (v) on the third business day following the day on which the same
is sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address set forth below, or at such other address as
such party may specify by written notice to the other party hereto.  No notice
of change of address shall be effective except upon actual receipt.  This
Section shall not be construed in any way to affect or impair any waiver of
notice or demand provided in any Loan Document or to require giving of notice or
demand to or upon any person in any situation or for any reason.
 
 
81

--------------------------------------------------------------------------------

 
 
 
to the Borrowers:
Diversified Restaurant Holdings, Inc.

 
27680 Franklin Road

 
Southfield, MI 48034

 
Attn:  President

 
 
With a copy to:
Michael T. Raymond, Esq.

 
Dickinson Wright PLLC

 
2600 W. Beaver Road, Suite 300

 
Troy, MI 48084

 
Telephone: (248) 433-7273

 
Telecopy: (248) 433-7274

 

 
to the Administrative
RBS Citizens, N.A.

 
Agent:
28 State Street

 
 
14th Floor, MS1420

   
Boston, Massachusetts  02109

   
Attn: Christopher Wickles, Senior Vice

 
 
President

   
Telephone: (617) 994-7029

   
Telecopy: (617) 725-5693

 
 
With a copy to:
Christopher J. Currier, Esq.

 
Partridge Snow & Hahn LLP

 
1700 West Park Drive, Suite 200

 
Westborough, Massachusetts 01581

 
Telephone: (508) 599-3000

 
Telecopy: (508) 599-3010

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).
 
 
82

--------------------------------------------------------------------------------

 
 
(a)           Electronic Communications.  Notices and other communications to
the Lenders or the Swingline Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Swingline Lender, if such
Lender or Swingline Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices by electronic communication.  The
Administrative Agent or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(b)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
(c)           Platform.
 
(i)           Each Borrower agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders and the Swingline
Lender by posting the Communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”).
 
(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers
or any of them, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of communications through the Platform.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any of the Borrowers pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, or any Lender.
 
 
83

--------------------------------------------------------------------------------

 
 
19.14       Indemnity.
 
(a)           Indemnification by the Borrowers.  The Borrowers shall, on a joint
and several basis, indemnify the Administrative Agent (and any sub-agent
thereof), the Swingline Lender, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, penalties,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
 
or asserted against any Indemnitee by any third party or by any of the Borrowers
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any liability under Environmental Law related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  This Section (b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from non-Tax claim.
 
 
84

--------------------------------------------------------------------------------

 
 
(b)           Reimbursement by Lenders.  To the extent that the Borrowers for
any reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing, each Lender
and Swingline Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), or such Related Party, as the case may be, such Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), in connection with such capacity.
 
(c)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, none of the Borrowers shall assert, and each of the
Borrowers hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other
 
Loan Documents or the transactions contemplated herein.
 
(d)           Payments.  All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.
 
(e)           Survival.  The agreements contained in this Section shall survive
the resignation of the Administrative Agent, the replacement of any Lender or
Swingline Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of the Obligations of the Borrowers.
 
19.15       Jury Waiver.  THE PARTIES HERETO IRREVOCABLY AND VOLUNTARILY WAIVE
ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM.  EACH OF THE
BORROWERS, THE LENDER, AND THE SWINGLINE LENDER HEREBY IRREVOCABLY AND
VOLUNTARILY WAIVES ANY RIGHT TO TRIAL BY JURY AND AGREES THAT NEITHER, INCLUDING
ANY ASSIGNEE OR SUCCESSOR, SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON, OR ARISING OUT OF,
THIS AGREEMENT, ANY NOTE, ANY COLLATERAL DOCUMENTS AND OTHER RELATED AGREEMENTS,
ANY COLLATERAL OR THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES,
OR ANY OF THEM.  NEITHER THE BORROWERS, NOR ANY OF THEM, NOR ANY LENDER WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE
PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES AND THESE
PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.  NEITHER THE UNDERSIGNED NOR ANY
LENDER NOR SWINGLINE LENDER HAS IN ANY WAY AGREED WITH OR REPRESENTED TO THE
OTHER THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.
 
 
85

--------------------------------------------------------------------------------

 
 
19.16       Lien and Setoff.  Borrowers, and each of them, hereby grant to the
Administrative Agent, the Lenders and the Swingline Lender a continuing lien,
security interest, and right of setoff as security for all of its liabilities
and Obligations to the Lenders and the Swingline Lender, whether now existing or
hereafter arising, upon and against all the deposits, credits, collateral and
property of each of the Borrowers (other than clients’ trust and other fiduciary
accounts or escrows) now or hereafter in the possession, custody, or control of,
or in transit to, the Lenders.  Upon a Default or an Event of Default or upon
receipt by any of the Lenders or the Swingline Lender of any legal process,
including summons to trustee, relating to any deposits, credits, collateral or
property of the Borrowers, or any of them, in the possession, custody or control
of, or in transit to, any of the Lenders or the Swingline Lender, without
further demand or notice
 
(any such notice being expressly waived by Borrowers), the Lenders and the
Swingline Lender may each set off the same or any part thereof and pay over such
sums to the Administrative Agent to be applied to any liability or obligation of
Borrowers, or any of them, even though unmatured and regardless of the adequacy
of any other collateral securing the Loan evidenced hereby.  TO THE EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHTS TO REQUIRE LENDERS OR THE SWINGLINE LENDER
TO EXERCISE THEIR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES
THE LIABILITIES PRIOR TO EXERCISING THEIR RIGHT OF SET OFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY OF THE BORROWERS, ARE HEREBY
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.
 
19.17       Consent to Jurisdiction; Service of Process and Venue.
 
(a)           Consent to Jurisdiction.  Each of the Borrowers irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the courts of the State of Massachusetts and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Massachusetts sitting State court or, to the fullest extent
permitted by applicable law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or Swingline Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any of the
Borrowers or its properties in the courts of any jurisdiction.
 
 
86

--------------------------------------------------------------------------------

 
 
(b)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 19.13.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
 
(c)           Venue.  Each of the Borrowers irrevocably and unconditionally
waive, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in subsection (a) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
19.18       Confidentiality.  Each of the Administrative Agent, the Lenders and
the Swingline Lender agree to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Loan Document, Bank Product,
Hedging Contract or Secured Hedge Agreement or any action or proceeding relating
to this Agreement, any other Loan Document, Bank Product, Hedging Contract or
Secured Hedge Agreement or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective party (or its partners, directors,
officers, employees, managers, administrators, trustees, agents, advisors or
other representatives) to any swap or derivative or similar transaction under
which payments are to be made by reference to any of the Borrowers and its
obligations, this Agreement or payments hereunder, (ii) an investor or
prospective investor in securities issued by an Approved Fund that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by the Approved Fund, (iii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Borrowers, the Loans and Loan Documents in connection with ratings
issued in respect of securities issued by an Approved Fund (in each case, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (h) with the consent of the Borrowers or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Swingline Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers.
 
 
87

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” shall mean all information received
from any Borrower or any of its Subsidiaries relating to any Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender, or the
Swingline Lender on a nonconfidential basis prior to disclosure by any Borrower
 
or any of its Subsidiaries; provided that, in the case of information received
from any Borrower or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
19.19       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each of the Loan Facilities, each of the Borrowers acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) the Loan
Facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers and their Affiliates, on the one
hand, and RBS Citizens (in its capacity as the Administrative Agent and the Sole
Lead Arranger), on the other hand, and the Borrowers are capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the Loan Facilities and the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (b) in connection with the
process leading to such transaction, RBS Citizens (in its capacity as the
Administrative Agent and the Sole Lead Arranger) is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary, for any of
the Borrowers or any of their Affiliates, stockholders, creditors or employees
or any other Person; (c) RBS Citizens, as either the Administrative Agent or the
Sole Lead Arranger, has not assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrowers with respect to any of the
Loan Facilities or the process leading thereto, including with respect to any
amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether RBS Citizens (in its capacity as the Administrative
Agent and the Sole Lead Arranger) has advised or is currently advising any of
the Borrowers or any of its Affiliates on other matters) and RBS Citizens, as
either the Administrative Agent or the Sole Lead Arranger, does not have any
obligation to any of the Borrowers or any of their Affiliates with respect to
the Loan Facilities except those obligations expressly set forth herein and in
the other Loan Documents; (d) RBS Citizens and its Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrowers and their Affiliates, and RBS Citizens has no obligation to
disclose any of such interest by virtue of any advisory, agency or fiduciary
relationship; and (e) RBS Citizens has not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the Loans
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Borrowers have consulted their own legal, accounting,
regulatory and tax advisors to the extent each has deemed appropriate.  Each of
the Borrowers hereby waives and releases, to the fullest extent permitted by
law, any claims that it may have against RBS Citizens with respect to any breach
or alleged breach of agency or fiduciary duty.
 
 
88

--------------------------------------------------------------------------------

 
 
19.20       Advertising, Promoting and Marketing.   The Administrative Agent and
each Lender may, and Borrowers authorize the Administrative Agent and each
Lender to, include reference to the Borrowers, its subsidiaries and any other
Loan Party, and utilize any logo or other distinctive symbol associated with the
Borrowers, their Subsidiaries or any other Loan Party, in connection with any
advertising, promoting or marketing undertaken by the Administrative Agent or
such Lender.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
89

--------------------------------------------------------------------------------

 
 
~ Signature page to Credit Agreement ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
/s/ Ioana Ben-Ezra         Ioana Ben-Ezra, Secretary       of each of the above
listed entities  

 
 
90

--------------------------------------------------------------------------------

 
 
~ Signature page to Credit Agreement ~
 
 

 
RBS CITIZENS, N.A.
   
As Administrative Agent, Lender and Swingline Lender
                           
By:
/s/ Lei-Mei Yang      
Li-Mei Yang,
      Senior Vice President  

 
 
91

--------------------------------------------------------------------------------

 
 
~ Signature page to Credit Agreement ~
 
 

 
WELLS FARGO BANK, N.A.
   
As Lender
                           
By:
/s/ Sally Hoffman      
Sally Hoffman, Managing Director
 

 
 
92

--------------------------------------------------------------------------------

 
 
APPENDIX I
DEFINITIONS
 
Definitions and Accounting Terms.  Unless otherwise specified in this Agreement,
all accounting terms used in this Agreement shall be interpreted, all financial
information required under this Agreement shall be prepared and all financial
computations required under this Agreement shall be made in accordance with
generally accepted accounting principles consistently applied, or on an income
tax basis in accordance with standards established by the American Institute of
Certified Public Accountants consistently applied.  All capitalized terms used
in this Agreement, the Notes or in any certificate, report or other document
made or delivered in connection with this Agreement, unless otherwise defined
therein, shall have the following meanings:
 
“Account”  As defined in Section 8.1 of this Agreement.
 
“ACH”  As defined in Section 8.1 of this Agreement.
 
“Adjusted LIBOR Rate”  Relative to any loan to be made, continued or maintained
as, or converted into, a LIBOR Rate Loan for any LIBOR Interest Period, a rate
per annum determined by dividing (x) the LIBOR Rate for such LIBOR Interest
Period by (y) a percentage equal to one hundred percent (100%) minus the LIBOR
Reserve Percentage.
 
“Administrative Agent”  RBS Citizens, N.A. in its capacity as Administrative
Agent under any of the Loan Documents, or any successor Administrative Agent.
 
“Administrative Agent’s Office”  Administrative Agent’s address or such other
address or account as Administrative Agent may from time to time notify
Borrowers and Lenders.
 
“Administrative Questionnaire” Shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.


“Advance”  A Line Advance or a Revolver Advance, as applicable.
 
“Affiliate”  As applied to any Person, a spouse or relative of such Person, any
member, director, partner or officer of such Person, any corporation,
partnership, association, firm or other entity of which such Person is a member,
director, partner or officer, and any other Person directly or indirectly
controlling, controlled or under direct or indirect common control with such
Person, including, without limitation, any subsidiary.
 
“Agent Party”  As defined in Section 19.13(d)(ii).
 
“Aggregate Commitments”  The Commitments of all Lenders.
 
 
93

--------------------------------------------------------------------------------

 
 
“Agreement”  This Amended and Restated Credit Agreement, as amended or
supplemented from time to time.
 
“Alternate Base Rate”  Shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination.  For purposes hereof: “Prime Rate” shall mean, at
any time, the rate of interest per annum publicly announced or otherwise
identified from time to time by Administrative Agent at its principal office in
Boston, Massachusetts as its prime rate.  Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs.  The parties hereto acknowledge that the rate announced publicly by
Administrative Agent as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks;
and “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.  If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive in the absence of manifest error) (A) that it is unable to
ascertain the Federal Funds Effective Rate, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above or (B) that the Prime Rate or LIBOR no longer
accurately reflect an accurate determination of the prevailing Prime Rate or
LIBOR, the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Alternate Base Rate, until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in any of the foregoing will become effective on the
effective date of such change in the Federal Funds Rate, the Prime Rate or LIBOR
for an Interest Period of one (1) month.  Notwithstanding anything contained
herein to the contrary, to the extent that the provisions of Section 7.4 shall
be in effect in determining LIBOR pursuant to clause (c) hereof, the Alternate
Base Rate shall be the greater of (i) the Prime Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.


“Alternate Base Rate Loans”  Shall mean any loan or advance made pursuant to
this Agreement the rate of interest applicable to which is based on the
Alternate Base Rate.


 
94

--------------------------------------------------------------------------------

 


“Applicable Margin”  The Applicable Margin for all Loans shall mean, for any
day, the rate per annum set forth below opposite the applicable level then in
effect (based on the Lease Adjusted Leverage Ratio), it being understood that
the Applicable Margin for (a) Alternate Base Rate Loans shall be the percentage
set forth under the column “Alternate Base Rate Margin”, (b) LIBOR Rate Loans
and LIBOR Advantage Loans shall be the percentage set forth under the column
“LIBOR Margin”, and (c) the Commitment Fee shall be the percentage set forth
under the column “Commitment Fee”.


Applicable Margin
Level
Lease Adjusted Leverage Ratio
LIBOR Margin
Alternate Base Rate Margin
 
Commitment Fee
I
Greater than or equal to 5.00 to 1.00
3.40%
2.40%
0.25%
II
Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00
3.10%
2.10%
0.25%
III
Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00
2.75%
1.75%
0.25%
IV
Less than 4.00 to 1.00
2.50%
1.50%
0.25%



The Applicable Margin shall for all Loans, in each case, be determined and
adjusted quarterly on the date five (5) Business Days after the date on which
the Administrative Agent has received from the applicable Borrowers the
quarterly financial information (in the case of the first three fiscal quarters
of the Borrowers’ fiscal years), the annual financial information (in the case
of the fourth fiscal quarter of the applicable Borrowers’ fiscal years) and the
certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Sections 11.4(a)-(i) (each an
“Interest Determination Date”).  Such Applicable Margin shall be effective from
such Interest Determination Date until the next such Interest Determination
Date.  After the Closing Date, if the applicable Borrowers shall fail to provide
the financial information or certifications in accordance with any of the
provisions of Sections 11.4(a)-(i) the Applicable Margin shall, on the date ten
(10) Business Days after the date by which such Borrowers were so required to
provide such financial information or certifications to the Administrative Agent
and the Lenders, be based on Level I until such time as such information or
certifications or corrected information or corrected certificates are provided,
whereupon the Level shall be determined by the then current Lease Adjusted
Leverage Ratio.  Notwithstanding the foregoing, the initial Applicable Margins
shall be set with pricing as set forth in Level II until the financial
information and certificates required to be delivered pursuant to Section 11.4
for the first full fiscal quarter to occur following the Closing Date have been
delivered to the Administrative Agent, for distribution to the Lenders.  In the
event that any financial statement or certification delivered pursuant to
Section 11.4 is shown to be inaccurate at any time prior to the termination of
this Agreement, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, the
Borrowers shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto; provided, that non-payment as a result of such inaccuracy
shall not, in any event, be deemed retroactively to be an Event of Default
pursuant to Section 14.1, and such amount payable shall be calculated without
giving effect to any additional interest payable on overdue amounts under
Section 7.3 if paid promptly on demand.  It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Loan Documents, including their rights under Sections 7.3
and 14.1, except as provided in the proviso to the previous sentence.
 
 
95

--------------------------------------------------------------------------------

 


“Applicable Maturity Date”  Shall mean, as applicable, the Term Loan Maturity
Date, the Development Line Termination Date and the Revolving Line Termination
Date.


“Applicable Percentage”  Shall mean, with respect to any Lender, at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time.  If the
Commitment of each Lender to make Loans have been terminated pursuant to
Sections 4, 5 or 14 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender is set
forth opposite the name of the Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.


“Applicable Period”  As defined in the definition of “Applicable Margin” in this
Appendix I.
 
 
96

--------------------------------------------------------------------------------

 


“Approved Fund”  Shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.


“Asset Disposition”  Shall mean the disposition of any or all of the assets
(including, without limitation, the Equity Interests of a Subsidiary or any
ownership interest in a joint venture) of any Loan Party or any Subsidiary
whether by sale, lease, transfer or otherwise, in a single transaction or in a
series of transactions.


“Assignee Group”  A Lender and its Approved Fund.


“Assignment and Assumption”  Shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 18.7(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit 18.7 or any other form approved by
the Administrative Agent.


“Audited Financial Statements”  Shall mean the meaning as defined in Section
11.4(a) hereof.


“Authorized Representatives”  Shall have the meaning given to such term in
Section 1(d) of this Agreement.


“Bank Product”  Shall mean any of the following products, services or facilities
extended to any Borrower or any Subsidiary by any Bank Product Provider: (a)
Cash Management Services; and (b) commercial credit card, purchase card and
merchant card services; provided, however, that for any of the foregoing to be
included as “Borrower Obligations” for purposes of a distribution under Section
8.2, the applicable Bank Product Provider must have previously provided a Bank
Product Provider Notice to the Administrative Agent which shall provide the
following information: (i) the existence of such Bank Product and (ii) the
maximum dollar amount (if reasonably capable of being determined) of obligations
arising thereunder (the “Bank Product Amount”). The Bank Product Amount may be
changed from time to time upon written notice to the Administrative Agent by the
Bank Product Provider.  Any Bank Product established from and after the time
that the Lenders have received written notice from the Borrowers or the
Administrative Agent that an Event of Default exists, until such Event of
Default has been waived in accordance with Section 18.3, shall not be included
as “Borrower Obligations” for purposes of a distribution under Section 8.2.  For
avoidance of doubt no Bank Product Provider notice needs to be given to the
Administrative Agent in connection with any Hedging Contract or Secured Hedge
Agreement.
 
 
97

--------------------------------------------------------------------------------

 
 
“Bank Product Amount”  Shall have the meaning set forth in the definition of
Bank Product.
 
“Bank Product Debt”  Shall mean the Indebtedness and other obligations of any
Borrower or Subsidiary relating to Bank Products.
 
“Bank Product Provider”  Shall mean any Person that provides Bank Products to a
Borrower or any Subsidiary to the extent that (a) such Person is a Lender, an
Affiliate of a Lender or any other Person that was a Lender (or an Affiliate of
a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Agreement or (b)
such Person is a Lender or an Affiliate of a Lender on the Closing Date and the
Bank Product was entered into on or prior to the Closing Date (even if such
Person ceases to be a Lender or such Person’s Affiliate ceased to be a Lender).
 
“Bank Product Provider Notice”  Shall mean a notice substantially in the form of
Exhibit 16.10 .
 
“Bankruptcy Code”  Shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.


“Bankruptcy Event”  Shall mean any of the events described in Section 14.8.


“Borrowing Date”  Shall mean, in respect of any Loan, the date such Loan is
made.


“Borrowers”    Flyer Enterprises, Inc., Anker, Inc., TMA Enterprises of Novi,
Inc., AMC Grand Blanc, Inc., AMC Petoskey, Inc., AMC Troy, Inc., AMC Flint,
Inc., AMC Port Huron, Inc., AMC Chesterfield, Inc., AMC Marquette, Inc., MCA
Enterprises Brandon, Inc., AMC North Port, Inc., AMC Riverview, Inc., Berkley
Burgers, Inc., Troy Burgers, Inc., Ann Arbor Burgers, Inc., AMC Traverse City,
Inc., Brighton Burgers, Inc., Cascade Burgers Real Estate, Inc., Cascade
Burgers, Inc., Ansley Group, L.L.C., East Lansing Burgers, Inc., Bearcat
Enterprises, Inc., TMA Enterprises of Ferndale, LLC, AMC Warren, LLC, Buckeye
Group, LLC, Buckeye Group II, LLC, AMC Lakeland, Inc., AMC Sarasota, Inc., AMC
Ft. Myers, Inc., Shelby Township Burgers, Inc., AMC Detroit, Inc., AMC Largo,
Inc., Bloomfield Burgers, Inc., Holland Burgers, Inc., Grandville Burgers, Inc.,
AMC Crown Point, Inc., AMC Valparaiso, Inc., AMC Homewood, Inc., AMC Calumet
City, Inc., AMC Lincoln Park, Inc., AMC Lansing, Inc., AMC Schererville, Inc.,
AMC Hobart, Inc., Chesterfield Township Burgers, Inc., Detroit Burgers, Inc.,
Grand Rapids Burgers, Inc., AMC Sault Ste. Marie, Inc., AMC Lapeer, Inc.,
Indy/Michigan Road Inc., Avon Burgers, Inc., Westfield Burgers, Inc., AMC Ybor,
Inc., AMC Hammond Inc., AMC Chicago, Inc. and Avon Burgers Real Estate, Inc.
 
 
98

--------------------------------------------------------------------------------

 
 
“Borrowing”  Means an extension of credit under any of the Loans as the context
may require.
 
“Bagger Dave’s”  Bagger Dave’s Franchising Corporation.
 
 “Bagger Dave’s Documents” All franchise documents issued by Bagger Dave’s to
any of the Borrowers.
 
“Bagger Dave’s Legendary Burger Tavern Restaurant”  Any Restaurant operated as a
Bagger Dave’s Legendary Burger Tavern Restaurant.
 
“BD Development Advance”  As defined in Section 4.2 hereof.
 
“Buffalo Wild Wings” ­­­­­­­­­­­­Buffalo Wild Wings International, Inc., an Ohio
corporation, and its subsidiaries.
 
 “Buffalo Wild Wings Documents” All franchise documents issued by Buffalo Wild
Wings to any of the Borrowers.
 
“Buffalo Wild Wings Restaurant”  Any Restaurant operated as a Buffalo Wild Wings
restaurant.
 
“Business Day”
 
(a)           With respect to any LIBOR Advantage Loan, Prime Rate Loan or
Alternate Base Rate Loan, any day which is neither a Saturday, Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in Boston.
 
(b)           With respect to any LIBOR Rate Loan:
 
(i)            Any day which is neither a Saturday nor Sunday nor a legal
holiday on which commercial banks are authorized or required to be closed in
Boston, Massachusetts;
 
(ii)           When such term is used to describe a day on which a borrowing,
payment, prepayment or repayment is to be made in respect of a LIBOR Rate Loan,
any day which is (i) neither a Saturday nor Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City; and
(ii) a London Banking Day; and
 
(iii)           When such term is used to describe a day on which an interest
rate determination is to be made in respect of a LIBOR Rate Loan, any day which
is a London Banking Day.
 
“BWW Development Advance”  As defined in Section 4.2 hereof.
 
 
99

--------------------------------------------------------------------------------

 
 
 “Capital Lease”  Shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.


“Cash Collateralize”  Shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or Swingline
Lender (as applicable) and the Lenders, as collateral for obligations in respect
of Swingline Loans or obligations of Lenders to fund participations in respect
of either thereof (as the context may require), cash or deposit account balances
or, if the Swingline Lender benefiting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to (a) the Administrative Agent and (b) the
Swingline Lender.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Management Services”  Shall mean any services provided from time to time
to any Borrower or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, stop payment, overdraft and/or wire transfer
services and all other treasury and cash management services.


“Change in Control”  Shall mean (a) in the case of Diversified Restaurant
Holdings, Inc., that T. Michael Ansley, ceases to maintain the power, directly
or indirectly, to control the voting power of 50% or more of the outstanding
Equity Interests of Diversified Restaurant Holdings, Inc.; (b) in the case of
any Entity Guarantors (other than Diversified Restaurant Holdings, Inc.) or any
Borrower, that such entity ceases to be a wholly-owned Subsidiary, directly or
indirectly, of Diversified Restaurant Holdings, Inc.; or (c) T. Michael Ansley
shall cease to hold office as or perform the day-to-day duties of the President
of Diversified Restaurant Holdings, Inc., unless, prior to such event,
Diversified Restaurant Holdings, Inc. shall have retained a replacement officer
in place of such individual who is acceptable to the Required Lenders.


“Change in Law”  Shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
 
100

--------------------------------------------------------------------------------

 


“Closing Date”  April 15, 2013.
 
“Collateral”  Any property (real or personal) on which a Lien exists in favor of
the Administrative Agent for the benefit of Lenders and the Swingline Lender
securing the obligations of the Borrowers and Guarantors hereunder and under the
Notes or other Loan Documents.
 
“Collateral Documents”  All Uniform Commercial Code financing statements,
Mortgage Documents, the Security Agreement, IP Security Agreements, the Stock
Pledge Agreement, and any other documents executed and delivered by any of the
Borrowers or any Guarantors, as the same may be from time to time modified,
supplemented, renewed, continued or amended.
 
“Commitment”  As to each Lender, its obligations to make Loans to the Borrowers
pursuant to Section 2.1 in the aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.1 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, or such amount as may be adjusted from
time to time in accordance with this Agreement.
 
 “Committed Borrowing” Means a Borrowing consisting of simultaneous Committed
Loans having the same Interest Period made by each of the Lenders pursuant to
Section 2.1.
 
“Commitment Fee” Means the Development Line Commitment Fee and the Revolving
Line Commitment Fee.
 
“Committed Loan”  Has the meaning specified in Section 2.1, and shall include
the Loans.
 
“Communications”  As defined in Section 19.13(d)(ii).
 
“Conversion Obligations”  Shall mean the First Conversion Obligations and the
Second Conversion Obligations.
 
 “Debt Issuance”  Shall mean the issuance of any Indebtedness by any of the Loan
Parties or any of their Subsidiaries (excluding any Equity Issuance or any
Indebtedness of any Loan Parties permitted to be incurred pursuant to Section
12.1 hereof).
 
 
101

--------------------------------------------------------------------------------

 


“Debtor Relief Laws”  Shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.


“Debt Service Coverage Ratio”  For the period in question, on a consolidated
basis for the Loan Parties, the calculation described as a ratio of (a) the sum
of EBITDA, plus Pre-opening Expense, less cash taxes, less maintenance capital
expenditures ($10,000.00 per store), less Distributions, plus or minus (as the
case may be) the net change of the amount of stockholder/member/intercompany
notes due to or due from the Loan Parties to (b) the sum of Interest Expense,
scheduled principal payments on long term debt and the current portion of
Capital Lease obligations of the Loan Parties.  For purposes of calculating the
net increase or decrease in the amount of stockholder/member/intercompany notes,
the aggregate amount of such intercompany obligations of the Loan Parties for
the period being measured shall be compared with the aggregate amount of
intercompany obligations of the Loan Parties for the 12-month period immediately
preceding the period being measured.  Any net increase due to the Loan Parties
or net decrease due from the Loan Parties shall be added to the numerator in the
above ratio; and any net increase due from the Loan Parties or net decrease due
to the Loan Parties shall be subtracted from the numerator in the above ratio.
 
“Default”  An Event of Default or event or condition that, but for the
requirement that time elapse or notice be given, or both, would constitute an
Event of Default.
 
“Defaulting Lender”  Shall mean, subject to Section 17(b) any Lender that, (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Swingline
Lender, or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swingline Loans) within two
Business Days of the date when due,  (b) has notified the Borrowers, the
Administrative Agent or any Swingline Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrowers, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 17(b)) upon delivery of written
notice of such determination to the Borrowers, each Swingline Lender and each
Lender.
 
 
102

--------------------------------------------------------------------------------

 


“Default Rate”  Shall mean (a) an interest rate equal to (i) for Alternate Base
Rate Loans (A) the Alternate Base Rate plus (B) the Applicable Margin at Level I
applicable to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for
LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the Applicable Margin at Level I
applicable to LIBOR Rate Loans plus (C) 2.00% per annum and (iii) for LIBOR
Advantage Loans (A) the LIBOR Advantage Rate plus (B) the Applicable Margin  at
Level I applicable to LIBOR Advantage Loans plus (C) 2:00% per annum, and
(b) when used with respect to any other fee or amount due hereunder, a rate
equal to (A) the Alternate Base Rate plus (B) the Applicable Margin at Level I
applicable to Alternate Base Rate Loans plus 2.00% per annum.


“Development Line Commitment Fee”  As defined in Section 4.5 hereof.
 
“Development Line Committed Amount”  As defined in Section 4.1.
 
“Development Line of Credit Loan”  As defined in Section 4.1 of this Agreement.
 
“Development Line of Credit Notes”  As defined in Section 4.1 of this Agreement.
 
 
103

--------------------------------------------------------------------------------

 
 
“Development Line Termination Date”  As defined in Section 4.1 of this
Agreement.
 
“Disposition or “Dispose”  Means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Distributions”  For the period in question, the aggregate of all amounts paid
or payable (without duplication) by any Loan Party as dividends, distributions
or owner withdrawals and/or compensation, and includes any purchase, redemption
or other retirement of any ownership interests directly or indirectly through a
Subsidiary or otherwise and includes return of capital to members, shareholders
or partners.
 
“Documentation Agent”  Shall mean Wells Fargo Bank, N.A., in its capacity as
Documentation Agent under any of the Loan Documents, or any successor
Documentation Agent.
 
“Dollars and “$”  Shall mean dollars in lawful currency of the United States of
America.


“Domestic Lending Office”  Shall mean, initially, the offices of each Lender
designated as such Lender’s Domestic Lending Office in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrowers as the office of such Lender at which the Alternate Base Rate Loans of
such Lender are to be made.


“Domestic Subsidiary”  Shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.
 
 “EBITDA”  Means, for any period, for Loan Parties on a consolidated basis, an
amount equal to Net Income for such period plus (a) the following to the extent
deducted in calculating such Net Income: (i) Interest Expense for such period,
(ii) the provision for federal, state, local and foreign income taxes (and
franchise tax in the nature of income tax) payable by Loan Parties for such
period, (iii) depreciation and amortization expense, (iv) other non-cash items
of Loan Parties reducing Net Income which do not represent a cash item in such
period or any future period, and (v) nonrecurring and extraordinary losses minus
(b) the following to the extent included in calculating such Net Income for such
period: (i) Federal, state, local and foreign income tax credits of Loan Parties
for such period, (ii) all non-cash items increasing Net Income for such period,
(iii) cash capital gains, and (iv) nonrecurring and extraordinary gains.
 
 
104

--------------------------------------------------------------------------------

 
 
 “Eligible Assignee”  Shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, and (ii) unless an Event of Default
has occurred and is continuing and so long as the primary syndication of the
Loans has been completed as determined by RBS Citizens, the Borrowers (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) any
Restricted Party or any of the Restricted Party’s Affiliates or Subsidiaries, or
(B) any Person holding Subordinated Debt of the Borrowers or any of such
Person’s Affiliates or (C) any Defaulting Lender (or any of their Affiliates).


“Entity Guarantors”  Together, Diversified Restaurant Holdings, Inc., AMC Group,
Inc., AMC Wings, Inc., AMC Burgers, Inc., and Bagger Dave’s Franchising
Corporation.
 
“Environmental Laws”  Shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.


“Environmental Reports”  As defined in Section 10.15 of this Agreement.


 “Equity Interests”  Shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, without limitation,
options, warrants and any other “equity security” as defined in Rule 3a11-1 of
the Exchange Act.


“Equity Issuance”  Shall mean any issuance by any Loan Party or any Subsidiary
to any Loan Party which is not a Loan Party of (a) shares or interests of its
Equity Interests, (b) its Equity Interests pursuant to the exercise of options
or warrants or similar rights, (c) any shares or interests of its Equity
Interests pursuant to the conversion of any debt securities to equity or
(d) warrants or options or similar rights that are exercisable or convertible
into shares or interests of its Equity Interests.
 
 
105

--------------------------------------------------------------------------------

 


“Event of Default”  Shall mean any of the events specified in Section 14;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.


 “Excluded Taxes”  Shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise (and similar) Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) U.S. federal
withholding or backup withholding Taxes imposed on amounts payable to or for the
account of a Lender with respect to an applicable interest in a Loan or
commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or commitment (other than pursuant to an
assignment request by the Borrower under Section 7.10(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 7.8, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 7.8(f); (d) any
U.S. federal withholding Taxes imposed under FATCA; and (e) penalties and
interest in respect of the foregoing Taxes.


“Existing Loan Facilities”  The loan facilities dated September 25, 2012 by and
among certain of the Borrowers and RBS Citizens, N.A. which provided for the
extension of credit to such Borrowers under a $37,000,000.00 term loan, a
$10,000,000.00 development line of credit, and a $1,000,000.00 revolving line of
credit loan.


“FATCA”  Shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.


“Federal Funds Effective Rate”  Shall have the meaning set forth in the
definition of “Alternate Base Rate”.


“Fee Letter”  Means the “Fee Letter” dated March 4, 2013 between RBS Citizens
and the Borrowers.


“Fee Mortgages”  The Mortgage, Security Agreements and Financing Statements
recorded against the Fee Premises.
 
 
106

--------------------------------------------------------------------------------

 
 
“Fee Premises”  Collectively, the premises listed in the attached Schedule A and
identified as a “Fee Premises”.
 
“First Conversion Amount”  As defined in Section 4.7 of this Agreement.
 
“First Conversion Date”  As defined in Section 4.7 of this Agreement.
 
“First Conversion Obligation”  As defined in Section 4.7(a) of this Agreement.
 
“Foreign Lender”  Shall mean (a) if the Borrower is a U.S. Person, a Lender or a
Swingline Lender that is not a U.S. Person, and (b) if the Borrower is not a
U.S. Person, any Lender or Swingline Lender that is resident or organized under
the laws of a jurisdiction other than that in which the Borrower is resident for
tax purposes.
 
“Foreign Subsidiary”  Shall mean any Subsidiary that is not a Domestic
Subsidiary.
 
“Franchise Agreement”  Any franchise agreement in effect between any Borrower
and either Buffalo Wild Wings or Bagger Dave’s.
 
“Franchise Documents”  All documents entered into by either Buffalo Wild Wings
or Bagger Dave’s and any Borrower or the owner/operator of the Restaurants in
connection with any lease, license, or franchise given by either Buffalo Wild
Wings or Bagger Dave’s for the operation of the Restaurants, as the same may be
amended or otherwise modified from time to time and including all renewals and
extensions thereof.
 
“Franchisor”  Any franchisor under any of the Franchise Agreements.
 
“Fronting Exposure” Shall mean, at any time there is a Defaulting Lender, with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.


“Funded Debt”  The sum of all current and long-term obligations (including all
current and long-term obligations with respect to Capital Leases) of any Person
as of any date as of such date.
 
“Funding Date”  With respect to the Term Loan, the 15th day of April, 2013.
 
“GAAP”  Shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis.
 
 
107

--------------------------------------------------------------------------------

 


“Governmental Authority”  Shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Ground Leases”  Means any facility leased by a Borrower or an Affiliate which
includes the lease of the land on which the facility is located.


 “Guaranties/Guaranty”  The unlimited guaranties executed by the Personal
Guarantor and the Entity Guarantors.  Each such guaranty shall be referred to as
a “Guaranty” and all together as the “Guaranties”.
 
“Guarantors”  The Entity Guarantors and the Personal Guarantor defined herein.
 
“Hedge Provider”  Shall mean any Lender or an Affiliate of a Lender that enters
into any Hedging Contract or Secured Hedge Agreement with a Loan Party.
 
“Hedging Contracts”  Shall mean any and all rate swap transactions, foreign
exchange transactions, credit derivative transactions and commodity
transactions, including, but not limited to, basis swaps, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price of forward bond index
transaction, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing) whether or
not any such transaction is governed by or subject to any master agreement.
 
“Hedging Obligations”  With respect to Borrowers, all liabilities of the
Borrowers to any of the Lenders or any Affiliate of any Lender under any Hedging
Contracts or Secured Hedge Agreements.
 
“Indemnified Taxes”  Shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
 
108

--------------------------------------------------------------------------------

 


“Indemnitee”  As defined in Section 19.14 of this Agreement.


“Incurrence Test”  The requirement contained in Section 9.1(vii) of this
Agreement.
 
“Indebtedness”  As applied to each Loan Party, (i) all obligations for borrowed
money (excluding subordinated shareholder notes) or other extensions of credit,
whether or not secured, including all obligations representing the deferred
purchase price of property, other than accrued expenses and accounts payable on
open account arising in connection with the purchase of inventory on terms
customary in the trade, whether or not secured, (ii) all obligations evidenced
by bonds, the Notes, debentures or other similar instruments, (iii)  all
reimbursement obligations (contingent or otherwise) under any letter of credit,
(iv) all obligations secured by any mortgage, pledge, security interest or other
lien on property owned or acquired whether or not the obligations secured
thereby shall have been assumed, (v) the capitalized amount, as determined by
accountants, of all obligations as lessee under Capital Leases, (vi) all
guarantees and other contingent liabilities, and (vii) all obligations which are
immediately due and payable out of the proceeds of or production from property
now or hereafter owned or acquired.
 
“Information”  As defined in Section 19.18 of this Agreement.
 
“Initial Notice of Borrowing”  As defined in Section 3.3 of this Agreement.
 
“Interest Determination Date”  As defined in the definition of “Applicable
Margin” in this Appendix I.
 
“Interest Expense”  means, for the period in question, on a consolidated basis
for the Loan Parties, the gross interest expense, including without limitation
the current amortized portion of all fees, charges, and commissions (including
fees payable in respect to any Hedging Contracts) payable in connection with the
incurrence of Indebtedness to the extent included in gross interest expense and
(b) the portion of any payments made in connection with Capital Leases allocable
to interest expense, all determined on a consolidated basis in accordance with
GAAP applied on a consistent basis.
 
 “Interest Payment Date”   Shall mean (a) as to any Alternate Base Rate Loan,
the first Business Day of each calendar month, (b) as to any LIBOR Rate Loan the
end of the applicable Interest Period (provided however that with respect to any
LIBOR Rate Loan under the Development Line of Credit Loan having an Interest
Period of one week, the Interest Payment Date shall be the end of each calendar
month), (c) as to any LIBOR Advantage Rate Loan, the end of the applicable LA
Interest Period, and (d) as to any Loan which is the subject of a mandatory
prepayment required pursuant to Section 8.3, the first Business Day following
the date on which such mandatory prepayment is due.
 
 
109

--------------------------------------------------------------------------------

 
 
“Interest Period”  Shall mean, with respect to any LIBOR Rate Loan,


(a)           initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one month thereafter (or one week thereafter in the case of a LIBOR Rate
Loan under the Development Line of Credit Loan for which the Borrowers have
selected an Interest Period of one week pursuant to the provisions of Section
4.3 hereof); and


(b)           thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one month thereafter (or one week thereafter in the case of a LIBOR Rate
Loan under the Development Line of Credit Loan for which the Borrowers have
selected an Interest Period of one week pursuant to the provisions of Section
4.3 hereof); provided that the foregoing provisions are subject to the
following:


(i)            if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;


(ii)           any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;


(iii)          no Interest Period in respect of any Loan shall extend beyond the
Applicable Maturity Date and, further with regard to any Loan, no Interest
Period shall extend beyond any principal amortization payment date with respect
to such Loan unless the portion of such Loan consisting of Alternate Base Rate
Loans together with the portion of such Loan consisting of LIBOR Rate Loans with
Interest Periods expiring prior to or concurrently with the date such principal
amortization payment date is due, is at least equal to the amount of such
principal amortization payment due on such date; and


(iv)          no more than six (6) LIBOR Rate Loans (or such greater number as
may be approved by the Administrative Agent) may be in effect at any time.  For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.
 
 
110

--------------------------------------------------------------------------------

 


“IP Security Agreements”  The security agreements covering copyrights and
trademarks granted to the Administrative Agent for the benefit of the Lenders
and Swingline Lender as confirmed and amended (including the copyrights and
trademarks of AMC Burger, Inc., Bagger Dave’s Franchising Corporation, Berkley
Burgers, Inc., Troy Burgers, Inc., and Ann Arbor Burgers, Inc.).
 
 “Joinder Agreement”  As defined in Section 9.1 of this Agreement, a form of
which is attached hereto as Exhibit 9.1(v).
 
 “LA Interest Period”  With respect to any LIBOR Advantage Loan, the period
commencing on (and including) the Borrowing Day and ending on (but excluding)
the date which numerically corresponds to such date one month later, and
thereafter, each one month period ending on the day of such month that
numerically corresponds to the Borrowing Day.  If an LA Interest Period is to
end in a month for which there is no day which numerically corresponds to the
Borrowing Day, the LA Interest Period will end on the last day of such
month.  Notwithstanding the date of commencement of any LA Interest Period,
interest shall only begin to accrue as of the date the initial LIBOR Advantage
Loan is made hereunder.
 
“Lease Adjusted Leverage Ratio”  For the period in question, on a consolidated
basis for the Loan Parties, the ratio of (a) the sum of (i) Funded Debt,
adjusted for New Unit Development and (ii) Third Party Rent for the twelve (12)
month period ending on such date multiplied by eight (8), divided by (b) the sum
of (i) EBITDA, plus (ii) Pre-opening Expense, plus (iii) Third Party Rent for
the twelve (12) month period ending on such date.
 
“Leasehold Mortgages”  The Leasehold Mortgages recorded against the Leasehold
Premises.
 
“Leasehold Premises”  Collectively, the premises listed in the attached Schedule
A and identified as a “Leasehold Premises”.
 
“Lender.”  As defined in the introductory paragraph of this Agreement, as the
same may be replaced pursuant to the terms of Section 7.10(b) or 18.7(b) hereof.


“LIBOR Advantage Loan”  Any Loan or advance for which the applicable rate of
interest is based upon the LIBOR Advantage Rate.


“LIBOR Advantage Rate”  Relative to any LA Interest Period, the offered rate for
delivery in two London Banking Days of deposits of U.S. Dollars for a term
coextensive with the designated LA Interest Period which the British Bankers’
Association fixes as its LIBOR rate as of 11:00 a.m. London time on the day on
which such LA Interest Period commences.  If the first day of any LA Interest
Period is not a day which is both a (i) Business Day, and (ii) a London Banking
Day, the LIBOR Advantage Rate shall be determined by reference to the next
preceding day which is both a Business Day and a London Banking Day. Interest
accruing by reference to the LIBOR Advantage Rate shall be calculated for the
actual number of days elapsed on the basis of a 360-day year, including the
first date of the applicable period to, but not including, the date of
repayment.  If for any reason the LIBOR Advantage Rate is unavailable and/or the
Lender is unable to determine the LIBOR Advantage Rate for any LA Interest
Period, the Lender may, at its discretion, either: (a) select a replacement
index based on the arithmetic mean of the quotations, if any, of the interbank
offered rate by first class banks in London or New York for deposits with
comparable maturities or (b)  accrue interest at a rate per annum equal to the
Lender’s Prime Rate as of the first day of any Interest Period for which the
LIBOR Advantage Rate is unavailable or cannot be determined.
 
 
111

--------------------------------------------------------------------------------

 
 
“LIBOR Lending Office”  Shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrowers as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.


 “LIBOR Rate”  Shall mean, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.  If for any
reason such rate is not available, then “LIBOR” shall mean the rate per annum at
which, as determined by the Administrative Agent in accordance with its
customary practices, Dollars in an amount comparable to the Loans then requested
are being offered to leading banks at approximately 11:00 A.M. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.


“LIBOR Rate Loan”  Any loan or advance made pursuant to this Agreement (other
than a LIBOR Advantage Loan) the rate of interest applicable to which is based
upon the LIBOR Rate.
 
 
112

--------------------------------------------------------------------------------

 
 
 “LIBOR Reserve Percentage”  Relative to any day of any LIBOR Interest Period,
the maximum aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) under any regulations of the
Board of Governors of the Federal Reserve System (the “Board”) or other
governmental authority having jurisdiction with respect thereto as issued from
time to time and then applicable to assets or liabilities consisting of
“Eurocurrency Liabilities”, as currently defined in Regulation D of the Board,
having a term approximately equal or comparable to such Interest Period.
 
“LIBOR Tranche”  Shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.
 
“Lien” Any mortgage, pledge, security interest, lien or other charge or
encumbrance on any of the property or assets of any of the Loan Parties, now
owned or hereafter acquired.
 
“Line Advances”  As defined in Section 4.1 of this Agreement.
 
“Loans”  Collectively, the Term Loan, the Development Line of Credit Loan
(including the Conversion Obligations), the Swingline Loans and the Revolving
Line of Credit Loan (each, individually, a “Loan”).
 
“Loan Documents”  Collectively, this Agreement, the Notes, the Security
Agreement, the IP Security Agreements, the Stock Pledge Agreement, the Mortgage
Documents, any Hedging Contracts and each and all documents executed and/or
delivered to the Lender as of this date and hereafter in connection with the
Loans, all as may be modified, amended, restated and/or substituted.
 
“Loan Parties”  Shall mean collectively the Borrower, the Entity Guarantors and
any Affiliate of the Borrowers or any Entity Guarantor and “Loan Party” means
any one of them.
 
“London Banking Day”  A day on which dealings in US dollar deposits are
transacted in the London interbank market.
 
“Mandatory Swingline Borrowing” As defined in Section 5.2(b) of this Agreement.
 
“Material Adverse Effect” Shall mean a material adverse effect on (a) the
business, operations, property, assets or condition (financial or otherwise) of
any of the Loan Parties or their Subsidiaries taken as a whole, (b) the ability
of any Loan Parties to perform its obligations, when such obligations are
required to be performed, under this Agreement, any of the Notes or any other
Loan Document or (c) the validity or enforceability of this Agreement, any of
the Notes or any of the other Loan Documents, the Liens (for the benefit of the
Lenders) on the Collateral or the priority of such Liens or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.
 
 
113

--------------------------------------------------------------------------------

 
 
“Mortgage Documents”  Those certain Fee Mortgages and Leasehold Mortgages
covering the Fee Premises and the Leasehold Premises of even date herewith, and
all other documents executed in connection with the foregoing, given by a
Borrower to the Administrative Agent for the benefit of the Lenders and the
Swingline Lender covering the Fee Premises and/or the Leasehold Premises, as any
and/or all may be amended, restated and/or substituted.
 
“Net Cash Proceeds”  Shall mean the aggregate cash proceeds received by any of
the Borrowers or any Subsidiary in respect of any Asset Disposition, Equity
Issuance, Debt Issuance or Recovery Event, net of (a) reasonable and customary
direct costs (including, without limitation, legal, accounting and investment
banking fees, and sales commissions) associated therewith and paid to Persons
who are not Restricted Parties or their Affiliates unless otherwise permitted by
this Agreement, (b) amounts held in escrow to be applied as part of the purchase
price of any Asset Disposition and (c) taxes paid or reasonably estimated to be
payable as a result thereof; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received by any of the Borrowers or
any Subsidiary in any Asset Disposition, Equity Issuance, Debt Issuance or
Recovery Event and any cash released from escrow as part of the purchase price
in connection with any Asset Disposition.
 
“Net Income”  Means, for any period, for the Loan Parties on a consolidated
basis, the net income of the Loan Parties for that period.
 
“New Affiliate”  Any Affiliate of any of the Loan Parties formed/established
hereafter which becomes the owner or operator of Buffalo Wild Wings Restaurant
or a Bagger Dave’s Legendary Burger Tavern Restaurant and as defined in Section
9.1(vi) of this Agreement.
 
“New Unit”  Means a Restaurant location that has been in operation by a Loan
Party for less than twelve (12) months from the date hereof.
 
“New Unit Development”  With respect to a New Unit, an amount equal to the
product of (a) 1.00 minus a fraction, the numerator of which is the number of
months such New Unit has been in operation and the denominator of which is 12,
times (b) the amount of the Funded Debt for such new unit.
 
“Non-Consenting Lender”  Shall mean any Lender that refuses to consent to any
amendment, waiver, consent or other modification of any Loan Document requested
by any of the Borrowers that requires the consent of 100% of the Lenders or 100%
of all affected Lenders and which, in any case, has been consented to by the
Required Lenders.
 
 
114

--------------------------------------------------------------------------------

 


“Non-Defaulting Lender”  Shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.


“Notes”  The Term Notes, the Development Line of Credit Notes, the Revolving
Line of Credit Notes and the Swingline Notes (each, individually, a “Note”).
 
“Notice of Borrowing” Has the meaning given in Sections 4.1, 5.2, and 6.1 of
this Agreement.
 
“Notice of Converstion/Interest Period Change”  As defined in Section 7.1(b) of
this Agreement.
 
“Obligation(s)”  All loans, advances, indebtedness, notes, liabilities and other
extensions of credit and amounts, liquidated or unliquidated, owing by
Borrowers, or any of them, to the Lender at any time, each of every kind, nature
and description, whether arising under this Agreement or otherwise, direct or
indirect (that is, whether the same are due directly or indirectly to the Lender
as endorser or guarantor, or as obligor of obligations due to third persons
which have been endorsed or assigned to the Lender, or otherwise), primary or
secondary, absolute or contingent, due or to become due, now existing or
hereafter arising or acquired, including, but not limited to all obligations of
Borrowers, or any of them, under the Notes and under any guaranty executed by
the Borrowers, or any of them, in favor of the Lender for obligations of
another.  Obligation(s) shall also include any swap transaction or other
interest rate protection transaction, including Hedging Obligations involving a
Lender or any Affiliate of any Lender and the Borrowers, or any of them, whether
under the Hedging Contracts any Secure Hedge Agreements or otherwise, and all
obligations of the Borrowers, or any of them, under any credit card line of
credit or facility made available to the Borrowers and their employees and
agents by any Lender or any Affiliate of any Lender and all interest and other
charges due from the Borrowers, or any of them, to the Lender or any Affiliate
of any Lender and all costs and expenses referred to in this Agreement.
 
“Operating Costs”  Means cash expenses incurred for the applicable period in
connection with the ownership, rental, use and operation of a Fee Property.
 
“Other Connection Taxes”  Shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
 
115

--------------------------------------------------------------------------------

 


“Other Taxes” Shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 7.10).


 “Outstanding Amount”  Means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans, as the case may be,
occurring on such date.
 
“Participant Register”  Has the meaning specified in Section 19.7(d).
 
“Payment Event of Default”  Shall mean an Event of Default specified in Section
14.1.


“Person”  A corporation, an association, a partnership, business, an individual,
a joint venture, an organization, a government or political subdivision agency.
 
“Personal Guarantor”  T. Michael Ansley.
 
“Pre-opening Expense”  Means that portion of the operating expense for a New
Unit attributable to the period prior to the opening of such New Unit.
 
“Premises”  Each property constituting the Fee Premises and the Leasehold
Premises.
 
“Prime Rate”  As defined in the definition of Alternate Base Rate.
 
“Prime Rate Loan”  Any loan made pursuant to this Agreement for the period(s)
when the rate of interest applicable to such loan is calculated by reference to
the Prime Rate.
 
 “RBS Citizens” Shall mean RBS Citizens, N.A., a national banking association,
together with its successors and/or assigns.


“Real Estate Advance”  As defined in Section 4.2 hereof.


“Recipient”  Shall mean (a) the Administrative Agent or (b) any Lender, as
applicable.
 
 
116

--------------------------------------------------------------------------------

 


“Recovery Event”  Shall mean the receipt by any of the Loan Parties or their
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.


“Register”  Shall have the meaning given to such term in Section 18.7(c) of this
Agreement.


“Related Parties” Shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.


“Removal Effective Date”  As defined in Section 16.8(b) of this Agreement.


“Required Lenders”  Means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans have been terminated pursuant to Sections 4, 5 or 14, Lenders holding
in the aggregate more than 50% of the Outstanding Amount; provided that the
Commitment of, and the portion of the Outstanding Amount held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; provided, further, that in the event that (a) there are
only two (2) Lenders, then both Lenders shall be required to constitute Required
Lenders; and (b) there are three (3) Lenders, then at least two (2) Lenders
together holding more than 50% of the Aggregate Commitments shall be required to
constitute Required Lenders; provided, further, that if any Lender shall be a
Defaulting Lender at such time, then the outstanding loans and unfunded
commitments under the Loans of such Defaulting Lender shall be excluded from the
determination of Required Lenders.
 
 “Requirement of Law”  Shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.


“Resignation Effective Date”  As defined in Section 16.8(a) of this Agreement.
 
 
117

--------------------------------------------------------------------------------

 


“Restaurant”  Any Buffalo Wild Wings or Bagger Dave’s Restaurant operated by any
of the Borrowers or their Affiliates.
 
“Revolver Advances”  As defined in Section 6.1 of this Agreement.
 
“Revolving Line Commitment Fee”   As defined in Section 6.5 of this Agreement.
 
“Revolving Line of Credit Loan”  As defined in Section ­6 of this Agreement.
 
“Revolving Line of Credit Notes”  As defined in Section 6.1 of this Agreement.
 
“Revolving Line Termination Date”  As defined in Section 6.1 of this Agreement.
 
“Second Conversion Amount”  As defined in Section 4.7 of this Agreement.
 
“Second Conversion Date”  As defined in Section 4.7 of this Agreement.
 
“Second Conversion Obligation”  As defined in Section 4.7(b) of this Agreement.
 
“Secured Hedge Agreement” Shall mean any Hedging Contract with the Lender or an
affiliate of the Lender that (a) is in effect on the Closing Date with a
counterparty that is a Lender or an affiliate of a Lender as of the Closing Date
or (b) is entered into on or after the Closing Date with a counterparty that is
a Lender or an affiliate of a Lender at the time such Hedging Contract is
entered into.
 
“Security Agreements”  Those certain Security Agreements dated the date hereof
pursuant to which each of the Borrowers have granted to the Administrative Agent
for the benefit of the Lenders and the Swingline Lender a continuing security
interest in all of its personal property and fixtures to secure the Borrowers’
obligations to the Lenders and the Swingline Lender.
 
“Sole Bookrunner” Shall mean RBS Citizens, in its capacity as Sole Bookrunner
under any of the Loan Documents, or any successor Sole Bookrunner.
 
“Sole Lead Arranger”  RBS Citizens, in its capacity as the sole lead arranger
for the Loans in connection with its efforts on a best efforts basis to arrange
a syndicate of financial institutions to provide all of the commitments needed
to fund all of the Loans.
 
 
118

--------------------------------------------------------------------------------

 


“Space Lease”  Any facility leased by a Borrower or an Affiliate which does not
include a lease of the land on which the facility is located.
 
“Stock Pledge Agreement”  Means the pledge agreement of AMC Burgers, Inc.
granted to the Administrative Agent for the benefit of the Lenders and the
Swingline Lender in its stock of Bagger Dave’s Franchising Corporation, Berkley
Burgers, Inc., Ann Arbor Burgers, Inc.,  Troy Burgers, Inc., Brighton Burgers,
Inc., East Lansing Burgers, Inc., Cascade Burgers, Inc., Chesterfield Township
Burgers, Inc., Grandville Burgers, Inc., Holland Burgers, Inc., Bloomfield
Burgers, Inc., Shelby Township Burgers, Inc., Detroit Burgers, Inc., Grand
Rapids Burgers, Inc., Indy/Michigan Road, Inc., Avon Burgers, Inc and Westfield
Burgers, Inc.
 
“Subordinated Debt”  Shall mean any other any Indebtedness incurred by any of
the Borrowers or any Affiliate which by its terms is specifically subordinated
in right of payment to the prior payment of the Obligations of each of the
Borrowers to the Lenders and contains subordination and other terms acceptable
to the Administrative Agent.


“Subsidiary”  Shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.
 
“Swingline Commitment”  Shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding up
to the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in Section 5.2(b), as
such amounts may be reduced from time to time in accordance with the provisions
hereof.
 
“Swingline Commitment Period”  Means the period from and including the Closing
Date to but excluding the Development Line Termination Date.
 
“Swingline Committed Amount”  Shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 5.1.
 
“Swingline Exposure”  Shall mean with respect to any Lender, an amount equal to
the Applicable Percentage of such Lender multiplied by the principal amount of
outstanding Swingline Loans.
 
 “Swingline Lender” Shall mean RBS Citizens and any successor swingline lender.
 
 
119

--------------------------------------------------------------------------------

 
 
“Swingline Loan”  Shall have the meaning set forth in Section 5.2.
 
“Swingline Loan Note”  Shall mean the promissory note of the Borrower in favor
of the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 5.2, as such promissory Note may be amended, modified, extended,
restated, replaced, or supplemented form time to time.
 
“Taxes”  Shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
“Term Loan” As defined in Section 3.1 of this Agreement.
 
“Term Loans”  The Term Loan (as defined in Section 3.1 of this Agreement) and
the Conversion Obligations.
 
“Term Loan Maturity Date”  April 15, 2018.
 
“Term Notes”  As defined in Section 3.1 of this Agreement.
 
  “Third Party Rent” All operating lease expense of any Person for any period
paid to third parties which are not Affiliates of such Person.
 
“Type”  Shall mean, as to any Borrowing, its nature as an Alternate Base Rate
Loan or LIBOR Rate Loan, as the case may be.


“U.S. Borrower”  Shall mean any Borrower that is a U.S. Person.
 
“U.S. Person”  Shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.
 
“U.S. Tax Compliance Certificate”  Has the meaning assigned to such term in
Section 7.7(F)(ii)(B)(iii).
 
“Wells Fargo”   Shall mean Wells Fargo Bank, N.A. a national banking association
together with its successors and/or assigns.
 
“Withholding Agent”  Any Borrower and the Administrative Agent.
 
 
120

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
AUTHORIZED REPRESENTATIVES
 
 
 
1.
The Authorized Representative of the Borrowers shall be any one of the following
parties acting individually or together:

 
 
a.
Ioana Ben-Ezra, Secretary for any Borrower corporation

 
 
b.
David Burke, Treasurer for any Borrower corporation

 
 
c.
Ioana Ben-Ezra, Secretary of AMC Wings, Inc. as the Manager of any Borrower
limited liability company

 
 
d.
David Burke, Treasurer of AMC Wings, Inc. as the Manager of any Borrower limited
liability company

 
 
121

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.1
TERM NOTE


 

$31,396,825.00    Boston, Massachusetts   April 15, 2013

 
FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of RBS
CITIZENS, N.A. (the “Lender”), the principal sum of Thirty-One Million Three
Hundred Ninety-Six Thousand Eight Hundred Twenty-Five Million US Dollars (US
$31,396,825.00).  All principal and accrued interest hereunder unless earlier
due and payable shall be due and payable in full on the Term Loan Maturity
Date.  All capitalized terms used in this Note shall, unless otherwise defined
herein, have the same meanings given to such terms in the Credit Agreement by
and between Borrower, the Administrative Agent and the Lenders referred to
therein, dated as of April 15, 2013 (the "Credit Agreement").
 
Principal shall be payable in the amounts and at the times set forth in the
schedule attached as Exhibit 3.4 to the Credit Agreement.  Borrower shall pay
interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof at the rate or rates per annum and at the times provided in
the Credit Agreement.  Borrower shall pay interest on the unpaid principal
balance hereof at the Default Rate as provided in the Credit Agreement. Such
interest rate will accrue before and after any judgment has been entered.
 
This Note is one of the Term Notes referred to in, and is entitled to the
benefits of, the Loan Documents, including the representations, warranties,
covenants, conditions and Liens contained or granted therein. The Credit
Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.
 
Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.
 
This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by and construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.
 
 
122

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.
 


 


 
[SIGNATURE PAGE FOLLOWS]
 
 
123

--------------------------------------------------------------------------------

 


 


 
~ Signature page to $31,396,825.00 Term Note ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
124

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.1
TERM NOTE
 

$14,603,175.00 Boston, Massachusetts   April 15, 2013

 
FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of Wells
Fargo Bank, N.A. (the “Lender”), the principal sum of Fourteen Million Six
Hundred Three Thousand One Hundred Seventy-Five US Dollars (US
$14,603,175.00).  All principal and accrued interest hereunder unless earlier
due and payable shall be due and payable in full on the Term Loan Maturity
Date.  All capitalized terms used in this Note shall, unless otherwise defined
herein, have the same meanings given to such terms in the Credit Agreement by
and between Borrower, the Administrative Agent and the Lenders referred to
therein, dated as of April 15, 2013 (the "Credit Agreement").
 
Principal shall be payable in the amounts and at the times set forth in the
schedule attached as Exhibit 3.4 to the Credit Agreement.  Borrower shall pay
interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof at the rate or rates per annum and at the times provided in
the Credit Agreement.  Borrower shall pay interest on the unpaid principal
balance hereof at the Default Rate as provided in the Credit Agreement. Such
interest rate will accrue before and after any judgment has been entered.
 
This Note is one of the Term Notes referred to in, and is entitled to the
benefits of, the Loan Documents, including the representations, warranties,
covenants, conditions and Liens contained or granted therein. The Credit
Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.
 
Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.
 
This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by and construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.
 
 
125

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.
 


 


 
[SIGNATURE PAGE FOLLOWS]
 
 
126

--------------------------------------------------------------------------------

 


 


 
~ Signature page to $14,603,175.00 Term Note ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
127

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.3
(TERM LOAN)
INITIAL NOTICE OF BORROWING
 
RBS Citizens, N.A.
28 State Street
Boston, MA 02109

 
 
Re:
Initial Request for a Borrowing in connection with that certain Amended and
Restated Credit Agreement dated as of April 15, 2013 (the "Agreement"), between
the Borrowers identified therein and RBS Citizens, N.A., a national banking
association, and the other lenders parties thereto (the "Lenders"), as the same
may be amended or restated from time to time.  Capitalized terms used but not
defined herein shall have the meaning given to such terms in the Agreement.





The undersigned requests a Borrowing under the following $46,000,000.00 Term
Loan:


 
1.
On April 15, 2013 (a Business Day);

 
 
2.
In the amount of $46,000,000.00;

 
 
3.
With an Interest Period of 1 month;

 
 
4.
Type of Loan:  LIBOR Rate Loan

 
 
5.
The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 
 
(a)
All representations and warranties of the Borrowers in the Loan Documents are
true and correct in all material respects as of the date hereof and will be true
and correct in all material respects as of the making of the requested
Borrowing.

 
 
(b)
The Borrowers are in compliance in all material respects with all of their
obligations, duties and covenants under the Loan Documents, including but not
limited to the Financial Covenants set forth in Sections 12.5 and 12.6 of the
Agreement.

 
 
(c)
No Default or Event of Default has occurred under the Loan Documents.

 
 
128

--------------------------------------------------------------------------------

 
 
 
(d)
All conditions to the disbursement of funds requested herein, as set forth in
Section 9 of the Agreement, have been fulfilled.

 
 
(e)
Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on any of the Borrowers or the
Collateral.

 
 
(f)
Disbursement of the funds requested herein will not result in a violation of any
of the Borrowers' financial covenants in any of the Loan Documents.

 
 
6.
The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.







[SIGNATURE PAGE FOLLOWS]
 
 
129

--------------------------------------------------------------------------------

 


~ Signature page to Initial Notice of Borrowing (Term Loan) by the Borrowers ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
130

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.3(i)
INDEMNITY LETTER FOR LIBOR RATE LOANS
 


Date:  April 15, 2013


To the Administrative Agent and the Lenders under the Credit Agreement referred
to below.
 


Reference is made to the draft Credit Agreement dated as of April 15, 2013, by
and among the undersigned borrowers (the “Borrowers”), the Lenders party
thereto, RBS Citizens, N.A., as Administrative Agent and the other parties
thereto (the “Credit Agreement”).  For convenience of reference, capitalized
terms used herein without definition have the same meanings attributed thereto
in the Credit Agreement.


The undersigned Borrowers have delivered to the Administrative Agent an executed
Notice of Borrowing requesting LIBOR Rate Loans prior to execution of the Credit
Agreement and the satisfaction or waiver of the conditions precedent to the
extension of Credit set forth in Section 9 of the Credit Agreement.  (Execution
of the Credit Agreement and satisfaction or waiver of the Section 9 conditions
precedent are hereinafter referred to as the “Funding Requirements”.)  The
undersigned acknowledges that (a) in order to accommodate the foregoing request,
the Lenders are making funding arrangements for value on the requested date of
the Borrowings, (b) there can be no assurance that the Funding Requirements will
be satisfied, (c) the Lenders will not make such Loans unless the Funding
Requirements are satisfied, and (d) if the Funding Requirements are not
satisfied on or before the requested date of the Committed Borrowings, the
Lenders may sustain funding losses as a result of such failure to close on such
date.


In order to induce the Lenders to make the funding arrangements necessary to
make the requested Loans, the undersigned agrees promptly upon demand to
compensate each Lender and hold each Lender harmless from any loss, cost or
expense (including the cost of counsel) which such Lender may incur (a) as a
consequence of the failure to satisfy the Funding Requirements or to borrow from
such Lender for any reason on the requested funding date or (b) in connection
with the preparation, administration or enforcement of, or any dispute arising
under, this Funding Indemnity Agreement.  For purposes of calculating amounts
payable by the Borrower to any Lender under this paragraph, the provisions of
Section 7.6 of the Credit Agreement shall apply (regardless of whether the
Credit Agreement ever becomes effective).
 
 
131

--------------------------------------------------------------------------------

 


This Funding Indemnity Agreement shall in all respects be governed by, and
construed in accordance with, the law of the Commonwealth of Massachusetts
without regard to the principles of conflicts of laws.










[SIGNATURE PAGE FOLLOWS]
 
 
132

--------------------------------------------------------------------------------

 
 
~ Signature page to Indemnity Letter for LIBOR Rate Loans ~


IN WITNESS WHEREOF, the undersigned have caused this Funding Indemnity Agreement
to be duly executed by their officers thereunto duly authorized as of the day
and year first above written.
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  



 
133

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.4
TERM LOAN $46,000,000.00
 


PRINCIPAL REPAYMENT SCHEDULE
 
Principal Payment Date
Aggregate Principal Payment Amount under the Term Notes
Commencing May 15, 2013 and continuing on the 15th day of each succeeding
calendar month up to and including April 15, 2018.
$547,619.05
April 15, 2018 (Term Loan Maturity Date).
All principal and interest outstanding under the Term Loan on such Date.
               



 
134

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.1
DEVELOPMENT LINE OF CREDIT NOTE
 
 

$10,238,095.00    Boston, Massachusetts   April 15, 2013

 
FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of RBS
CITIZENS, N.A. (the “Lender”), the lesser of: (a) the principal sum of Ten
Million Two Hundred Thirty-Eight Thousand Ninety Five US Dollars (US
$10,238,095.00), or (b) the aggregate unpaid principal balance of all Line
Advances made by Lender to Borrower pursuant to the Credit Agreement dated as of
the date hereof ("Credit Agreement"), by and between Borrower, the
Administrative Agent and the Lenders. All capitalized terms used in this Note
shall, unless otherwise defined herein, have the same meanings given to such
terms in the Credit Agreement.


Borrowers shall pay interest on the unpaid principal balance hereof from time to
time outstanding from the date hereof at the rate or rates per annum and at the
times provided in the Credit Agreement.  Borrowers shall pay principal and
interest on the First Conversion Amount and Second Conversion Amount in the
manner provided in the Credit Agreement. Borrower shall pay interest on the
unpaid principal balance hereof at the Default Rate as provided in the Credit
Agreement. Such interest rate will accrue before and after any judgment has been
entered.
 
This Note is one of the Development Line of Credit Notes referred to in, and is
entitled to the benefits of, the Loan Documents, including the representations,
warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.
 
Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.
 
This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.
 
 
135

--------------------------------------------------------------------------------

 
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.
 
IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.
 


 


 
[SIGNATURE PAGE FOLLOWS]
 
 
136

--------------------------------------------------------------------------------

 
 
 
 


~ Signature page to $10,238,095.00 Development Line Note ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
137

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.1
DEVELOPMENT LINE OF CREDIT NOTE
 

$4,761,905.00   Boston, Massachusetts   April 15, 2013

 
    FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of WELLS
FARGO BANK, N.A. (the “Lender”), the lesser of: (a) the principal sum of Four
Million Seven Hundred Sixty-One Thousand Nine Hundred Five US Dollars (US
$4,761,905.00), or (b) the aggregate unpaid principal balance of all Line
Advances made by Lender to Borrower pursuant to the Credit Agreement dated as of
the date hereof ("Credit Agreement"), by and between Borrower, the
Administrative Agent and the Lenders. All capitalized terms used in this Note
shall, unless otherwise defined herein, have the same meanings given to such
terms in the Credit Agreement.


Borrowers shall pay interest on the unpaid principal balance hereof from time to
time outstanding from the date hereof at the rate or rates per annum and at the
times provided in the Credit Agreement.  Borrowers shall pay principal and
interest on the First Conversion Amount and Second Conversion Amount in the
manner provided in the Credit Agreement.  Borrower shall pay interest on the
unpaid principal balance hereof at the Default Rate as provided in the Credit
Agreement. Such interest rate will accrue before and after any judgment has been
entered.
 
This Note is one of the Development Line of Credit Notes referred to in, and is
entitled to the benefits of, the Loan Documents, including the representations,
warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.
 
Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.
 
This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.
 
 
138

--------------------------------------------------------------------------------

 
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.
 
IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.
 


 


 
[SIGNATURE PAGE FOLLOWS]
 
 
139

--------------------------------------------------------------------------------

 


~ Signature page to $4,761,905.00 Development Line Note ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
140

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.3
(DEVELOPMENT LINE OF CREDIT LOAN)
NOTICE OF BORROWING
 
RBS Citizens, NA
28 State Street
Boston, MA 02109


Re:
Request for a Borrowing in connection with that certain Amended and Restated
Credit Agreement dated as of April 15, 2013 (the "Agreement"), between the
Borrowers and RBS Citizens, N.A., a national banking association, and the other
lenders parties thereto (the "Lenders"), as the same may be amended or restated
from time to time.  Capitalized terms used but not defined herein shall have the
meaning given to such terms in the Agreement.





The undersigned requests a Borrowing under the Development Line of Credit Loan:


 
1.
On _______________________ (a Business Day);

 
 
2.
In the amount of $__________________;

 
 
3.
With an Interest Period of „ 1 month or „ 1 week (select one);

 
 
4.
Type of Loan (check one)

 
„     LIBOR Rate Loan
 
„     Alternate Base Rate Loan
 
„     Combination of Above (If so specify amount for each):
 
$________________ (LIBOR Rate Loan)
 
$________________ (Alternate Base Rate Loan)
 
 
5.
For the purpose of financing (check one):

„     BWW Development Advance
 
„     BD Development Advance
 
„     Real Estate Advance
 
 
141

--------------------------------------------------------------------------------

 
 
 
6.
The aggregate of all Line Advances (including the requested advance and all
outstanding Swingline Loans) is $______________.

 
 
7.
The amount is to be deposited into the following account:

 
Name on Account
(must be name of Borrower): ________________________________


Name of Bank: __________________________


Account No. ____________________________
 
Bank Address: __________________________
 
Routing No.: ___________________________
 
Contact Person (if any): ____________________________________
 
Special Instructions: _______________________________________
 
 
8.
The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 
 
(a)
All representations and warranties of Borrowers in the Loan Documents are true
and correct in all material respects as of the date hereof and will be true and
correct in all material respects as of the making of the requested Borrowing.

 
 
(b)
The Borrowers are in compliance in all material respects with all of their
obligations, duties and covenants under the Loan Documents, including but not
limited to the Financial Covenants set forth in Sections 12.5 and 12.6 of the
Agreement.

 
 
(c)
No Default or Event of Default has occurred under the Loan Documents.

 
 
(d)
All conditions to the disbursement of funds requested herein, as set forth in
Section 9, 9.1, and 9.2 of the Agreement, have been fulfilled.

 
 
(e)
Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on any of the Borrowers or the
Collateral.

 
 
(f)
Disbursement of the funds requested herein will not result in a violation of any
of Borrowers' financial covenants in any of the Loan Documents.

 
 
142

--------------------------------------------------------------------------------

 
 
 
9.
The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.


 
[SIGNATURE PAGE FOLLOWS]
 
 
143

--------------------------------------------------------------------------------

 


~ Signature page to Notice of Borrowing by the Borrowers ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
144

--------------------------------------------------------------------------------

 
 
EXHIBIT 5.2
(FORM SWINGLINE LOAN NOTE)
 


April 15, 2013




FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay on the Development Line
Termination Date (as defined in the Credit Agreement defined below) to RBS
CITIZENS, N.A., or its registered assigns (the “Swingline Lender”) at the office
of RBS Citizens, N.A., in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of all
Swingline Loans made by the Swingline Lender to the undersigned pursuant to
Section 5.2 of the Credit Agreement referred to below.  The undersigned further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof and, to the extent permitted by law, accrued interest in respect
hereof from time to time from the date hereof until payment in full of the
principal amount hereof and accrued interest hereon, at the rates and on the
dates set forth in the Credit Agreement.


This Swingline Loan Note is the Swingline Loan Note referred to in the Credit
Agreement, dated as of April 15, 2013 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among the Borrower, the Administrative Agent, the Lenders and the Swingline
Lender, and the holder is entitled to the benefits thereof.  Capitalized terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Loan Note
shall become, or may be declared to be, immediately due and payable, all as
provided therein.  In the event this Swingline Loan Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees, all as and to the extent permitted under the Loan Documents.


All parties now and hereafter liable with respect to this Swingline Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.


This Swingline may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.
 
 
145

--------------------------------------------------------------------------------

 


THIS SWINGLINE LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.






[SIGNATURE PAGE FOLLOWS]
 
 
146

--------------------------------------------------------------------------------

 


~ Signature page to Swingline Note ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
147

--------------------------------------------------------------------------------

 
 
EXHIBIT 5.2(a)
(SWINGLINE LOAN)
NOTICE OF BORROWING
 
RBS Citizens, NA
28 State Street
Boston, MA 02109

 
Re:
Request for a Borrowing in connection with that certain Swingline Loan pursuant
to the Credit Agreement dated April 15, 2013 (the "Agreement"), between the
undersigned (jointly and severally, the "Borrower'') and RBS Citizens, N.A., a
national banking association ("Lender"), as the same may be amended or restated
from time to time.  Capitalized Terms used but not defined herein shall have the
meaning given to such terms in the Agreement.



The undersigned requests a Borrowing under the Swingline Loan:


 
1.
On _______________________ (a Business Day);

 
 
2.
In the amount of $__________________;

 
 
3.
With an Interest Period of 1 month;

 

 
4.
Type of Loan:  LIBOR Advantage Loan

 
 
5.
The aggregate of all Swingline Loans (including the requested advance) is
$______________.

 
 
6.
The amount is to be deposited into the following account:

 
Name on Account
(must be name of Borrower): ________________________________


Name of Bank: __________________________


Account No. ____________________________


Bank Address: __________________________
 
Routing No.: ___________________________
 
Contact Person (if any): ____________________________________
 
Special Instructions: _______________________________________
 
 
148

--------------------------------------------------------------------------------

 
 
 
7.
The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 
(a)           All representations and warranties of Borrowers in the Loan
Documents are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects as of the making of the
requested Borrowing.
 
(b)           The Borrowers are in compliance in all material respects with all
of their obligations, duties and covenants under the Loan Documents, including
but not limited to the Financial Covenants set forth in Sections 12.5 and 12.6
of the Agreement.
 
(c)           No Default or Event of Default has occurred under the Loan
Documents.
 
(d)           All conditions to the disbursement of funds requested herein, as
set forth in Sections 9, 9.1 and 9.2 of the Agreement have been fulfilled.
 
(e)           Since the Closing Date, no event has occurred that has had or
could reasonably be expected to have a Material Adverse Effect on any of the
Borrowers or the Collateral.
 
(f)           Disbursement of the funds requested herein will not result in a
violation of any of Borrowers' financial covenants in any of the Loan Documents.
 
 
8.
The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.

 
[SIGNATURE PAGE FOLLOWS]
 
 
149

--------------------------------------------------------------------------------

 
 
~ Signature page to Notice of Borrowing (Swingline Loan) ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
150

--------------------------------------------------------------------------------

 
 
EXHIBIT 6.1
REVOLVING LINE OF CREDIT NOTE
 
 
 

$1,365,079.00  Boston, Massachusetts   April 15, 2013

 
FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of RBS
CITIZENS, N.A. (the “Lender”), the lesser of: (a) the principal sum of One
Million Three Hundred Sixty-Five Thousand Seventy-Nine US Dollars (US
$1,365,079.00), or (b) the aggregate unpaid principal balance of all Revolver
Advances made by Lender to Borrowers pursuant to the Credit Agreement dated as
of the date hereof ("Credit Agreement"), by and between Borrowers,
Administrative Agent and the Lenders. All principal and accrued interest
hereunder unless earlier due and payable shall be due and payable in full on the
Revolving Line Termination Date.  All capitalized terms used in this Note shall,
unless otherwise defined herein, have the same meanings given to such terms in
the Credit Agreement.


Borrower shall pay interest on the unpaid principal balance hereof from time to
time outstanding from the date hereof at the rate or rates per annum and at the
times provided in the Credit Agreement.  Borrower shall pay interest on the
unpaid principal balance hereof at the Default Rate as provided in the Credit
Agreement. Such interest rate will accrue before and after any judgment has been
entered.
 
This Note is one of the Revolving Line of Credit Notes referred to in, and is
entitled to the benefits of, the Loan Documents, including the representations,
warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.
 
Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.
 
This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.
 
 
151

--------------------------------------------------------------------------------

 
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.
 
IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
152

--------------------------------------------------------------------------------

 
 
~ Signature page to $1,365,079.00 Revolving Note ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
153

--------------------------------------------------------------------------------

 
 
EXHIBIT 6.1
REVOLVING LINE OF CREDIT NOTE
 
 

$634,921.00   Boston, Massachusetts   April 15, 2013

 
FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of WELLS
FARGO BANK, N.A. (the “Lender”), the lesser of: (a) the principal sum of Six
Hundred Thirty-Four Thousand Nine Hundred Twenty-One US Dollars (US
$634,921.00), or (b) the aggregate unpaid principal balance of all Revolver
Advances made by Lender to Borrowers pursuant to the Credit Agreement dated as
of the date hereof ("Credit Agreement"), by and between Borrowers,
Administrative Agent and the Lenders. All principal and accrued interest
hereunder unless earlier due and payable shall be due and payable in full on the
Revolving Line Termination Date.  All capitalized terms used in this Note shall,
unless otherwise defined herein, have the same meanings given to such terms in
the Credit Agreement.


Borrower shall pay interest on the unpaid principal balance hereof from time to
time outstanding from the date hereof at the rate or rates per annum and at the
times provided in the Credit Agreement.  Borrower shall pay interest on the
unpaid principal balance hereof at the Default Rate as provided in the Credit
Agreement. Such interest rate will accrue before and after any judgment has been
entered.
 
This Note is one of the Revolving Line of Credit Notes referred to in, and is
entitled to the benefits of, the Loan Documents, including the representations,
warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.
 
Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.
 
This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.
 
 
154

--------------------------------------------------------------------------------

 
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.
 
IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
155

--------------------------------------------------------------------------------

 


~ Signature page to $634,921.00 Revolving Note ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
156

--------------------------------------------------------------------------------

 
 
EXHIBIT 6.3
(REVOLVING LINE OF CREDIT LOAN)
NOTICE OF BORROWING
 
RBS Citizens, NA
28 State Street
Boston, MA 02109
 
 


 
Re:
Request for a Borrowing in connection with that certain Revolving Line of Credit
Loan pursuant to the Credit Agreement dated April 15, 2013 (the "Agreement"),
between the undersigned (jointly and severally, the "Borrower'') and RBS
Citizens, N.A., a national banking association ("Lender"), as the same may be
amended or restated from time to time.  Capitalized Terms used but not defined
herein shall have the meaning given to such terms in the Agreement.



The undersigned requests a Borrowing under the Revolving Line of Credit Loan:


 
9.
On _______________________ (a Business Day);

 
 
10.
In the amount of $__________________;

 
 
11.
With an Interest Period of 1 month;

 
 
12.
Type of Loan (check one)

 
„     LIBOR Rate Loan
 
„     Alternate Base Rate Loan
 
„     Combination of Above (If so specify amount for each):
 
$________________ (LIBOR Rate Loan)
 
$________________ (Alternate Base Rate Loan)
 
 
13.
The aggregate of all Revolver Advances (including the requested advance) is
$______________.

 
 
14.
The amount is to be deposited into the following account:

 
Name on Account
(must be name of Borrower): ________________________________
 
 
157

--------------------------------------------------------------------------------

 


Name of Bank: __________________________


Account No. ____________________________


Bank Address: __________________________
 
Routing No.: ___________________________
 
Contact Person (if any): ____________________________________
 
Special Instructions: _______________________________________
 
 
15.
The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 
(g)           All representations and warranties of Borrowers in the Loan
Documents are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects as of the making of the
requested Borrowing.
 
(h)           The Borrowers are in compliance in all material respects with all
of their obligations, duties and covenants under the Loan Documents, including
but not limited to the Financial Covenants set forth in Sections 12.5 and 12.6
of the Agreement.
 
(i)            No Default or Event of Default has occurred under the Loan
Documents.
 
(j)            All conditions to the disbursement of funds requested herein, as
set forth in Sections 9, 9.1 and 9.2 of the Agreement have been fulfilled.
 
(k)           Since the Closing Date, no event has occurred that has had or
could reasonably be expected to have a Material Adverse Effect on any of the
Borrowers or the Collateral.
 
(l)            Disbursement of the funds requested herein will not result in a
violation of any of Borrowers' financial covenants in any of the Loan Documents.
 
 
16.
The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.

 
[SIGNATURE PAGE FOLLOWS]
 
 
158

--------------------------------------------------------------------------------

 


~ Signature page to Notice of Borrowing ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
159

--------------------------------------------------------------------------------

 
 
EXHIBIT 7.1(b)
NOTICE OF CONVERSION
 
RBS Citizens, N.A.
28 State Street
Boston, MA 02109
 
Re:
Request for a Conversion in connection with that certain Credit Agreement dated
as of April 15, 2013 (the "Agreement"), between the Borrowers identified therein
and RBS Citizens, N.A., a national banking association, and the other lenders
parties thereto (the "Lenders"), as the same may be amended or restated from
time to time.  Capitalized terms used but not defined herein shall have the
meaning given to such terms in the Agreement.



 
A.
The undersigned requests the following under the following Loan Facility (check
one):

„     $46,000,000.00                Term Loan
 
„     $15,000,000.00                Development Line of Credit Loan
 
„     $2,000,000.00                 Revolving Line of Credit Loan
 
„     $1,000,000.00                 Swingline Loan
 
„     First Conversion Amount
 
„     Second Conversion Amount
 
1
On _______________________ (a Business Day);



2
Convert the LIBOR Rate Loan in the amount of $__________ to an Alternate Base
Rate Loan in the Amount of $_____________.



3
Convert the Alternate Base Rate Loan in the amount of $__________ to an LIBOR
Rate Loan in the Amount of $_____________.



4
The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 
(a)           All representations and warranties of the Borrowers in the Loan
Documents are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects as of the making of the
requested Borrowing.
 
 
160

--------------------------------------------------------------------------------

 
 
(b)          The Borrowers are in compliance in all material respects with all
of their obligations, duties and covenants under the Loan Documents, including
but not limited to the Financial Covenants set forth in Sections 12.5 and 12.6
of the Agreement.
 
(c)           No Default or Event of Default has occurred under the Loan
Documents.
 
(d)           All conditions to the disbursement of funds requested herein, as
set forth in Sections 9, 9.1, and 9.2 of the Agreement, have been fulfilled.
 
(e)           Since the Closing Date, no event has occurred that has had or
could reasonably be expected to have a Material Adverse Effect on any of the
Borrowers or the Collateral.
 
(f)           Disbursement of the funds requested herein will not result in a
violation of any of the Borrowers' financial covenants in any of the Loan
Documents.
 
5
The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.



 


 




[SIGNATURE PAGE FOLLOWS]
 
 
161

--------------------------------------------------------------------------------

 
 
~ Signature page to Notice of Conversion ~


Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
162

--------------------------------------------------------------------------------

 
 
EXHIBIT 7.1(c)
NOTICE OF EXTENSION/INTEREST PERIOD CHANGE (DLOC)
 
RBS Citizens, N.A.
28 State Street
Boston, MA 02109
 
 
Re:
Request for an Extension/Interest Period Change in connection with that certain
Development Line of Credit Loan under the Credit Agreement dated as of April 15,
2013 (the "Agreement"), between the Borrowers identified therein and RBS
Citizens, N.A., a national banking association, and the other lenders parties
thereto (the "Lenders"), as the same may be amended or restated from time to
time.  Capitalized terms used but not defined herein shall have the meaning
given to such terms in the Agreement.



The undersigned requests the following under the following with respect to the
$15,000,000.00 Development Line of Credit Loan:


1
On _______________________ (a Business Day);



2
Change the Interest Period now applicable to the LIBOR Rate Loan in the amount
of $__________ ending on _____________ to an Interest Period of ____________.



The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:
 
(a)           All representations and warranties of the Borrowers in the Loan
Documents are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects as of the making of the
requested Borrowing.
 
(b)           The Borrowers are in compliance in all material respects with all
of their obligations, duties and covenants under the Loan Documents, including
but not limited to the Financial Covenants set forth in Sections 12.5 and 12.6
of the Agreement.
 
(c)           No Default or Event of Default has occurred under the Loan
Documents.
 
(d)           All conditions to the disbursement of funds requested herein, as
set forth in Sections 9, 9.1 and 9.2 of the Agreement, have been fulfilled.
 
 
163

--------------------------------------------------------------------------------

 
 
(e)           Since the Closing Date, no event has occurred that has had or
could reasonably be expected to have a Material Adverse Effect on any of the
Borrowers or the Collateral.
 
 
(f)           Disbursement of the funds requested herein will not result in a
violation of any of the Borrowers' financial covenants in any of the Loan
Documents.
 
3
The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.



 


 






[SIGNATURE PAGE FOLLOWS]
 
 
164

--------------------------------------------------------------------------------

 


~ Signature page to Notice of Extension/Interest Period Change (DLOC) ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
TMA Enterprises of Ferndale, LLC
Flyer Enterprises, Inc.
Ansley Group, L.L.C.
Anker, Inc.
AMC Warren, LLC
TMA Enterprises of NOVI, Inc.
Buckeye Group, LLC
AMC Grand Blanc, Inc.
Buckeye Group II, LLC,
AMC Petoskey, Inc.
Each a Michigan Limited Liability Company
AMC Troy, Inc.
 
AMC Flint, Inc.
 
AMC Port Huron, Inc.
AMC Crown Point, Inc.
AMC Chesterfield, Inc.
AMC Hobart, Inc.
AMC Marquette, Inc.
AMC Schererville, Inc.
MCA Enterprises Brandon, Inc.
AMC Valparaiso, Inc.
AMC North Port, Inc.
Indy/Michigan Road Inc.
AMC Riverview, Inc.
Avon Burgers, Inc.
Berkley Burgers, Inc.
Westfield Burgers, Inc.
Troy Burgers, Inc.
Avon Burgers Real Estate, Inc. 
Ann Arbor Burgers, Inc.
AMC Hammond Inc.
AMC Traverse City, Inc.
each, an Indiana corporation
Brighton Burgers, Inc.
 
Cascade Burgers Real Estate, Inc.
AMC Lakeland, Inc.
Cascade Burgers, Inc.
AMC Sarasota, Inc.
East Lansing Burgers, Inc.
AMC Ft. Myers, Inc.
Bearcat Enterprises, Inc.
AMC Largo, Inc.
Shelby Township Burgers, Inc.
AMC Ybor, Inc.
AMC Detroit, Inc.
each, a Florida corporation
Bloomfield Burgers, Inc.
 
Holland Burgers, Inc.
AMC Calumet City, Inc.
Grandville Burgers, Inc.
AMC Homewood, Inc.
Chesterfield Township Burgers, Inc.
AMC Lansing, Inc.
Detroit Burgers, Inc.
AMC Lincoln Park, Inc.
Grand Rapids Burgers, Inc.
AMC Chicago, Inc.
AMC Sault Ste. Marie, Inc.
each, an Illinois corporation
AMC Lapeer, Inc.
 
each, a Michigan corporation

 
 
 

 
By:
        Ioana Ben-Ezra, Secretary       of each of the above listed entities  

 
 
165

--------------------------------------------------------------------------------

 
 
EXHIBIT 8.1
AUTOMATED CLEARING HOUSE “ACH” AUTHORIZATION
 
 
RBS Citizens, N.A.
28 State Street, 14th Floor
Boston, MA 02109
Telephone:  ____________
Fax:  __________________


RE:           Name of Depository: _____________________________________________
Depository Address: _____________________________________________
ABA Routing/Transit #: _________________
Account Name: _________________________
Account Number: _______________________
 
The undersigned obligor hereby authorizes RBS Citizens, N.A., or its affiliates
and successors and assigns (“Lender”) to initiate debit entries to the account
indicated below, at the financial organization named below (“Depository”) for
regularly scheduled payments due to Lender under those certain agreements by the
undersigned obligor in favor of Lender (“Payment Obligations”).  This
Authorization is effective immediately from the date hereof and will remain in
full force and effect on each current and subsequently established account until
all Payment Obligations are paid in full or until Lender has received written
notification from the undersigned of its termination in such time and manner as
to afford Lender and the Depository a   reasonable opportunity to act upon it.
 
OBLIGORS:
 
Flyer Enterprises, Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand
Blanc, Inc., AMC Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port
Huron, Inc., AMC Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises
Brandon, Inc., AMC North Port, Inc., AMC Riverview, Inc., Berkley Burgers, Inc.,
Troy Burgers, Inc., Ann Arbor Burgers, Inc., AMC Traverse City, Inc., Brighton
Burgers, Inc., Cascade Burgers Real Estate, Inc., Cascade Burgers, Inc., East
Lansing Burgers, Inc., Bearcat Enterprises, Inc., Chesterfield Township Burgers,
Inc., Detroit Burgers, Inc., Grand Rapids Burgers, Inc., AMC Sault Ste. Marie,
Inc., AMC Lapeer, Inc., TMA Enterprises of Ferndale, LLC, AMC Warren, LLC,
Buckeye Group, LLC, Buckeye Group II, LLC, AMC Lakeland, Inc., AMC Sarasota,
Inc., AMC Ft. Myers, Inc., AMC Ybor, Inc., Shelby Township Burgers, Inc., AMC
Detroit, Inc., AMC Largo, Inc., Bloomfield Burgers, Inc., Holland Burgers, Inc.,
Grandville Burgers, Inc., Ansley Group, L.L.C., Indy/Michigan Road Inc., Avon
Burgers, Inc., Avon Burgers Real Estate, Inc., Westfield Burgers, Inc., AMC
Calumet City, Inc., AMC Homewood, Inc., AMC Lansing, Inc., AMC Lincoln Park,
Inc., AMC Crown Point, Inc., AMC Hobart, Inc., AMC Schererville, Inc., AMC
Valparaiso, Inc., AMC Hammond Inc. and AMC Chicago, Inc.
 
 
 
166

--------------------------------------------------------------------------------

 
 
 

    Authorized Signature Date

 
 

    Authorized Signature (if two signatures required) Date

 
 
167

--------------------------------------------------------------------------------

 
 
EXHIBIT 9.1(v)
JOINDER AGREEMENT
 
 
THIS JOINDER AGREEMENT ("Agreement") is made effective as of _________ __, 20__,
by and among the borrowing entities identified on Exhibit A attached hereto
(jointly and severally, "Borrower"), and RBS Citizens,  N.A., a national banking
association (together with its successors and assigns, "Lender").  Capitalized
terms used but not defined in this Agreement shall have the meanings assigned to
such terms in the Credit Agreement and the Loan Documents identified in the
Credit Agreement, as each may be amended from time to time.
 
Reference is made to: Amended and Restated
Credit  Agreement  (the  "Credit  Agreement")  dated  as  of April 15, 2013 as
the same may be amended from time to time, by and among Borrower and Lender, and
the Loan Documents identified in such Credit
Agreement  ("Credit  Documents"),  including,  without  limitation,  the Term
Notes in the original principal amount of $46,000,000.00, the Development Line
of Credit Note in the original principal amount of $15,000,000.00, the Revolving
Line of Credit Note in the original principal amount of $2,000,000.00, and the
Swingline Notes (each as defined in the Credit Agreement) as each of the same
may be amended from time to time.
 
Each of the loans or lines of credit identified in the Credit Documents are
herein individually or collectively referred to as the "Loan".

 
In connection with any Loan made pursuant to the Credit Documents, new borrowers
may be added to the borrowing group and such new borrowers need to be bound by
the terms of the Credit Documents.


The undersigned has had opportunity to review the Credit Documents and
understands the contents thereof.


NOW, THEREFORE, by executing this Joinder Agreement, the undersigned hereby
agrees to be bound by the terms of the Credit Documents as if it was an original
signatory  to  the  Credit Documents,
and  shall  be  deemed  to  be  a  Borrower  under the Credit Documents and a
Borrower under the Credit Agreement.  Not in limitation of the foregoing, the
undersigned hereby grants Lender, as secured party, a first priority security
interest in all Collateral owned or possessed by the undersigned.  The
undersigned agrees to take any and all necessary or advisable actions to perfect
the security interests granted under the Security Agreement and to protect the
Collateral.
 


[No further text on this page.]
 
 
168

--------------------------------------------------------------------------------

 
 
IN  WITNESS  WHEREOF,  the   undersigned  has  executed  this  Joinder Agreement
as of the date first above written.
 



 
(Company Name)
   
a (State) corporation
                   
By:
        Name:       Its:          







Each  of the  undersigned guarantors (each, a "Guarantor'') under the Loan
hereby acknowledges and agrees to the addition of the above-identified entity as
a Borrower under the Credit Documents and a Borrower under the Credit Agreement
and further agrees to guaranty the obligations of such Borrower.
 
DIVERSIFIED RESTAURANT HOLDINGS, INC.,
a Nevada corporation
 
AMC GROUP, INC. AMC WINGS, INC. AMC BURGERS, INC.
BAGGER DAVE'S FRANCHISING CORPORATION
each, a Michigan
 

By:           
Name:
     
 
 
Title:
     
 
 

 
 
169

--------------------------------------------------------------------------------

 
 
EXHIBIT A

Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.
Detroit Burgers, Inc.
Grand Rapids Burgers, Inc.
AMC Sault Ste. Marie, Inc.
AMC Lapeer, Inc.
each, a Michigan corporation
 
 
TMA Enterprises of Ferndale, LLC
Ansley Group, L.L.C.
AMC Warren, LLC
Buckeye Group, LLC
Buckeye Group II, LLC
each, a Michigan limited liability company
AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.
Avon Burgers, Inc.
Westfield Burgers, Inc.
Avon Burgers Real Estate, Inc.
AMC Hammond Inc. 
each, an Indiana corporation
AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
each, a Florida corporation
AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
AMC Chicago, Inc.
each, an Illinois corporation
 



 
170

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.4
COVENANT COMPLIANCE CERTIFICATE
 
This certificate is given by Ioana Ben-Ezra, the Secretary of the Borrowers
(which are Corporations) and Treasurer of AMC Wings, Inc. as Manager of the
Borrowers (which are Limited Liability Companies (together the “Borrowers”)
pursuant to Section 11.4 of the Amended and Restated Credit Agreement dated
April 15, 2013, by and among the Borrowers and RBS Citizens, N.A, as
Administrative Agent for itself and on behalf of the Lenders and the Swingline
Lender (as may be amended from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.


The undersigned hereby certifies to the Administrative Agent, the Lenders and
the Swingline Lender as follows:


 
(a)
All representations and warranties of Borrowers in the Loan Documents are true
and correct in all material respects as of the date hereof.

 
 
(b)
Borrowers are in compliance in all material respects with all of its
obligations, duties and covenants under the Loan Documents.



 
 
(c)
No event has occurred which, with the passage of time and/or the giving of
notice, would constitute an Event of Default under the Loan Documents.



 
(d)
Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on any of the Borrowers, the
business of the Borrowers, Guarantors or Premises.

 
 
(e)
Borrower is in compliance with the covenants contained in Section 12 of the
Credit Agreement as demonstrated by the calculation of such covenants below.  In
calculating the covenants below, the Debt Service Coverage Ratio and the Lease
Adjusted Leverage Ratio will be modified so that calculation of such ratios will
not include results from Businesses open for a period less than twelve (12)
months.  In addition all figures for businesses in their second (2nd) year of
operation will be adjusted so that such figures are tested on annualized basis
rather than a trailing twelve (12) month basis.



 
171

--------------------------------------------------------------------------------

 
 
Debt Service Covenant:
 
Loan Parties shall cause to be maintained as of the end of each fiscal quarter a
Debt Service Coverage Ratio of the Loan Parties on a consolidated basis for the
trailing twelve (12) month period of greater than or equal to 1.20 to 1.0.
 
Lease Adjusted Leverage Ratio Covenant (quarterly basis):
 
Loan Parties shall not cause the Lease Adjusted Leverage Ratio of the Loan
Parties on a consolidated basis to be greater than the Applicable Ratio, said
ratio to be tested on a quarterly basis for the trailing twelve (12) month
period.  “Applicable Ratio” shall mean 5.50:1.00 for calculations made on or
before June 30, 2014; 5.00:1.00 for calculations made after June 30, 2014 and on
or before June 30, 2015; and 4.50:1.00 for calculations made thereafter.
 
 

--------------------------------------------------------------------------------

CALCULATIONS
 
Debt Service Coverage Ratio
 
(a) EBITDA (on a consolidated basis calculated on a trailing twelve (12) month
period)
     
(b) PLUS: Pre-opening Expenses
     
(c) LESS: cash taxes
 
   
(d) LESS: maintenance capital expenditures ($10,000.00 per store per year)
     
(e) LESS: Distributions
     
(f) Plus/Minus: Change in amount of stockholder/member/intercompany Notes
     
(A) Subtotal plus as applicable, (a) plus (b) minus (c) minus (d) minus (e)
minus/plus (as applicable) (f)
 
   
(B) Interest Expense and scheduled principal payments on long term debt and
current portion of Capital Lease obligations
     
Debt Service Coverage Ratio: (A) divided by (B)
 

 
 
172

--------------------------------------------------------------------------------

 
 
Lease Adjusted Leverage Ratio
 
(1) Total Funded Debt, adjusted for New Unit Development (including pro rata
advances under the Development Line of Credit Loan)
             
(2) Third Party Rent for the twelve (12) month period ending on such date
multiplied by eight (8)
             
(A) Subtotal (1) plus (2)
             
(B) EBITDAR = EBITDA + Pre-opening Expenses and Third Party Rent for the twelve
(12) month period ending on such date
             
Lease Adjusted Leverage Ratio: (A) divided by (B)
     

 
 
Date:
   
FLYER ENTERPRISES, INC.
       
(and the other Borrowers (which are Corporations),
                         
 
   
By:
            Ioana Ben-Ezra, Secretary                          


 
Date:
   
BUCKEYE GROUP, LLC,
       
(and the other Borrowers (which are Limited Liability Companies)
        By: AMC WINGS, INC., their Manager                          
 
   
By:
            Ioana Ben-Ezra, Secretary                          

 
173

--------------------------------------------------------------------------------

 
 
EXHIBIT 12.1
INDEBTEDNESS
 


 
Creditor - Debtor
 
Date
 
Maximum Principal Amount
 
Approximate Current Principal Amount
Bank of America – MCA Enterprises Brandon, Inc.
 
June 23, 2010
 
$1,150,000.00
 
$1,075,194.08
US Small Business Administration – MCA Enterprises Brandon, Inc.
 
August 11, 2010
 
$927,000.00
 
$840,245.63

 
 
174

--------------------------------------------------------------------------------

 
 
EXHIBIT 16.10
FORM OF BANK PRODUCT PROVIDER NOTICE
 


 
175

--------------------------------------------------------------------------------

 
 
EXHIBIT 18.7
FORM OF ASSIGNMENT AND ASSUMPTION
 
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an]  “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
"Assignee"). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.].
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (i) all of [the Assignor's][the respective Assignors'] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 
 
176

--------------------------------------------------------------------------------

 
 
1.           Assignor[s]:    ______________________________
 
2.           Assignee[s]:    ______________________________ for each Assignee,
indicate Affiliate of [identify Lender]]
 
3.           Borrower(s):    ______________________________
 
4.           Administrative Agent: RBS Citizens, N. A., as the administrative
agent under the Credit Agreement
 
5.           Credit Agreement: [Amended and Restated Credit Agreement, dated as
of April __, 2013, among  ________________, the Lenders from time to time party
thereto, RBS Citizens, N.A., as Administrative Agent]
 
6.           Assigned Interest[s]:
 
Assignor[s]
Assignee[s]
 
Facility Assigned
   
Aggregate Amount of Commitment/
Loans for all Lenders
   
Amount of Commitment/
Loans Assigned
   
Percentage
Assigned of
Commitment/
Loans
   
CUSIP No.
                                                  $       $           %        
              $       $           %                       $       $           %
       

 
[7.           Trade Date:    __________________]
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
177

--------------------------------------------------------------------------------

 



  ASSIGNOR           [NAME OF ASSIGNOR]                        
By:
                Name:        
Title:
   



 



 
ASSIGNEE
          [NAME OF ASSIGNEE]                        
By:
                Name:        
Title:
   

 



[Consented to and] Accepted:  
RBS Citizens, N.A., as
     
Administrative Agent
               
By:
            Name:      
Title:
   

 
 
[Consented to:]
                   
By:
            Name:      
Title:
   

                                       
 
178

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.              Representations and Warranties.
 
1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
 
1.2.           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
18.7 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 18.7 of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, and (iv) it is sophisticated
with respect to decisions to acquire assets of the type represented by
[the][such] Assigned Interest and either it, or the Person exercising discretion
in making its decision to acquire [the][such] Assigned Interest, is experienced
in acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
11.4 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned
Interest  (vi) it has independently and without reliance upon Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
 
179

--------------------------------------------------------------------------------

 
 
2.             Payments.  From and after the Effective Date, Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.
 
3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the Commonwealth of Massachusetts.
 
 
180

--------------------------------------------------------------------------------

 
 
SCHEDULE A
LEASEHOLD PREMISES
 
 
1. 
1600 E. Summit Street, Crown Point, IN 45307

2. 
17510 Halsted Street, Homewood, IL 60430

3. 
1250 Torrence Avenue, Calumet City, IL 60409

4. 
2464-2466 N. Lincoln Avenue, Chicago, IL 60614

5. 
1200 U.S. Highway 41, Schererville, IN 46375

6. 
212 East Lincoln Way, Valparaiso, IN 46383

7. 
3720 Ridge Road, Lansing, IL 60414

8. 
2515 Southlake Mall Drive, Hobart, IN 46342

9. 
1832 North Clybourn Avenue, Chicago, IL 60614

 
FEE PREMISES
 
1. 
15745 15 Mile Road, Clinton Township, MI 48035

2. 
2817 Kraft Avenue, S.E., Grand Rapids, MI 49512

3. 
9646 E. US Highway 36, Avon, IN 46123

 
 
181

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.1
COMMITMENTS
AND APPLICABLE PERCENTAGES
 


 
Bank
 
Applicable
Percentage
   
Term Loan
   
Development Line of Credit Loan
   
Revolving Line of Credit Loan
   
Total Commitment
 
RBS Citizens, N.A.
    68.3 %   $ 31,396,825.00     $ 10,238,095.00     $ 1,365,079.00     $
43,000,000.00  
Wells Fargo Bank, N.A.
    31.7 %   $ 14,603,175.00     $ 4,761,905.00     $ 634,921.00     $
20,000,00.00                                            
Totals
    100.00 %   $ 46,000,000.00     $ 15,000,000.00     $ 2,000,000.00     $
63,000,000.00  



 
182

--------------------------------------------------------------------------------

 
 
SCHEDULE 9.1(xii)
SCHEDULE OF PROPERTIES
 
 
1250 Torrence Avenue, Calumet, IL
1600 E. Summit Street, Crown Point, IN
2515 Southlake Mall Drive, Hobart, IN
17510 Halsted, Homewood, IL
3720 Ridge Road, Lansing, IL
2464-2466 N. Lincoln Avenue, Chicago, IL
2468 N. Lincoln Avenue, Chicago, IL
1200 U.S. 41, Schererville, IN
212 East Lincoln Way, Valparaiso, IN
2972 Coolidge Highway Berkeley, MI 48072
110 E. Grand River, Brighton, MI 48116
15745 15 Mile Road, Clinton Township, MI 48035
9390 Dynasty Drive, #101, Fort Myers, FL 33905
4355 24th Avenue, Ste. 1, Port Huron, MI 48059
4067 Clark Road, Sarasota, FL 34233
3480 S. Airport Road, Traverse City, MI 49684
1873 East Big Beaver Road, Troy, MI
29287 Mound Road, Warren, MI 48092
 
 
 
183